UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10157 Franklin Global Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 7/31 Date of reporting period: 6/30/15 Item 1. Proxy Voting Records. Franklin Global Listed Infrastructure Fund ABERTIS INFRAESTRUCTURAS S.A Meeting Date:MAR 24, 2015 Record Date:MAR 19, 2015 Meeting Type:ANNUAL Ticker:ABE Security ID:E0003D111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Approve Discharge of Board Management For For 4 Authorize Capitalization of Reserves for Bonus Issue Management For For 5 Change Location of Registered Office and Amend Article 3 Accordingly Management For For 6.1 Amend Article 3 bis Re: Company Website Management For For 6.2 Amend Article 4 Re: Corporate Purpose Management For For 6.3 Amend Articles Management For For 6.4 Amend Articles Management For For 6.5 Approve Restated Articles of Association Management For For 7.1 Amend Articles of General Meeting Regulations Management For For 7.2 Approve New General Meeting Regulations Management For For 8 Receive Amendments to Board of Directors' Regulations Management None None 9.1 Ratify Appointment of and Elect Grupo Villar Mir SA as Director Management For Against 9.2 Reelect Francisco Reynes Massanet as Director Management For For 9.3 Reelect Miguel Angel Gutierrez Mendez as Director Management For For 10 Renew Appointment of Deloitte as Auditor Management For For 11 Advisory Vote on Remuneration Policy Report Management For For 12 Authorize Board to Ratify and Execute Approved Resolutions Management For For AEROPORTS DE PARIS ADP Meeting Date:MAY 18, 2015 Record Date:MAY 13, 2015 Meeting Type:ANNUAL Ticker:ADP Security ID:F00882104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For Against 3 Approve Allocation of Income and Dividends of EUR 2.44 per Share Management For For 4 Approve Transactions with the French State Management For For 5 Approve Severance Payment Agreement with Patrick Jeantet, Vice CEO Management For Against 6 Authorize Repurchase of Up to 5 Percent of Issued Share Capital Management For For 7 Appoint Ernst et Young Audit as Auditor Management For For 8 Appoint Deloitte et Associes as Auditor Management For For 9 Renew Appointment of Auditex as Alternate Auditor Management For For 10 Appoint BEAS as Alternate Auditor Management For For 11 Advisory Vote on Compensation of Augustin de Romanet, Chairman and CEO Management For For 12 Advisory Vote on Compensation of Patrick Jeantet, Vice CEO Management For For 13 Authorize Filing of Required Documents/Other Formalities Management For For ALTAGAS LTD. Meeting Date:APR 30, 2015 Record Date:MAR 04, 2015 Meeting Type:ANNUAL Ticker:ALA Security ID:021361100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Catherine M. Best Management For For 1.2 Elect Director David W. Cornhill Management For For 1.3 Elect Director Allan L. Edgeworth Management For For 1.4 Elect Director Hugh A. Fergusson Management For For 1.5 Elect Director Daryl H. Gilbert Management For For 1.6 Elect Director Robert B. Hodgins Management For For 1.7 Elect Director Myron F. Kanik Management For For 1.8 Elect Director David F. Mackie Management For For 1.9 Elect Director M. Neil McCrank Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For AMEREN CORPORATION Meeting Date:APR 23, 2015 Record Date:FEB 25, 2015 Meeting Type:ANNUAL Ticker:AEE Security ID:023608102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Warner L. Baxter Management For For 1.2 Elect Director Catherine S. Brune Management For For 1.3 Elect Director J. Edward Coleman Management For For 1.4 Elect Director Ellen M. Fitzsimmons Management For For 1.5 Elect Director Walter J. Galvin Management For For 1.6 Elect Director Richard J. Harshman Management For For 1.7 Elect Director Gayle P. W. Jackson Management For For 1.8 Elect Director James C. Johnson Management For For 1.9 Elect Director Steven H. Lipstein Management For For 1.10 Elect Director Stephen R. Wilson Management For For 1.11 Elect Director Jack D. Woodard Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Report on Lobbying Payments Shareholder Against Against 6 Include Carbon Reduction as a Performance Measure for Senior Executive Compensation Shareholder Against Against AMERICAN WATER WORKS COMPANY, INC. Meeting Date:JUN 01, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:AWK Security ID:030420103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Julie A. Dobson Management For For 1b Elect Director Paul J. Evanson Management For For 1c Elect Director Martha Clark Goss Management For For 1d Elect Director Richard R. Grigg Management For For 1e Elect Director Julia L. Johnson Management For For 1f Elect Director Karl F. Kurz Management For For 1g Elect Director George MacKenzie Management For For 1h Elect Director William J. Marrazzo Management For For 1i Elect Director Susan N. Story Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Approve Executive Incentive Bonus Plan Management For For 6 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against ATLANTIA SPA Meeting Date:APR 23, 2015 Record Date:APR 14, 2015 Meeting Type:ANNUAL Ticker:ATL Security ID:T05404107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For For 2 Integrate Remuneration of External Auditors Management For For 3 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For Against 4 Elect Director Management For Against 5.1.1 Slate Submitted by Sintonia SpA Shareholder None Did Not Vote 5.1.2 Slate Submitted by Institutional Investors (Assogestioni) Shareholder None For 5.2 Approve Internal Auditors' Remuneration Management For For 6 Approve Remuneration Report Management For For ATMOS ENERGY CORPORATION Meeting Date:FEB 04, 2015 Record Date:DEC 10, 2014 Meeting Type:ANNUAL Ticker:ATO Security ID:049560105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert W. Best Management For For 1b Elect Director Kim R. Cocklin Management For For 1c Elect Director Richard W. Douglas Management For For 1d Elect Director Ruben E. Esquivel Management For For 1e Elect Director Richard K. Gordon Management For For 1f Elect Director Robert C. Grable Management For For 1g Elect Director Thomas C. Meredith Management For For 1h Elect Director Nancy K. Quinn Management For For 1i Elect Director Richard A. Sampson Management For For 1j Elect Director Stephen R. Springer Management For For 1k Elect Director Richard Ware II Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AUCKLAND INTERNATIONAL AIRPORT LTD. Meeting Date:OCT 23, 2014 Record Date:OCT 21, 2014 Meeting Type:ANNUAL Ticker:AIA Security ID:Q06213146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect James Miller as Director Management For For 2 Elect Justine Smyth as Director Management For For 3 Elect Christine Spring as Director Management For For 4 Approve the Increase in Maximum Aggregate Remuneration of Non-Executive Directors Management For For 5 Authorize Board to Fix Remuneration of the Auditors Management For For BBA AVIATION PLC Meeting Date:MAY 08, 2015 Record Date:MAY 06, 2015 Meeting Type:ANNUAL Ticker:BBA Security ID:G08932165 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Mike Powell as Director Management For For 4 Re-elect Sir Nigel Rudd as Director Management For For 5 Re-elect Wayne Edmunds as Director Management For For 6 Re-elect Susan Kilsby as Director Management For For 7 Re-elect Nick Land as Director Management For For 8 Re-elect Simon Pryce as Director Management For For 9 Re-elect Peter Ratcliffe as Director Management For For 10 Reappoint Deloitte LLP as Auditors Management For For 11 Authorise Board to Fix Remuneration of Auditors Management For For 12 Approve Remuneration Report Management For Against 13 Approve Remuneration Policy Management For For 14 Approve 2015 Deferred Stock Plan Management For For 15 Approve 2015 Long-Term Incentive Plan Management For For 16 Approve 2015 Executive Share Option Plan Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BORALEX INC. Meeting Date:MAY 06, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:BLX Security ID:09950M300 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Germain Benoit Management For For 1.2 Elect Director Alain Ducharme Management For For 1.3 Elect Director Robert F. Hall Management For For 1.4 Elect Director Edward H. Kernaghan Management For For 1.5 Elect Director Patrick Lemaire Management For For 1.6 Elect Director Richard Lemaire Management For For 1.7 Elect Director Yves Rheault Management For For 1.8 Elect Director Alain Rheaume Management For For 1.9 Elect Director Michelle Samson-Doel Management For For 1.10 Elect Director Pierre Seccareccia Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For CENTRICA PLC Meeting Date:APR 27, 2015 Record Date:APR 23, 2015 Meeting Type:ANNUAL Ticker:CNA Security ID:G2018Z143 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For Against 4 Approve Final Dividend Management For For 5 Elect Iain Conn as Director Management For For 6 Elect Carlos Pascual as Director Management For For 7 Elect Steve Pusey as Director Management For For 8 Re-elect Rick Haythornthwaite as Director Management For For 9 Re-elect Margherita Della Valle as Director Management For For 10 Re-elect Mark Hanafin as Director Management For For 11 Re-elect Lesley Knox as Director Management For For 12 Re-elect Mike Linn as Director Management For For 13 Re-elect Ian Meakins as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise EU Political Donations and Expenditure Management For For 17 Approve Scrip Dividend Programme Management For For 18 Approve Long-Term Incentive Plan Management For For 19 Approve On Track Incentive Plan Management For For 20 Approve Sharesave Scheme Management For For 21 Authorise Issue of Equity with Pre-emptive Rights Management For For 22 Authorise Issue of Equity without Pre-emptive Rights Management For For 23 Authorise Market Purchase of Ordinary Shares Management For For 24 Authorise the Company to Call EGM with Two Weeks' Notice Management For For CHENIERE ENERGY, INC. Meeting Date:SEP 11, 2014 Record Date:JUL 23, 2014 Meeting Type:ANNUAL Ticker:LNG Security ID:16411R208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charif Souki Management For For 1.2 Elect Director Vicky A. Bailey Management For For 1.3 Elect Director G. Andrea Botta Management For For 1.4 Elect Director Keith F. Carney Management For For 1.5 Elect Director David I. Foley Management For For 1.6 Elect Director Randy A. Foutch Management For For 1.7 Elect Director David B. Kilpatrick Management For For 1.8 Elect Director Donald F. Robillard, Jr. Management For For 1.9 Elect Director Neal A. Shear Management For For 1.10 Elect Director Heather R. Zichal Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For CHENIERE ENERGY, INC. Meeting Date:JUN 11, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:LNG Security ID:16411R208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charif Souki Management For For 1.2 Elect Director Vicky A. Bailey Management For Against 1.3 Elect Director G. Andrea Botta Management For For 1.4 Elect Director Nuno Brandolini Management For Against 1.5 Elect Director David I. Foley Management For For 1.6 Elect Director David B. Kilpatrick Management For Against 1.7 Elect Director Donald F. Robillard, Jr. Management For For 1.8 Elect Director Neal A. Shear Management For For 1.9 Elect Director Heather R. Zichal Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify KPMG LLP as Auditors Management For For 4 Proxy Access Shareholder Against For CHINA MERCHANTS HOLDINGS (INTERNATIONAL) CO. LTD. Meeting Date:MAY 27, 2015 Record Date:MAY 19, 2015 Meeting Type:ANNUAL Ticker:00144 Security ID:Y1489Q103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3Aa Elect Li Xiaopeng as Director Management For For 3Ab Elect Su Xingang as Director Management For For 3Ac Elect Yu Liming as Director Management For For 3Ad Elect Wang Hong as Director Management For For 3Ae Elect Bong Shu Ying Francis as Director Management For For 3B Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Deloitte Touche Tohmatsu as Auditor and Authorize Board to Fix Their Remuneration Management For For 5A Approve Grant of Options Under the Share Option Scheme Management For Against 5B Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5C Authorize Repurchase of Issued Share Capital Management For For 5D Authorize Reissuance of Repurchased Shares Management For Against COSCO PACIFIC LIMITED Meeting Date:MAY 14, 2015 Record Date:MAY 11, 2015 Meeting Type:ANNUAL Ticker:01199 Security ID:G2442N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1a Elect Tang Runjiang as Director Management For Against 3.1b Elect Wong Tin Yau, Kelvin as Director Management For Against 3.1c Elect Adrian David Li Man Kiu as Director Management For Against 3.2 Authorize Board to Fix Remuneration of Directors Management For For 4 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 5A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5B Authorize Repurchase of Issued Share Capital Management For For 5C Authorize Reissuance of Repurchased Shares Management For Against DOMINION RESOURCES, INC. Meeting Date:MAY 06, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:D Security ID:25746U109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William P. Barr Management For For 1.2 Elect Director Helen E. Dragas Management For For 1.3 Elect Director James O. Ellis, Jr. Management For For 1.4 Elect Director Thomas F. Farrell, II Management For For 1.5 Elect Director John W. Harris Management For For 1.6 Elect Director Mark J. Kington Management For For 1.7 Elect Director Pamela J. Royal Management For For 1.8 Elect Director Robert H. Spilman, Jr. Management For For 1.9 Elect Director Michael E. Szymanczyk Management For For 1.10 Elect Director David A. Wollard Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Provide Right to Call Special Meeting Management For For 5 Provide Right to Act by Written Consent Shareholder Against For 6 Cease Construction of New Nuclear Units Shareholder Against Against 7 Report on Methane Emissions Management and Reduction Targets Shareholder Against Against 8 Include Carbon Reduction as a Performance Measure for Senior Executive Compensation Shareholder Against Against 9 Report on Financial and Physical Risks of Climate Change Shareholder Against Against 10 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against 11 Report on Biomass Carbon Footprint and Assess Risks Shareholder Against Against DUKE ENERGY CORPORATION Meeting Date:MAY 07, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:DUK Security ID:26441C204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael G. Browning Management For For 1b Elect Director Harris E. DeLoach, Jr. Management For For 1c Elect Director Daniel R. DiMicco Management For For 1d Elect Director John H. Forsgren Management For For 1e Elect Director Lynn J. Good Management For For 1f Elect Director Ann Maynard Gray Management For For 1g Elect Director James H. Hance, Jr. Management For For 1h Elect Director John T. Herron Management For For 1i Elect Director James B. Hyler, Jr. Management For For 1j Elect Director William E. Kennard Management For For 1k Elect Director E. Marie McKee Management For For 1l Elect Director Richard A. Meserve Management For For 1m Elect Director James T. Rhodes Management For For 1n Elect Director Carlos A. Saladrigas Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Omnibus Stock Plan Management For For 5 Pro-rata Vesting of Equity Awards Shareholder Against Against 6 Report on Political Contributions Shareholder Against Against 7 Adopt Proxy Access Right Shareholder Against For EDISON INTERNATIONAL Meeting Date:APR 23, 2015 Record Date:FEB 26, 2015 Meeting Type:ANNUAL Ticker:EIX Security ID:281020107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jagjeet S. Bindra Management For For 1.2 Elect Director Vanessa C.L. Chang Management For For 1.3 Elect Director Theodore F. Craver, Jr. Management For For 1.4 Elect Director Richard T. Schlosberg, III Management For For 1.5 Elect Director Linda G. Stuntz Management For Against 1.6 Elect Director William P. Sullivan Management For For 1.7 Elect Director Ellen O. Tauscher Management For For 1.8 Elect Director Peter J. Taylor Management For For 1.9 Elect Director Brett White Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Claw-back of Payments under Restatements Shareholder Against Against ENBRIDGE INC. Meeting Date:MAY 06, 2015 Record Date:MAR 12, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:ENB Security ID:29250N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director David A. Arledge Management For For 2 Elect Director James J. Blanchard Management For For 3 Elect Director Marcel R. Coutu Management For For 4 Elect Director J. Herb England Management For For 5 Elect Director Charles W. Fischer Management For For 6 Elect Director V. Maureen Kempston Darkes Management For For 7 Elect Director Al Monaco Management For For 8 Elect Director George K. Petty Management For For 9 Elect Director Rebecca B. Roberts Management For For 10 Elect Director Dan C. Tutcher Management For For 11 Elect Director Catherine L. Williams Management For For 12 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 13 Approve Advance Notice Policy Management For For 14 Advisory Vote on Executive Compensation Approach Management For For ENEL SPA Meeting Date:MAY 28, 2015 Record Date:MAY 19, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:ENEL Security ID:T3679P115 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 1 Amend Articles Re: Director Honorability Requirements Management For For 3 Elect Alfredo Antoniozzi as Director Shareholder None For 4 Approve 2015 Monetary Long-Term Incentive Plan Management For For 5 Approve Remuneration Report Management For For ENERSIS S.A. Meeting Date:NOV 25, 2014 Record Date:OCT 20, 2014 Meeting Type:SPECIAL Ticker:ENERSIS Security ID:29274F104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Transaction with Related Party Management For For 2.1 Amend Articles to Reflect Changes in Capital Management For For 2.2 Amend Article15 Re: Convening of Board Meetings Management For For 2.3 Amend Article 22 Re: Newspaper to Announce Shareholder Meetings Management For For 2.4 Amend Article 26 Re: Referred Article Management For For 2.5 Amend Article 37 Re: Update Pursuant to Current Legislation Management For For 2.6 Amend Article 42 Re: Requirement of Arbitrator Management For For 2.7 Consolidate Bylaws Management For For 3 Authorize Board to Ratify and Execute Approved Resolutions Management For For 4 Receive Report Regarding Related-Party Transactions Management None None ENERSIS S.A. Meeting Date:APR 28, 2015 Record Date:MAR 27, 2015 Meeting Type:ANNUAL Ticker:ENERSIS Security ID:29274F104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Elect Directors Management For Against 4 Approve Remuneration of Directors Management For For 5 Approve Remuneration of Directors' Committee and Approve Budget for FY 2015 Management For For 6 Present Board's Report on Expenses; Present Directors' Committee Report on Activities and Expenses Management None None 7 Appoint Auditors Management For For 8 Elect Two Auditors and their Respective Alternates; Approve their Remuneration Management For For 9 Designate Risk Assessment Companies Management For For 10 Approve Investment and Financing Policy Management For For 11 Present Dividend Policy and Distribution Procedures Management None None 12 Receive Report Regarding Related-Party Transactions Management None None 13 Present Report on Processing, Printing, and Mailing Information Required by Chilean Law Management None None 14 Other Business Management For Against 15 Authorize Board to Ratify and Execute Approved Resolutions Management For For ENN ENERGY HOLDINGS LTD. Meeting Date:MAY 29, 2015 Record Date:MAY 26, 2015 Meeting Type:ANNUAL Ticker:02688 Security ID:G3066L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a1 Elect Cheung Yip Sang as Director Management For Against 3a2 Elect Han Jishen as Director Management For For 3a3 Elect Wang Dongzhi as Director Management For For 3a4 Elect Lim Haw Kuang as Director Management For Against 3a5 Elect Law Yee Kwan, Quinn as Director Management For For 3b Resolve Not to Fill Up Vacancy Resulting From the Retirement of Wang Guangtian as Directors Management For For 3c Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 6 Authorize Repurchase of Issued Share Capital Management For For EXELON CORPORATION Meeting Date:APR 28, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:EXC Security ID:30161N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Anthony K. Anderson Management For For 1.1b Elect Director Ann C. Berzin Management For For 1.1c Elect Director John A. Canning Management For For 1.1d Elect Director Christopher M. Crane Management For For 1.1e Elect Director Yves C. de Balmann Management For For 1.1f Elect Director Nicholas DeBenedictis Management For For 1.1g Elect Director Paul L. Joskow Management For For 1.1h Elect Director Robert J. Lawless Management For For 1.1i Elect Director Richard W. Mies Management For For 1.1j Elect Director William C. Richardson Management For For 1.1k Elect Director John W. Rogers, Jr. Management For For 1.1l Elect Director Mayo A. Shattuck, III Management For For 1.1m Elect Director Stephen D. Steinour Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Provide Proxy Access Right Management For Against 6 Proxy Access Shareholder Against For GDF SUEZ Meeting Date:APR 28, 2015 Record Date:APR 23, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:GSZ Security ID:F42768105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Ratify Appointment of Isabelle Kocher as Director Management For For 7 Reelect Ann Kristin Achleitner as Director Management For For 8 Reelect Edmond Alphandery as Director Management For For 9 Reelect Aldo Cardoso as Director Management For For 10 Reelect Francoise Malrieu as Director Management For For 11 Elect Barbara Kux as Director Management For For 12 Elect Marie Jose Nadeau as Director Management For For 13 Elect Bruno Bezard as Director Management For For 14 Elect Mari-Noelle Jego-Laveissiere as Director Management For For 15 Elect Stephane Pallez as Director Management For For 16 Elect Catherine Guillouard as Director Management For For 17 Advisory Vote on Compensation of Gerard Mestrallet, Chairman and CEO Management For For 18 Advisory Vote on Compensation of Jean-Francois Cirelli, Vice-Chairman and Vice-CEO until Nov. 11, 2014 Management For For 19 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 20 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Reserved for Employees of International Subsidiaries Management For For 21 Authorize up to 0.5 Percent of Issued Capital for Use in Restricted Stock Plans Management For For 22 Authorize up to 0.5 Percent of Issued Capital for Use in Restricted Stock Plans Reserved for a Few Employees and Corporate Officers Management For For 23 Adopt New Bylaws Management For For 24 Amend Article 11 of Bylaws Re: Absence of Double-Voting Rights Management For For 25 Amend Article 16 of Bylaws Re: Board Organization Management For For 26 Authorize Filing of Required Documents/Other Formalities Management For For GROUPE EUROTUNNEL SE Meeting Date:APR 29, 2015 Record Date:APR 24, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:GET Security ID:F477AL114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income and Dividends of EUR 0.18 per Share Management For For 3 Approve Consolidated Financial Statements and Statutory Reports Management For For 4 Receive Auditors' Special Report on Related-Party Transaction Mentioning the Absence of New Transactions and Acknowledge Ongoing Transactions Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Advisory Vote on Compensation of Jacques Gounon, Chairman and CEO Management For For 7 Advisory Vote on Compensation of Emmanuel Moulin, Vice-CEO Management For For 8 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 110 Million Management For For 9 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights with a Binding Priority Right up to Aggregate Nominal Amount of EUR 44 Million Management For For 10 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind, up to Aggregate Nominal Amount of EUR 22 Million Management For For 11 Authorize up to 630 000 Shares for Use in Restricted Stock Plans Management For For 12 Subject to Approval of Item 13, Authorize New Class of Preferred Stock and Amend Articles 9-11 and 38 of Bylaws Accordingly Management For For 13 Subject to Approval of Item 12, Authorize up to 1 Million Shares Resulting from the Conversion of Preference Shares reserved for Executive Corporate Officers and Key Employees Management For For 14 Set Total Limit for Capital Increase to Result from Issuance Requests under Items 8-10 at EUR 110 Million Management For For 15 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 16 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 17 Amend Article 16 of Bylaws Re: Shareholding Requirements for Directors Management For For 18 Update Bylaws in Accordance with New Regulations Management For Against 19 Authorize Filing of Required Documents/Other Formalities Management For For GRUPO AEROPORTUARIO DEL PACIFICO S.A.B. DE C.V. Meeting Date:APR 21, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:GAPB Security ID:400506101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.a Accept CEO Report on Financial Statements and Statutory Reports Management For For 1.b Approve Board's Opinion on CEO's Report Management For For 1.c Approve Board's Report on Principal Accounting Policy and Criteria, and Disclosure Policy in Accordance with Article 172-B of Company Law Management For For 1.d Accept Report on Activities and Operations Undertaken by Board Management For For 1.e Approve Audit and Corporate Practices Committees' Report in Accordance with Article 43 of Securities Market Law and Report on Activities Undertaken by Various Committees Management For For 1.f Present Report on Compliance with Fiscal Obligations Management For For 1.g Approve Discharge of Board of Directors Management For For 2 Approve Individual and Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income in the Amount of MXN 2.11 Billion Management For For 4 Approve Two Dividends of MXN 1.82 per Share and MXN 1.5 per Share to be Distributed on or Before Aug. 31, 2015 and Dec. 31, 2015 Respectively Management For For 5 Cancel Pending Amount of MXN 400 Million of Share Repurchase Approved at AGM on April 23, 2014; Set Nominal Amount of Share Repurchase of up to a Maximum of MXN 850 Million Management For For 6 Elect or Ratify Four Directors and Their Respective Alternates of Series BB Shareholders Management None None 7 Elect or Ratify Directors of Series B Shareholders that Hold 10 Percent of Share Capital Management None None 8 Elect or Ratify Directors of Series B Shareholders Management For For 9 Elect or Ratify Board Chairman Management For For 10 Approve Remuneration of Directors for FY 2014 and 2015 Management For For 11 Elect or Ratify Director of Series B Shareholders and Member of Nomination and Remuneration Committee Management For For 12 Elect or Ratify Chairman of Audit and Corporate Practices Committee Management For For 13 Present Report Regarding Individual or Accumulated Operations Greater Than USD 3 Million Management None None 14 Authorize Board to Ratify and Execute Approved Resolutions Management For For 1 Approve Reduction in Fixed Capital by MXN 1.41 Billion; Amend Article 6 of Company's Bylaws Accordingly Management For For 2 Authorize Board to Ratify and Execute Approved Resolutions Management For For GRUPO AEROPORTUARIO DEL SURESTE S.A.B. DE C.V. Meeting Date:APR 23, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:ASURB Security ID:40051E202 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Approve CEO's and Auditor's Report on Financial Statements and Statutory Reports Management For For 1b Approve Board's Report on Accounting Criteria Policy and Disclosure Policy Law Management For For 1c Approve Report Re: Activities and Operations Undertaken by the Board Management For For 1d Approve Individual and Consolidated Financial Statements Management For For 1e Approve Audit Committee's Report Regarding Company's Subsidiaries Management For For 1f Approve Report on Adherence to Fiscal Obligations Management For For 2a Approve Increase in Legal Reserve by MXN 128.66 Million Management For For 2b Approve Cash Dividends of MXN 5.10 Per Series B and BB Shares Management For For 2c Set Maximum Amount of MXN 914.52 Million for Share Repurchase; Approve Policy Related to Acquisition of Own Shares Management For For 3a Approve Discharge of Board of Directors and CEO Management For For 3b.1 Elect/Ratify Fernando Chico Pardo as Director Management For For 3b.2 Elect/Ratify Jose Antonio Perez Anton as Director Management For For 3b.3 Elect/Ratify Luis Chico Pardo as Director Management For For 3b.4 Elect/Ratify Aurelio Perez Alonso as Director Management For For 3b.5 Elect/Ratify Rasmus Christiansen as Director Management For For 3b.6 Elect/Ratify Francisco Garza Zambrano as Director Management For For 3b.7 Elect/Ratify Ricardo Guajardo Touche as Director Management For For 3b.8 Elect/Ratify Guillermo Ortiz Martinez as Director Management For For 3b.9 Elect/Ratify Roberto Servitje Sendra as Director Management For For 3c.1 Elect/Ratify Ricardo Guajardo Touche as Chairman of Audit Committee Management For For 3d.1 Elect/Ratify Fernando Chico Pardo, Jose Antonio Perez Anton and Roberto Servitje Sendra as Members of Nominations and Compensations Committee Management For For 3e.1 Approve Remuneration of Directors in the Amount of MXN 50,000 Management For For 3e.2 Approve Remuneration of Operations Committee in the Amount of MXN 50,000 Management For For 3e.3 Approve Remuneration of Nominations and Compensations Committee in the Amount of MXN 50,000 Management For For 3e.4 Approve Remuneration of Audit Committee in the Amount of MXN 70,000 Management For For 3e.5 Approve Remuneration of Acquisitions and Contracts Committee in the Amount of MXN 15,000 Management For For 4a Authorize Claudio R. Gongora Morales to Ratify and Execute Approved Resolutions Management For For 4b Authorize Rafael Robles Miaja to Ratify and Execute Approved Resolutions Management For For 4c Authorize Ana Maria Poblanno Chanona to Ratify and Execute Approved Resolutions Management For For HUTCHISON PORT HOLDINGS TRUST Meeting Date:APR 27, 2015 Record Date: Meeting Type:ANNUAL Ticker:NS8U Security ID:Y3780D104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Report of Trustee-Manager, Statement by Trustee-Manager, Audited Financial Statements, and Auditor's Report Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize the Trustee-Manager to Fix Their Remuneration Management For For 3 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For Against IBERDROLA S.A. Meeting Date:MAR 27, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:IBE Security ID:E6165F166 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements Management For For 2 Approve Management Reports Management For For 3 Approve Discharge of Board Management For For 4 Renew Appointment of Ernst & Young as Auditor Management For For 5 Approve Allocation of Income and Dividends Management For For 6.A Authorize Capitalization of Reserves for Scrip Dividends Management For For 6.B Authorize Capitalization of Reserves for Scrip Dividends Management For For 7.A Reelect Jose Walfredo Fernandez as Director Management For For 7.B Reelect Denise Mary Holt as Director Management For For 7.C Reelect Manuel Moreu Munaiz as Director Management For For 7.D Reelect Angel Jesus Acebes Paniagua as Director Management For For 7.E Reelect Maria Helena Antolin Raybaud as Director Management For For 7.F Reelect Santiago Martinez Lage as Director Management For For 7.G Reelect Jose Luis San Pedro Guerenabarrena as Director Management For For 7.H Reelect Jose Ignacio Sanchez Galan as Director Management For For 8.A Amend Articles Re: Company, Share Capital and Shareholders Management For For 8.B Amend Articles Re: General Meetings Management For For 8.C Amend Articles Re: Board Management For For 8.D Amend Articles Management For For 9.A Amend Articles of General Meeting Regulations Re: Functions, Classes and Competences Management For For 9.B Amend Articles of General Meeting Regulations Re: Meeting Notice, Attendance Rights, and Media and Infrastructure Management For For 9.C Amend Articles of General Meeting Regulations Re: Development of General Meeting Management For For 9.D Amend Articles of General Meeting Regulations Re: Vote and Adoption of Resolutions, Completion and Minutes of Meeting and Post Performances Management For For 10 Authorize Share Repurchase and Capital Reduction via Amortization of Repurchased Shares Management For For 11 Authorize Board to Ratify and Execute Approved Resolutions Management For For 12 Advisory Vote on Remuneration Policy Report Management For For ITC HOLDINGS CORP. Meeting Date:MAY 20, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL Ticker:ITC Security ID:465685105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Albert Ernst Management For For 1.2 Elect Director Christopher H. Franklin Management For For 1.3 Elect Director Edward G. Jepsen Management For For 1.4 Elect Director David R. Lopez Management For For 1.5 Elect Director Hazel R. O'Leary Management For For 1.6 Elect Director Thomas G. Stephens Management For Withhold 1.7 Elect Director G. Bennett Stewart, III Management For For 1.8 Elect Director Lee C. Stewart Management For For 1.9 Elect Director Joseph L. Welch Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Approve Omnibus Stock Plan Management For Against 6 Amend Bylaws Call Special Meetings Shareholder Against For JAPAN AIRPORT TERMINAL CO. LTD. Meeting Date:JUN 26, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:9706 Security ID:J2620N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 12 Management For For 2.1 Elect Director Takashiro, Isao Management For For 2.2 Elect Director Yokota, Nobuaki Management For For 2.3 Elect Director Suzuki, Hisayasu Management For For 2.4 Elect Director Naba, Shiro Management For For 2.5 Elect Director Akahori, Masatoshi Management For For 2.6 Elect Director Ochi, Hisao Management For For 2.7 Elect Director Shinohara, Toshio Management For For 2.8 Elect Director Yonemoto, Yasuhide Management For For 2.9 Elect Director Onishi, Masaru Management For Against 2.10 Elect Director Takagi, Shigeru Management For For 2.11 Elect Director Ito, Hiroyuki Management For For 2.12 Elect Director Harada, Kazuyuki Management For For 2.13 Elect Director Kato, Katsuya Management For For 2.14 Elect Director Chiku, Morikazu Management For For 2.15 Elect Director Tanaka, Kazuhito Management For For 3.1 Appoint Statutory Auditor Akai, Fumiya Management For Against 3.2 Appoint Statutory Auditor Ono, Tetsuharu Management For For 4 Approve Annual Bonus Payment to Directors Management For For KAMIGUMI CO. LTD. Meeting Date:JUN 26, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:9364 Security ID:J29438116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 7 Management For For 2.1 Elect Director Kubo, Masami Management For For 2.2 Elect Director Fukai, Yoshihiro Management For For 2.3 Elect Director Makita, Hideo Management For For 2.4 Elect Director Saeki, Kuniharu Management For For 2.5 Elect Director Tahara, Norihito Management For For 2.6 Elect Director Horiuchi, Toshihiro Management For For 2.7 Elect Director Ichihara, Yoichiro Management For For 2.8 Elect Director Murakami, Katsumi Management For For 2.9 Elect Director Miyazaki, Tatsuhiko Management For For 2.10 Elect Director Tamatsukuri, Toshio Management For For KINDER MORGAN, INC. Meeting Date:NOV 20, 2014 Record Date:OCT 20, 2014 Meeting Type:SPECIAL Ticker:KMI Security ID:49456B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Common Stock Management For For 2 Issue Shares in Connection with Mergers Management For For 3 Adjourn Meeting Management For For KINDER MORGAN, INC. Meeting Date:MAY 07, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:KMI Security ID:49456B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard D. Kinder Management For For 1.2 Elect Director Steven J. Kean Management For For 1.3 Elect Director Ted A. Gardner Management For For 1.4 Elect Director Anthony W. Hall, Jr. Management For For 1.5 Elect Director Gary L. Hultquist Management For For 1.6 Elect Director Ronald L. Kuehn, Jr. Management For For 1.7 Elect Director Deborah A. MacDonald Management For For 1.8 Elect Director Michael J. Miller Management For Withhold 1.9 Elect Director Michael C. Morgan Management For For 1.10 Elect Director Arthur C. Reichstetter Management For For 1.11 Elect Director Fayez Sarofim Management For For 1.12 Elect Director C. Park Shaper Management For For 1.13 Elect Director William A. Smith Management For For 1.14 Elect Director Joel V. Staff Management For For 1.15 Elect Director Robert F. Vagt Management For For 1.16 Elect Director Perry M. Waughtal Management For For 2 Approve Omnibus Stock Plan Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 6 Amend Charter to Eliminate Inapplicable Provisions Management For For 7 Report on Capital Expenditure Strategy with Respect to Climate Change Policy Shareholder Against Against 8 Report on Methane Emissions Management and Reduction Targets Shareholder Against Against 9 Report on Sustainability Shareholder Against For MACQUARIE ATLAS ROADS LTD. Meeting Date:APR 17, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:MQA Security ID:Q568A7101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Remuneration Report Management For For 2 Elect Marc de Cure as Director Management For For 3 Elect Nora Scheinkestel as Director Management For For 1 Approve PricewaterhouseCoopers as Auditor of the Company and Authorize Board to Fix Their Remuneration Management For For 2 Elect Jeffrey Conyers as Director Management For For 3 Elect James Keyes as Director Management For For 4 Elect Nora Scheinkestel as Director Management For For MAGELLAN MIDSTREAM PARTNERS, L.P. Meeting Date:APR 23, 2015 Record Date:FEB 23, 2015 Meeting Type:ANNUAL Ticker:MMP Security ID:559080106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert G. Croyle Management For For 1.2 Elect Director Stacy P. Methvin Management For For 1.3 Elect Director Barry R. Pearl Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For Against MARKWEST ENERGY PARTNERS, L.P. Meeting Date:JUN 03, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:MWE Security ID:570759100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frank M. Semple Management For For 1.2 Elect Director Donald D. Wolf Management For For 1.3 Elect Director Michael L. Beatty Management For Withhold 1.4 Elect Director William A. Bruckmann, III Management For For 1.5 Elect Director Donald C. Heppermann Management For For 1.6 Elect Director Randall J. Larson Management For For 1.7 Elect Director Anne E. Fox Mounsey Management For For 1.8 Elect Director William P. Nicoletti Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For MITSUBISHI LOGISTICS CORP. Meeting Date:JUN 26, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:9301 Security ID:J44561108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 6 Management For For 2.1 Elect Director Okamoto, Tetsuro Management For Against 2.2 Elect Director Matsui, Akio Management For Against 2.3 Elect Director Hashimoto, Yuichi Management For For 2.4 Elect Director Watabe, Yoshinori Management For For 2.5 Elect Director Hoki, Masato Management For For 2.6 Elect Director Takayama, Kazuhiko Management For For 2.7 Elect Director Miyazaki, Takanori Management For For 2.8 Elect Director Makihara, Minoru Management For For 2.9 Elect Director Miki, Shigemitsu Management For For 2.10 Elect Director Miyahara, Koji Management For Against 2.11 Elect Director Ohara, Yoshiji Management For For 2.12 Elect Director Hara, yoichiro Management For For 2.13 Elect Director Hiraoka, Noboru Management For For 2.14 Elect Director Shinohara, Fumihiro Management For For 3.1 Appoint Statutory Auditor Watanabe, Toru Management For For 3.2 Appoint Statutory Auditor Yoshizawa, Yoshihito Management For Against 4 Approve Annual Bonus Payment to Directors Management For For NATIONAL GRID PLC Meeting Date:JUL 28, 2014 Record Date:JUL 26, 2014 Meeting Type:ANNUAL Ticker:NG. Security ID:G6375K151 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Re-elect Sir Peter Gershon as Director Management For For 4 Re-elect Steve Holliday as Director Management For For 5 Re-elect Andrew Bonfield as Director Management For For 6 Re-elect Tom King as Director Management For For 7 Elect John Pettigrew as Director Management For For 8 Re-elect Philip Aiken as Director Management For For 9 Re-elect Nora Mead Brownell as Director Management For For 10 Re-elect Jonathan Dawson as Director Management For For 11 Elect Therese Esperdy as Director Management For For 12 Re-elect Paul Golby as Director Management For For 13 Re-elect Ruth Kelly as Director Management For For 14 Re-elect Mark Williamson as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Approve Remuneration Policy Management For For 18 Approve Remuneration Report Management For For 19 Amend Long Term Performance Plan Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Approve Scrip Dividend Scheme Management For For 22 Authorise Directors to Capitalise the Appropriate Nominal Amounts of New Shares of the Company Allotted Pursuant to the Company's Scrip Dividend Scheme Management For For 23 Authorise Issue of Equity without Pre-emptive Rights Management For For 24 Authorise Market Purchase of Ordinary Shares Management For For 25 Authorise the Company to Call EGM with Two Weeks' Notice Management For For NEW JERSEY RESOURCES CORPORATION Meeting Date:JAN 21, 2015 Record Date:NOV 25, 2014 Meeting Type:ANNUAL Ticker:NJR Security ID:646025106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald L. Correll Management For For 1.2 Elect Director M. William Howard, Jr. Management For For 1.3 Elect Director J. Terry Strange Management For For 1.4 Elect Director George R. Zoffinger Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For NEXTERA ENERGY, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:NEE Security ID:65339F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sherry S. Barrat Management For For 1b Elect Director Robert M. Beall, II Management For For 1c Elect Director James L. Camaren Management For For 1d Elect Director Kenneth B. Dunn Management For For 1.e Elect Director Naren K. Gursahaney Management For For 1f Elect Director Kirk S. Hachigian Management For For 1g Elect Director Toni Jennings Management For For 1h Elect Director Amy B. Lane Management For For 1i Elect Director James L. Robo Management For For 1j Elect Director Rudy E. Schupp Management For For 1k Elect Director John L. Skolds Management For For 1l Elect Director William H. Swanson Management For For 1m Elect Director Hansel E. Tookes, II Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Eliminate Supermajority Vote Requirement Management For For 5 Eliminate Supermajority Vote Requirement Management For For 6 Amend Charter to Eliminate Supermajority Vote Requirement and Provide that the Vote Required is a Majority of Outstanding Shares, For Shareholder Approval of Certain Amendments to the Charter Management For For 7 Amend Charter to Eliminate the 'for cause' Requirement for the Removal of a Director Management For For 8 Amend Right to Call Special Meeting Management For Against 9 Report on Political Contributions Shareholder Against For 10 Amend Bylaws Call Special Meetings Shareholder Against For NORTHWESTERN CORPORATION Meeting Date:APR 23, 2015 Record Date:FEB 23, 2015 Meeting Type:ANNUAL Ticker:NWE Security ID:668074305 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen P. Adik Management For For 1.2 Elect Director Dorothy M. Bradley Management For For 1.3 Elect Director E. Linn Draper, Jr. Management For For 1.4 Elect Director Dana J. Dykhouse Management For For 1.5 Elect Director Jan R. Horsfall Management For For 1.6 Elect Director Julia L. Johnson Management For For 1.7 Elect Director Denton Louis Peoples Management For For 1.8 Elect Director Robert C. Rowe Management For For 2 Ratify Deloitte & Touche LLP Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Other Business Management For Against NRG ENERGY, INC. Meeting Date:MAY 07, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:NRG Security ID:629377508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director E. Spencer Abraham Management For For 1.2 Elect Director Kirbyjon H. Caldwell Management For For 1.3 Elect Director Lawrence S. Coben Management For For 1.4 Elect Director Howard E. Cosgrove Management For For 1.5 Elect Director David Crane Management For For 1.6 Elect Director Terry G. Dallas Management For For 1.7 Elect Director William E. Hantke Management For For 1.8 Elect Director Paul W. Hobby Management For For 1.9 Elect Director Edward R. Muller Management For For 1.10 Elect Director Anne C. Schaumburg Management For For 1.11 Elect Director Evan J. Silverstein Management For For 1.12 Elect Director Thomas H. Weidemeyer Management For For 1.13 Elect Director Walter R. Young Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify KPMG LLP as Auditors Management For For PATTERN ENERGY GROUP, INC. Meeting Date:JUN 10, 2015 Record Date:APR 16, 2015 Meeting Type:ANNUAL Ticker:PEGI Security ID:70338P100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan R. Batkin Management For For 1.2 Elect Director Patricia S. Bellinger Management For For 1.3 Elect Director The Lord Browne of Madingley Management For For 1.4 Elect Director Michael M. Garland Management For For 1.5 Elect Director Douglas G. Hall Management For For 1.6 Elect Director Michael B. Hoffman Management For For 1.7 Elect Director Patricia M. Newson Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For PEMBINA PIPELINE CORPORATION Meeting Date:MAY 08, 2015 Record Date:MAR 19, 2015 Meeting Type:ANNUAL Ticker:PPL Security ID:706327103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Anne-Marie N. Ainsworth, Grant D. Billing, Michael (Mick) H. Dilger, Randall J. Findlay, Lorne B. Gordon, Gordon J. Kerr, David M.B. LeGresley, Robert B. Michaleski, Leslie A. O'Donoghue, and Jeffrey T. Smith as Directors Management For For 1.1 Elect Director Anne-Marie N. Ainsworth Management For For 1.2 Elect Director Grant D. Billing Management For For 1.3 Elect Director Michael (Mick) H. Dilger Management For For 1.4 Elect Director Randall J. Findlay Management For For 1.5 Elect Director Lorne B. Gordon Management For For 1.6 Elect Director Gordon J. Kerr Management For For 1.7 Elect Director David M.B. LeGresley Management For For 1.8 Elect Director Robert B. Michaleski Management For For 1.9 Elect Director Leslie A. O'Donoghue Management For For 1.10 Elect Director Jeffrey T. Smith Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Amend Stock Option Plan Management For For 4 Amend Stock Option Plan Management For For 5 Advisory Vote on Executive Compensation Approach Management For For PORTLAND GENERAL ELECTRIC COMPANY Meeting Date:MAY 06, 2015 Record Date:MAR 03, 2015 Meeting Type:ANNUAL Ticker:POR Security ID:736508847 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John W. Ballantine Management For For 1b Elect Director Rodney L. Brown, Jr. Management For For 1c Elect Director Jack E. Davis Management For For 1d Elect Director David A. Dietzler Management For For 1e Elect Director Kirby A. Dyess Management For For 1f Elect Director Mark B. Ganz Management For For 1g Elect Director Kathryn J. Jackson Management For For 1h Elect Director Neil J. Nelson Management For For 1i Elect Director M. Lee Pelton Management For For 1j Elect Director James J. Piro Management For For 1k Elect Director Charles W. Shivery Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED Meeting Date:APR 21, 2015 Record Date:FEB 20, 2015 Meeting Type:ANNUAL Ticker:PEG Security ID:744573106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Albert R. Gamper, Jr. Management For For 1.2 Elect Director William V. Hickey Management For For 1.3 Elect Director Ralph Izzo Management For For 1.4 Elect Director Shirley Ann Jackson Management For For 1.5 Elect Director David Lilley Management For For 1.6 Elect Director Thomas A. Renyi Management For For 1.7 Elect Director Hak Cheol (H.C) Shin Management For For 1.8 Elect Director Richard J. Swift Management For For 1.9 Elect Director Susan Tomasky Management For For 1.10 Elect Director Alfred W. Zollar Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For QUBE HOLDINGS LIMITED Meeting Date:NOV 13, 2014 Record Date:NOV 12, 2014 Meeting Type:ANNUAL Ticker:QUB Security ID:Q7834B112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Peter Dexter as Director Management For For 2 Approve the Remuneration Report Management For For 3 Approve the Grant of Up to 627,904 Performance Rights to Maurice James, Managing Director of the Company Management For Against 4 Approve the Grant of Up to 313,952 Rights to Maurice James, Managing Director of the Company Management For For 5 Ratify the Past Issuance of 94.34 Million Shares to Investors Management For For RWE AG Meeting Date:APR 23, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:RWE Security ID:D6629K109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2013 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.00 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2014 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2014 Management For For 5 Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2015 Management For For 6 Ratify PricewaterhouseCoopers as Auditors for the First Half of the Fiscal 2015 Management For For 7 Approve Special Audit Re: Acquisition, Operation, and Sale of Dutch Energy Provider Essent; Appoint Dr. Zitzelsberger GmbH as Special Auditor Shareholder Against For 8 Approve Special Audit Re: Delisting of Subsidiary Lechwerke AG; Appoint GLNS as Special Auditor Shareholder Against Against 9 Approve Special Audit Re: Supervision of Affiliated Companies, Namely RWE Polska Contracting sp. z.o.o.; Appoint Dr. Zitzelsberger GmbH as Special Auditor Shareholder Against Against SEMGROUP CORPORATION Meeting Date:MAY 14, 2015 Record Date:MAR 27, 2015 Meeting Type:ANNUAL Ticker:SEMG Security ID:81663A105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald A. Ballschmiede Management For For 1.2 Elect Director Sarah M. Barpoulis Management For For 1.3 Elect Director John F. Chlebowski Management For For 1.4 Elect Director Carlin G. Conner Management For For 1.5 Elect Director Karl F. Kurz Management For For 1.6 Elect Director James H. Lytal Management For For 1.7 Elect Director Thomas R. McDaniel Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify BDO USA, LLP as Auditors Management For For SEMPRA ENERGY Meeting Date:MAY 13, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:SRE Security ID:816851109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan L. Boeckmann Management For For 1.2 Elect Director James G. Brocksmith, Jr. Management For For 1.3 Elect Director Kathleen L. Brown Management For For 1.4 Elect Director Pablo A. Ferrero Management For For 1.5 Elect Director William D. Jones Management For For 1.6 Elect Director William G. Ouchi Management For For 1.7 Elect Director Debra L. Reed Management For For 1.8 Elect Director William C. Rusnack Management For For 1.9 Elect Director William P. Rutledge Management For For 1.10 Elect Director Lynn Schenk Management For For 1.11 Elect Director Jack T. Taylor Management For For 1.12 Elect Director Luis M. Tellez Management For For 1.13 Elect Director James C. Yardley Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For SOUND GLOBAL LTD Meeting Date:DEC 23, 2014 Record Date:DEC 18, 2014 Meeting Type:SPECIAL Ticker:00967 Security ID:Y80748109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Subscription Agreement Management For For 2 Approve Sale and Purchase Agreement Management For For SPECTRA ENERGY CORP Meeting Date:APR 28, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:SE Security ID:847560109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Gregory L. Ebel Management For For 1.1b Elect Director F. Anthony Comper Management For For 1.1c Elect Director Austin A. Adams Management For For 1.1d Elect Director Joseph Alvarado Management For For 1.1e Elect Director Pamela L. Carter Management For Against 1.1f Elect Director Clarence P. Cazalot, Jr. Management For For 1.1g Elect Director Peter B. Hamilton Management For For 1.1h Elect Director Miranda C. Hubbs Management For For 1.1i Elect Director Michael McShane Management For For 1.1j Elect Director Michael G. Morris Management For For 1.1k Elect Director Michael E.J. Phelps Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against Against SSE PLC Meeting Date:JUL 17, 2014 Record Date:JUL 15, 2014 Meeting Type:ANNUAL Ticker:SSE Security ID:G8842P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Approve Final Dividend Management For For 5 Re-elect Lord Smith of Kelvin as Director Management For For 6 Re-elect Alistair Phillips-Davies as Director Management For For 7 Re-elect Gregor Alexander as Director Management For For 8 Re-elect Jeremy Beeton as Director Management For For 9 Re-elect Katie Bickerstaffe as Director Management For For 10 Elect Sue Bruce as Director Management For For 11 Re-elect Richard Gillingwater as Director Management For For 12 Elect Peter Lynas as Director Management For For 13 Reappoint KPMG LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For SUEZ ENVIRONNEMENT COMPANY Meeting Date:MAY 12, 2015 Record Date:MAY 07, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:SEV Security ID:F4984P118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 0.65 per Share Management For For 4 Ratify Appointment and Reelect Anne Lauvergeon as Director Management For For 5 Ratify Appointment of Isidro Faine Casas as Director Management For Against 6 Reelect Nicolas Bazire as Director Management For For 7 Reelect Valerie Bernis as Director Management For For 8 Reelect Lorenz d Este as Director Management For For 9 Reelect Isabelle Kocher as Director Management For For 10 Approve Auditors' Special Report on Related-Party Transactions Regarding New Transactions Management For For 11 Advisory Vote on Compensation of Gerard Mestrallet, Chairman Management For For 12 Advisory Vote on Compensation of Jean Louis Chaussade, CEO Management For For 13 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 14 Amend Article 10 of Bylaws Re: Appointment of Employee Representatives Management For For 15 Amend Article 23 of Bylaws Re: Absence of Double-Voting Rights Management For For 16 Amend Article 20 of Bylaws Re: Record Date Management For For 17 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 18 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 432 Million Management For For 19 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 216 Million Management For For 20 Approve Issuance of Equity or Equity-Linked Securities for up to 20 Percent of Issued Capital Per Year for Private Placements, up to Aggregate Nominal Amount of EUR 216 Million Management For For 21 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 22 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 23 Authorize Capital Increase of Up to EUR 216 Million for Future Exchange Offers Management For For 24 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 25 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Reserved for Employees of International Subsidiaries Management For For 26 Set Total Limit for Capital Increase to Result from All Issuance Requests at EUR 432 Million Management For For 27 Authorize Filing of Required Documents/Other Formalities Management For For SYDNEY AIRPORT Meeting Date:MAY 14, 2015 Record Date:MAY 12, 2015 Meeting Type:ANNUAL Ticker:SYD Security ID:Q8808P103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Remuneration Report Management For For 3 Elect Trevor Gerber as Director Management For For 1 Elect Russell Balding as Director Management For For THE SOUTHERN COMPANY Meeting Date:MAY 27, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:SO Security ID:842587107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Juanita Powell Baranco Management For For 1b Elect Director Jon A. Boscia Management For For 1c Elect Director Henry A. 'Hal' Clark, III Management For For 1d Elect Director Thomas A. Fanning Management For For 1e Elect Director David J. Grain Management For For 1f Elect Director Veronica M. Hagen Management For For 1g Elect Director Warren A. Hood, Jr. Management For For 1h Elect Director Linda P. Hudson Management For For 1i Elect Director Donald M. James Management For For 1j Elect Director John D. Johns Management For For 1k Elect Director Dale E. Klein Management For For 1l Elect Director William G. Smith, Jr. Management For For 1m Elect Director Steven R. Specker Management For For 1n Elect Director Larry D. Thompson Management For For 1o Elect Director E. Jenner Wood, III Management For For 2 Approve Outside Director Stock Awards Management For For 3 Provide Right to Act by Written Consent Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Deloitte & Touche LLP as Auditors Management For For 6 Adopt Proxy Access Right Shareholder Against For 7 Adopt Quantitative GHG Goals for Operations Shareholder Against Against THE WILLIAMS COMPANIES, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:WMB Security ID:969457100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan S. Armstrong Management For For 1.2 Elect Director Joseph R. Cleveland Management For For 1.3 Elect Director Kathleen B. Cooper Management For For 1.4 Elect Director John A. Hagg Management For For 1.5 Elect Director Juanita H. Hinshaw Management For For 1.6 Elect Director Ralph Izzo Management For For 1.7 Elect Director Frank T. MacInnis Management For Against 1.8 Elect Director Eric W. Mandelblatt Management For For 1.9 Elect Director Keith A. Meister Management For For 1.10 Elect Director Steven W. Nance Management For For 1.11 Elect Director Murray D. Smith Management For For 1.12 Elect Director Janice D. Stoney Management For For 1.13 Elect Director Laura A. Sugg Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TRANSURBAN GROUP Meeting Date:OCT 09, 2014 Record Date:OCT 07, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:TCL Security ID:Q9194A106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2a Elect Neil Chatfield as Director Management For For 2b Elect Robert Edgar as Director Management For For 3 Approve the Remuneration Report Management For For 4 Approve the Grant of Performance Awards to Scott Charlton, CEO of the Company Management For For UIL HOLDINGS CORPORATION Meeting Date:MAY 12, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:UIL Security ID:902748102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thelma R. Albright Management For For 1.2 Elect Director Arnold L. Chase Management For Withhold 1.3 Elect Director Betsy Henley-Cohn Management For For 1.4 Elect Director Suedeen G. Kelly Management For For 1.5 Elect Director John L. Lahey Management For For 1.6 Elect Director Daniel J. Miglio Management For For 1.7 Elect Director William F. Murdy Management For For 1.8 Elect Director William B. Plummer Management For For 1.9 Elect Director Donald R. Shassian Management For For 1.10 Elect Director James P. Torgerson Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ULTRAPAR PARTICIPACOES S.A. Meeting Date:APR 15, 2015 Record Date:MAR 26, 2015 Meeting Type:ANNUAL Ticker:UGPA3 Security ID:90400P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2014 Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Elect Directors Management For For 4 In event cumulative voting for election of Directors is requested and, therefore, voting instruction in item 3 is disregarded, to allocate total number of cumulative votes equally among the nominees in the slate proposed by the current BOD of the Company Management For For 5 Approve Remuneration of Company's Management Management For For 6a Elect Fiscal Council Members Management For For 6b Approve Remuneration of Fiscal Council Members Management For For VERESEN INC. Meeting Date:MAY 06, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:VSN Security ID:92340R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Don Althoff Management For For 1.2 Elect Director J. Paul Charron Management For For 1.3 Elect Director Maureen E. Howe Management For For 1.4 Elect Director Robert J. Iverach Management For For 1.5 Elect Director Rebecca A. McDonald Management For For 1.6 Elect Director Stephen W.C. Mulherin Management For For 1.7 Elect Director Henry W. Sykes Management For For 1.8 Elect Director Bertrand A. Valdman Management For For 1.9 Elect Director Thierry Vandal Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Approve Advance Notice Policy Management For For Franklin Global Real Estate Fund ALEXANDRIA REAL ESTATE EQUITIES, INC. Meeting Date:MAY 07, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:ARE Security ID:015271109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joel S. Marcus Management For For 1.2 Elect Director Richard B. Jennings Management For For 1.3 Elect Director John L. Atkins, III Management For For 1.4 Elect Director Maria C. Freire Management For For 1.5 Elect Director Steven R. Hash Management For For 1.6 Elect Director Richard H. Klein Management For For 1.7 Elect Director James H. Richardson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Ernst & Young LLP as Auditors Management For For AMERICAN ASSETS TRUST, INC. Meeting Date:JUN 16, 2015 Record Date:APR 02, 2015 Meeting Type:ANNUAL Ticker:AAT Security ID:024013104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John W. Chamberlain Management For For 1.2 Elect Director Larry E. Finger Management For For 1.3 Elect Director Duane A. Nelles Management For For 1.4 Elect Director Thomas S. Olinger Management For For 1.5 Elect Director Ernest S. Rady Management For For 1.6 Elect Director Robert S. Sullivan Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For APARTMENT INVESTMENT AND MANAGEMENT COMPANY Meeting Date:APR 28, 2015 Record Date:FEB 20, 2015 Meeting Type:ANNUAL Ticker:AIV Security ID:03748R101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James N. Bailey Management For For 1.2 Elect Director Terry Considine Management For For 1.3 Elect Director Thomas L. Keltner Management For For 1.4 Elect Director J. Landis Martin Management For For 1.5 Elect Director Robert A. Miller Management For For 1.6 Elect Director Kathleen M. Nelson Management For For 1.7 Elect Director Michael A. Stein Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Amend Stock Ownership Limitations Management For For 6 Adopt Proxy Access Right Shareholder Against For AVALONBAY COMMUNITIES, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 06, 2015 Meeting Type:ANNUAL Ticker:AVB Security ID:053484101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Glyn F. Aeppel Management For For 1.2 Elect Director Terry S. Brown Management For For 1.3 Elect Director Alan B. Buckelew Management For For 1.4 Elect Director Ronald L. Havner, Jr. Management For For 1.5 Elect Director John J. Healy, Jr. Management For For 1.6 Elect Director Timothy J. Naughton Management For For 1.7 Elect Director Lance R. Primis Management For For 1.8 Elect Director Peter S. Rummell Management For For 1.9 Elect Director H. Jay Sarles Management For For 1.10 Elect Director W. Edward Walter Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Proxy Access Shareholder Against For 5 Require Independent Board Chairman Shareholder Against For BOSTON PROPERTIES, INC. Meeting Date:MAY 19, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL Ticker:BXP Security ID:101121101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Carol B. Einiger Management For For 1.2 Elect Director Jacob A. Frenkel Management For For 1.3 Elect Director Joel I. Klein Management For For 1.4 Elect Director Douglas T. Linde Management For For 1.5 Elect Director Matthew J. Lustig Management For For 1.6 Elect Director Alan J. Patricof Management For For 1.7 Elect Director Ivan G. Seidenberg Management For For 1.8 Elect Director Owen D. Thomas Management For For 1.9 Elect Director Martin Turchin Management For For 1.10 Elect Director David A. Twardock Management For For 1.11 Elect Director Mortimer B. Zuckerman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Adopt Proxy Access Right Shareholder Against For 6 Limit Accelerated Vesting Shareholder Against Against BRANDYWINE REALTY TRUST Meeting Date:MAY 28, 2015 Record Date:APR 02, 2015 Meeting Type:ANNUAL Ticker:BDN Security ID:105368203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Walter D'Alessio Management For For 1.2 Elect Director Carol G. Carroll Management For For 1.3 Elect Director James C. Diggs Management For For 1.4 Elect Director Wyche Fowler Management For For 1.5 Elect Director Michael J. Joyce Management For For 1.6 Elect Director Anthony A. Nichols, Sr. Management For For 1.7 Elect Director Charles P. Pizzi Management For For 1.8 Elect Director Gerard H. Sweeney Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BROOKFIELD PROPERTY PARTNERS LP Meeting Date:MAR 26, 2015 Record Date:FEB 17, 2015 Meeting Type:SPECIAL Ticker:BPY.UN Security ID:G16249107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Unit Option Plan Management For Against CAMDEN PROPERTY TRUST Meeting Date:MAY 08, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:CPT Security ID:133131102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard J. Campo Management For For 1.2 Elect Director Scott S. Ingraham Management For For 1.3 Elect Director Lewis A. Levey Management For For 1.4 Elect Director William B. McGuire, Jr. Management For For 1.5 Elect Director William F. Paulsen Management For For 1.6 Elect Director D. Keith Oden Management For For 1.7 Elect Director F. Gardner Parker Management For For 1.8 Elect Director Frances Aldrich Sevilla-Sacasa Management For For 1.9 Elect Director Steven A. Webster Management For For 1.10 Elect Director Kelvin R. Westbrook Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CANADIAN REAL ESTATE INVESTMENT TRUST Meeting Date:MAY 14, 2015 Record Date:MAR 27, 2015 Meeting Type:ANNUAL Ticker:REF.UN Security ID:13650J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Trustee Deborah J. Barrett Management For For 1.2 Elect Trustee John A. Brough Management For For 1.3 Elect Trustee Anthony S. Fell Management For For 1.4 Elect Trustee Brian M. Flood Management For For 1.5 Elect Trustee Andrew L. Hoffman Management For For 1.6 Elect Trustee Stephen E. Johnson Management For For 1.7 Elect Trustee W. Reay Mackay Management For For 2 Approve Deloitte LLP as Auditors and Authorize Trustees to Fix Their Remuneration Management For For CAPITALAND LIMITED Meeting Date:APR 30, 2015 Record Date: Meeting Type:ANNUAL Ticker:C31 Security ID:Y10923103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Approve First and Final Dividend Management For For 3 Approve Directors' Fees Management For For 4a Elect Ng Kee Choe as Director Management For For 4b Elect John Powell Morschel as Director Management For For 5a Elect Euleen Goh Yiu Kiang as Director Management For For 5b Elect Amirsham Bin A Aziz as Director Management For For 6 Elect Kee Teck Koon as Director Management For For 7 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 9 Approve Grant of Awards and Issuance of Shares Under the CapitaLand Performance Share Plan 2010 and/or the CapitaLand Restricted Share Plan 2010 Management For For CAPITALAND LIMITED Meeting Date:APR 30, 2015 Record Date: Meeting Type:SPECIAL Ticker:C31 Security ID:Y10923103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Share Repurchase Program Management For For CAPITAMALL TRUST LTD Meeting Date:APR 16, 2015 Record Date: Meeting Type:ANNUAL Ticker:C38U Security ID:Y1100L160 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Report of the Trustee, Statement by the Manager, Audited Financial Statements, and Auditors' Report Management For For 2 Approve KPMG LLP as Auditors and Authorize Manager to Fix Their Remuneration Management For For 3 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For Against 4 Authorize Share Repurchase Program Management For For CASTELLUM AB Meeting Date:MAR 19, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:CAST Security ID:W2084X107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Chairman of Meeting Management For For 2 Prepare and Approve List of Shareholders Management For For 3 Approve Agenda of Meeting Management For For 4 Designate Inspector(s) of Minutes of Meeting Management For For 5 Acknowledge Proper Convening of Meeting Management For For 6a Receive Financial Statements and Statutory Reports Management None None 6b Receive Auditor's Report on Application of Guidelines for Remuneration for Executive Management Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Dividends of SEK 4.60 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Receive Nomination Committee's Report Management None None 11 Determine Number of Directors (7) and Deputy Directors (0) of Board Management For For 12 Approve Remuneration of Directors in the Amount of SEK 640,000 for Chairman, and SEK 300,000 for Other Directors; Approve Remuneration for Committee Work Management For For 13 Reelect Charlotte Stromberg (Chair), Per Berggren, Christer Jacobson, Jan-Ake Jonsson, Nina Linander, and Johan Skoglund as Directors; Elect Anna-Karin Hatt as New Director Management For For 14 Authorize Chairman of Board and Representatives of Three of Company's Largest Shareholders to Serve on Nominating Committee Management For For 15 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 16 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For CHINA OVERSEAS LAND & INVESTMENT LTD. Meeting Date:MAY 05, 2015 Record Date:APR 30, 2015 Meeting Type:SPECIAL Ticker:00688 Security ID:Y15004107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Sale and Purchase Agreement and Share Subscription Agreement Management For For 2 Authorized Board to Deal with All Matters in Relation to the Sale and Purchase Agreement and Share Subscription Agreement Management For For CHINA OVERSEAS LAND & INVESTMENT LTD. Meeting Date:JUN 16, 2015 Record Date:JUN 12, 2015 Meeting Type:ANNUAL Ticker:00688 Security ID:Y15004107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Hao Jian Min as Director Management For For 3b Elect Kan Hongbo as Director Management For Against 3c Elect Wong Ying Ho, Kennedy as Director Management For Against 3d Elect Fan Hsu Lai Tai, Rita as Director Management For For 4 Authorize Board to Fix Remuneration of Directors Management For For 5 Approve PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 6 Authorize Repurchase of Issued Share Capital Management For For 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 8 Authorize Reissuance of Repurchased Shares Management For Against CHINA RESOURCES LAND LTD. Meeting Date:JUN 03, 2015 Record Date:JUN 01, 2015 Meeting Type:ANNUAL Ticker:01109 Security ID:G2108Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1 Elect Yu Jian as Director Management For For 3.2 Elect Yan Biao as Director Management For Against 3.3 Elect Ding Jiemin as Director Management For Against 3.4 Elect Wei Bin as Director Management For Against 3.5 Elect Chen Ying as Director Management For Against 3.6 Elect Wang Yan as Director Management For For 3.7 Elect Andrew Y. Yan as Director Management For Against 3.8 Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Deloitte Touche Tohmatsu as Auditor and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against CORESITE REALTY CORPORATION Meeting Date:MAY 20, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:COR Security ID:21870Q105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert G. Stuckey Management For For 1.2 Elect Director Thomas M. Ray Management For For 1.3 Elect Director James A. Attwood, Jr. Management For For 1.4 Elect Director Michael R. Koehler Management For For 1.5 Elect Director Paul E. Szurek Management For For 1.6 Elect Director J. David Thompson Management For For 1.7 Elect Director David A. Wilson Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CUBESMART Meeting Date:MAY 27, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:CUBE Security ID:229663109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William M. Diefenderfer, III Management For For 1.2 Elect Director Piero Bussani Management For For 1.3 Elect Director Christopher P. Marr Management For For 1.4 Elect Director Marianne M. Keler Management For For 1.5 Elect Director Deborah R. Salzberg Management For For 1.6 Elect Director John F. Remondi Management For For 1.7 Elect Director Jeffrey F. Rogatz Management For For 1.8 Elect Director John W. Fain Management For For 2 Increase Authorized Common Stock Management For For 3 Amend Stock Ownership Limitations Management For For 4 Amend Stock Ownership Limitations Management For For 5 Ratify KPMG LLP as Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DDR CORP. Meeting Date:MAY 12, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:DDR Security ID:23317H102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Terrance R. Ahern Management For For 1.2 Elect Director James C. Boland Management For For 1.3 Elect Director Thomas Finne Management For For 1.4 Elect Director Robert H. Gidel Management For For 1.5 Elect Director Victor B. MacFarlane Management For For 1.6 Elect Director David J. Oakes Management For For 1.7 Elect Director Alexander Otto Management For For 1.8 Elect Director Scott D. Roulston Management For For 1.9 Elect Director Barry A. Sholem Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For DERWENT LONDON PLC Meeting Date:MAY 15, 2015 Record Date:MAY 13, 2015 Meeting Type:ANNUAL Ticker:DLN Security ID:G27300105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Robert Rayne as Director Management For For 5 Re-elect John Burns as Director Management For For 6 Re-elect Simon Silver as Director Management For For 7 Re-elect Damian Wisniewski as Director Management For For 8 Re-elect Nigel George as Director Management For For 9 Re-elect David Silverman as Director Management For For 10 Re-elect Paul Williams as Director Management For For 11 Re-elect Stuart Corbyn as Director Management For For 12 Re-elect June de Moller as Director Management For For 13 Re-elect Stephen Young as Director Management For For 14 Re-elect Simon Fraser as Director Management For For 15 Re-elect Richard Dakin as Director Management For For 16 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 17 Authorise Board to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For DEUTSCHE ANNINGTON IMMOBILIEN SE Meeting Date:APR 30, 2015 Record Date: Meeting Type:ANNUAL Ticker:ANN Security ID:D1764R100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2014 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.78 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2014 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2014 Management For For 5 Approve Remuneration System for Management Board Members Management For For 6 Ratify KPMG AG as Auditors for Fiscal 2015 Management For For 7.1 Approve Increase in Size of Supervisory Board to 12 Members Management For For 7.2 Elect Gerhard Zieler to the Supervisory Board Management For For 7.3 Elect Hendrik Jellema to the Supervisory Board Management For For 7.4 Elect Daniel Just to the Supervisory Board Management For For 7.5 Reelect Manuela Better to the Supervisory Board Management For For 7.6 Reelect Burkhard Ulrich Drescher to the Supervisory Board Management For For 7.7 Reelect Florian Funck to the Supervisory Board Management For For 7.8 Reelect Christian Ulbrich to the Supervisory Board Management For For 8.1 Change Company Name to Vonovia SE Management For For 8.2 Amend Corporate Purpose Management For For 8.3 Amend Articles Re: Budget Plan Management For For 8.4 Amend Articles Re: Annual General Meeting Management For For 9 Approve Creation of EUR 170.8 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 10 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds with Partial Exclusion of Preemptive Rights up to Aggregate Nominal Amount of EUR 5.3 Billion; Approve Creation of EUR 177.1 Million Pool of Capital to Guarantee Conversion Rights Management For For DEUTSCHE EUROSHOP AG Meeting Date:JUN 18, 2015 Record Date: Meeting Type:ANNUAL Ticker:DEQ Security ID:D1854M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2014 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.30 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2014 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2014 Management For For 5 Ratify BDO AG as Auditors for Fiscal 2015 Management For For 6 Elect Roland Werner to the Supervisory Board Management For Against 7 Amend Articles Re: Board-Related Management For For DIGITAL REALTY TRUST, INC. Meeting Date:MAY 11, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:DLR Security ID:253868103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Dennis E. Singleton Management For For 1B Elect Director Laurence A. Chapman Management For For 1C Elect Director Kathleen Earley Management For Against 1D Elect Director Kevin J. Kennedy Management For For 1E Elect Director William G. LaPerch Management For For 1F Elect Director A. William Stein Management For Against 1G Elect Director Robert H. Zerbst Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Approve Nonqualified Employee Stock Purchase Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DOUGLAS EMMETT, INC. Meeting Date:MAY 28, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:DEI Security ID:25960P109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dan A. Emmett Management For For 1.2 Elect Director Jordan L. Kaplan Management For For 1.3 Elect Director Kenneth M. Panzer Management For For 1.4 Elect Director Christopher H. Anderson Management For For 1.5 Elect Director Leslie E. Bider Management For For 1.6 Elect Director David T. Feinberg Management For For 1.7 Elect Director Thomas E. O'Hern Management For For 1.8 Elect Director William E. Simon, Jr. Management For For 1.9 Elect Director Virginia McFerran Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Ernst & Young LLP as Auditors Management For For EQUITY LIFESTYLE PROPERTIES, INC. Meeting Date:MAY 12, 2015 Record Date:MAR 06, 2015 Meeting Type:ANNUAL Ticker:ELS Security ID:29472R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Philip Calian Management For For 1.2 Elect Director David Contis Management For For 1.3 Elect Director Thomas Dobrowski Management For For 1.4 Elect Director Thomas Heneghan Management For For 1.5 Elect Director Marguerite Nader Management For For 1.6 Elect Director Sheli Rosenberg Management For For 1.7 Elect Director Howard Walker Management For For 1.8 Elect Director Gary Waterman Management For For 1.9 Elect Director William Young Management For For 1.10 Elect Director Samuel Zell Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For EQUITY RESIDENTIAL Meeting Date:JUN 24, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:EQR Security ID:29476L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John W. Alexander Management For For 1.2 Elect Director Charles L. Atwood Management For For 1.3 Elect Director Linda Walker Bynoe Management For For 1.4 Elect Director Mary Kay Haben Management For For 1.5 Elect Director Bradley A. Keywell Management For For 1.6 Elect Director John E. Neal Management For For 1.7 Elect Director David J. Neithercut Management For For 1.8 Elect Director Mark S. Shapiro Management For For 1.9 Elect Director Gerald A. Spector Management For For 1.10 Elect Director Stephen E. Sterrett Management For For 1.11 Elect Director B. Joseph White Management For For 1.12 Elect Director Samuel Zell Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Proxy Access Shareholder Against For ESSEX PROPERTY TRUST, INC. Meeting Date:MAY 19, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:ESS Security ID:297178105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David W. Brady Management For For 1.2 Elect Director Keith R. Guericke Management For For 1.3 Elect Director Irving F. Lyons, III Management For For 1.4 Elect Director George M. Marcus Management For For 1.5 Elect Director Gary P. Martin Management For Withhold 1.6 Elect Director Issie N. Rabinovitch Management For Withhold 1.7 Elect Director Thomas E. Randlett Management For For 1.8 Elect Director Thomas E. Robinson Management For For 1.9 Elect Director Michael J. Schall Management For For 1.10 Elect Director Byron A. Scordelis Management For For 1.11 Elect Director Janice L. Sears Management For For 1.12 Elect Director Thomas P. Sullivan Management For For 1.13 Elect Director Claude J. Zinngrabe, Jr. Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For EUROCOMMERCIAL PROPERTIES NV Meeting Date:NOV 04, 2014 Record Date:OCT 07, 2014 Meeting Type:ANNUAL Ticker:ECMPA Security ID:N31065142 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Adopt Financial Statements and Statutory Reports Management For For 4 Approve Dividends of EUR 0.19 Per Share and EUR 1.94 per Depositary Receipt Management For For 5 Approve Discharge of Management Board Management For For 6 Approve Discharge of Supervisory Board Management For For 7 Elect B. Carriere to Supervisory Board Management For For 8 Elect R. Foulkes to Supervisory Board Management For For 9 Elect B.T.M. Steins Bisschop to Supervisory Board Management For For 10 Approve Remuneration of Supervisory Board Management For For 11 Approve Remuneration Report Containing Remuneration Policy for Management Board Members Management For For 12 Ratify Ernst & Young as Auditors Management For For 13 Announce Intention to Appoint C.M. Slangen as Board Member of Foundation Management None None 14 Grant Board Authority to Issue Shares Up To 20 Percent of Issued Capital Management For For 15 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 16 Allow Questions Management None None 17 Close Meeting Management None None EXTRA SPACE STORAGE INC. Meeting Date:MAY 26, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:EXR Security ID:30225T102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth M. Woolley Management For For 1.2 Elect Director Spencer F. Kirk Management For For 1.3 Elect Director Karl Haas Management For Withhold 1.4 Elect Director Joseph D. Margolis Management For For 1.5 Elect Director Diane Olmstead Management For For 1.6 Elect Director Roger B. Porter Management For For 1.7 Elect Director K. Fred Skousen Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For FEDERAL REALTY INVESTMENT TRUST Meeting Date:MAY 06, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:FRT Security ID:313747206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jon E. Bortz Management For For 1.2 Elect Director David W. Faeder Management For For 1.3 Elect Director Kristin Gamble Management For For 1.4 Elect Director Gail P. Steinel Management For For 1.5 Elect Director Warren M. Thompson Management For For 1.6 Elect Director Joseph S. Vassalluzzo Management For For 1.7 Elect Director Donald C. Wood Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For FEDERATION CENTRES LTD Meeting Date:OCT 30, 2014 Record Date:OCT 28, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:FDC Security ID:Q3752X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2a Elect Fraser MacKenzie as Director Management For For 2b Elect Debra Stirling as Director Management For For 2c Elect Wai Tang as Director Management For For 3 Approve the Remuneration Report Management For For 4 Approve the Grant of Performance Rights to Steven Sewell, CEO and Managing Director of the Company Management For For 5.1 Approve the Unstapling of Shares in Federation Limited from Units in Federation Centres Trust No.1, Units in Federation Centres Trust No. 2 and Units in Federation Centres Trust No. 3 Management For For 5.2 Approve the Unstapling of Units in Federation Centres Trust No.1 from Shares in Federation Limited, Units in Federation Centres Trust No. 2 and Units in Federation Centres Trust No. 3 Management For For 5.3 Approve the Unstapling of Units in Federation Centres Trust No.2 from Shares in Federation Limited, Units in Federation Centres Trust No. 1 and Units in Federation Centres Trust No. 3 Management For For 5.4 Approve the Unstapling of Units in Federation Centres Trust No.3 from Shares in Federation Limited, Units in Federation Centres Trust No. 1 and Units in Federation Centres Trust No. 2 Management For For 5.5 Approve the Amendments to the Constitution Management For For 5.6 Approve the Amendments to the Constitution Management For For 5.7 Approve the Amendments to the Constitution Management For For 5.8 Approve the Amendments to the Constitution Management For For 5.9 Approve the Acquisition by Federation Centres Limited of a Relevant Interest in all the Federation Centres Trust No. 2 Units Management For For 5.10 Approve the Acquisition by Federation Centres Limited of a Relevant Interest in all the Federation Centres Trust No. 3 Units Management For For FIRST INDUSTRIAL REALTY TRUST, INC. Meeting Date:MAY 07, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:FR Security ID:32054K103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Matthew S. Dominski Management For For 1.2 Elect Director Bruce W. Duncan Management For For 1.3 Elect Director H. Patrick Hackett, Jr. Management For For 1.4 Elect Director John Rau Management For For 1.5 Elect Director L. Peter Sharpe Management For For 1.6 Elect Director W. Ed Tyler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For GENERAL GROWTH PROPERTIES, INC. Meeting Date:APR 16, 2015 Record Date:FEB 17, 2015 Meeting Type:ANNUAL Ticker:GGP Security ID:370023103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard B. Clark Management For For 1b Elect Director Mary Lou Fiala Management For Against 1c Elect Director J. Bruce Flatt Management For Against 1d Elect Director John K. Haley Management For Against 1e Elect Director Daniel B. Hurwitz Management For Against 1f Elect Director Brian W. Kingston Management For For 1g Elect Director Sandeep Mathrani Management For For 1h Elect Director David J. Neithercut Management For For 1i Elect Director Mark R. Patterson Management For Against 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Performance Based Equity Awards Shareholder Against For GLOBAL LOGISTIC PROPERTIES LTD. Meeting Date:JUL 17, 2014 Record Date: Meeting Type:ANNUAL Ticker:MC0 Security ID:Y27187106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Declare Final Dividend Management For For 3 Elect Ming Z. Mei as Director Management For For 4 Elect Seek Ngee Huat as Director Management For For 5 Elect Tham Kui Seng as Director Management For For 6 Elect Luciano Lewandowski as Director Management For For 7 Elect Fang Fenglei as Director Management For For 8 Elect Paul Cheng Ming Fun as Director Management For For 9 Elect Yoichiro Furuse as Director Management For For 10 Approve Directors' Fees Management For For 11 Reappoint KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 12 Approve Issuance of Equity or Equity Linked Securities with or without Preemptive Rights Management For For 13 Approve Grant of Awards and Issuance of Shares under the GLP Performance Share Plan and GLP Restricted Share Plan Management For Against 14 Authorize Share Repurchase Program Management For For GOODMAN GROUP Meeting Date:NOV 20, 2014 Record Date:NOV 18, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:GMG Security ID:Q4229W132 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Appoint KPMG as Auditors of Goodman Logistics (HK) Limited Management For For 2a Elect Ian Ferrier as Director of Goodman Limited Management For For 2b Elect Ian Ferrier as Director of Goodman Logistics (HK) Limited Management For For 3a Elect Philip Fan as Director of Goodman Limited Management For For 3b Elect Philip Fan as Director of Goodman Logistics (HK) Limited Management For For 4 Elect John Harkness as Director of Goodman Limited Management For For 5 Elect Anne Keating as Director of Goodman Limited Management For For 6 Approve the Remuneration Report Management For For 7 Approve the Grant of Up to 995,476 Performance Rights to Gregory Goodman, Executive Director of the Company Management For For 8 Approve the Grant of Up to 497,738 Performance Rights to Philip Pearce, Executive Director of the Company Management For For 9 Approve the Grant of Up to 497,738 Performance Rights to Danny Peeters, Executive Director of the Company Management For For 10 Approve the Grant of Up to 542,987 Performance Rights to Anthony Rozic, Executive Director of the Company Management For For 11 Adopt New GLHK Articles of Association Management For For GREAT PORTLAND ESTATES PLC Meeting Date:JUL 03, 2014 Record Date:JUL 01, 2014 Meeting Type:ANNUAL Ticker:GPOR Security ID:G40712179 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Approve Remuneration Policy Management For For 5 Re-elect Toby Courtauld as Director Management For For 6 Re-elect Nick Sanderson as Director Management For For 7 Re-elect Neil Thompson as Director Management For For 8 Re-elect Martin Scicluna as Director Management For For 9 Re-elect Jonathan Nicholls as Director Management For For 10 Re-elect Jonathan Short as Director Management For For 11 Re-elect Elizabeth Holden as Director Management For For 12 Elect Charles Philipps as Director Management For For 13 Reappoint Deloitte LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Approve Increase in the Aggregate Limit of Fees Payable to Directors Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise the Company to Call EGM with Two Weeks' Notice Management For For HAMMERSON PLC Meeting Date:APR 22, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:HMSO Security ID:G4273Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Pierre Bouchut as Director Management For For 5 Re-elect David Atkins as Director Management For For 6 Re-elect Gwyn Burr as Director Management For For 7 Re-elect Peter Cole as Director Management For For 8 Re-elect Timon Drakesmith as Director Management For For 9 Re-elect Terry Duddy as Director Management For For 10 Re-elect Jacques Espinasse as Director Management For Abstain 11 Re-elect Judy Gibbons as Director Management For For 12 Re-elect Jean-Philippe Mouton as Director Management For For 13 Re-elect David Tyler as Director Management For For 14 Reappoint Deloitte LLP as Auditors Management For For 15 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For HANG LUNG PROPERTIES LTD. Meeting Date:APR 29, 2015 Record Date:APR 27, 2015 Meeting Type:ANNUAL Ticker:00101 Security ID:Y30166105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Andrew Ka Ching Chan as Director Management For For 3b Elect Ronald Joseph Arculli as Director Management For For 3c Elect Hsin Kang Chang as Director Management For For 3d Elect Ronnie Chichung Chan as Director Management For For 3e Elect Hau Cheong Ho as Director Management For For 3f Authorize Board to Fix Remuneration of Directors Management For For 4 Approve KPMG as Auditor and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against HCP, INC. Meeting Date:APR 30, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:HCP Security ID:40414L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Brian G. Cartwright Management For For 1b Elect Director Christine N. Garvey Management For For 1c Elect Director David B. Henry Management For For 1d Elect Director James P. Hoffmann Management For For 1e Elect Director Lauralee E. Martin Management For For 1f Elect Director Michael D. McKee Management For For 1g Elect Director Peter L. Rhein Management For For 1h Elect Director Joseph P. Sullivan Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Proxy Access Shareholder Against For HEALTH CARE REIT, INC. Meeting Date:MAY 07, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:HCN Security ID:42217K106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Thomas J. DeRosa Management For For 1b Elect Director Jeffrey H. Donahue Management For For 1c Elect Director Fred S. Klipsch Management For For 1d Elect Director Geoffrey G. Meyers Management For For 1e Elect Director Timothy J. Naughton Management For For 1f Elect Director Sharon M. Oster Management For For 1g Elect Director Judith C. Pelham Management For For 1h Elect Director Sergio D. Rivera Management For For 1i Elect Director R. Scott Trumbull Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HEMFOSA FASTIGHETER AB Meeting Date:NOV 12, 2014 Record Date:NOV 06, 2014 Meeting Type:SPECIAL Ticker:HEMF Security ID:W3993K103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Designate Inspector(s) of Minutes of Meeting Management For For 5 Acknowledge Proper Convening of Meeting Management For For 6 Approve Agenda of Meeting Management For For 7 Amend Articles of Association; Authorize New Class of Preferred Stock; Approve Profit Distribution for Preferred Stock Management For For 8 Close Meeting Management None None HEMFOSA FASTIGHETER AB Meeting Date:MAY 07, 2015 Record Date:APR 30, 2015 Meeting Type:ANNUAL Ticker:HEMF Security ID:W3993K103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Designate Inspector(s) of Minutes of Meeting Management For For 5 Acknowledge Proper Convening of Meeting Management For For 6 Approve Agenda of Meeting Management For For 7 Receive Financial Statements and Statutory Reports Management None None 8 Receive President's Report Management None None 9 Receive Board Report Management None None 10a Accept Financial Statements and Statutory Reports Management For For 10b Approve Allocation of Income and Dividends of SEK 6.00 Per Ordinary Share and SEK 20 Per Preference Share Management For For 10c Approve Discharge of Board and President Management For For 11 Approve Remuneration of Directors in the Amount of SEK 350,000 for Chairman and SEK 175,000 for Other Directors; Approve Remuneration of Auditors Management For For 12 Reelect Bengt Kjell (Chairman), Anneli Lindblom, Caroline Sundewall, Daniel Skoghall, Jens Engwall, Magnus Eriksson, and Ulrika Valass as Directors; Ratify KPMG as Auditors Management For For 13 Amend Articles Re: Set Minimum (100 Million) and Maximum (400 Million) Number of Shares; Clarification of Wording Concerning Redemption of Preference Shares; Record Dates for Dividends Management For For 14 Approve 2:1 Stock Split Management For For 15 Approve Issuance of 5 Million Preference Shares without Preemptive Rights Management For For 16 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 17 Close Meeting Management None None HIGHWOODS PROPERTIES, INC. Meeting Date:MAY 13, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:HIW Security ID:431284108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles A. Anderson Management For For 1.2 Elect Director Gene H. Anderson Management For For 1.3 Elect Director Carlos E. Evans Management For For 1.4 Elect Director Edward J. Fritsch Management For For 1.5 Elect Director David J. Hartzell Management For For 1.6 Elect Director Sherry A. Kellett Management For For 1.7 Elect Director O. Temple Sloan, Jr. Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For HILTON WORLDWIDE HOLDINGS INC. Meeting Date:MAY 06, 2015 Record Date:MAR 12, 2015 Meeting Type:ANNUAL Ticker:HLT Security ID:43300A104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher J. Nassetta Management For For 1.2 Elect Director Jonathan D. Gray Management For For 1.3 Elect Director Michael S. Chae Management For For 1.4 Elect Director Tyler S. Henritze Management For For 1.5 Elect Director Judith A. McHale Management For For 1.6 Elect Director John G. Schreiber Management For For 1.7 Elect Director Elizabeth A. Smith Management For For 1.8 Elect Director Douglas M. Steenland Management For For 1.9 Elect Director William J. Stein Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HISPANIA ACTIVOS INMOBILIARIOS S.A. Meeting Date:DEC 26, 2014 Record Date:DEC 19, 2014 Meeting Type:SPECIAL Ticker:HIS Security ID:E6164H106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Waive Certain Restrictions in Investment Policy Management For For 2 Approve Capital Raising Management For For 3 Authorize Increase in Capital up to 50 Percent via Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 4 Modify Section 1.5 of Annex 3 of Investment Manager Agreement Management For For 5 Authorize Board to Ratify and Execute Approved Resolutions Management For For HISPANIA ACTIVOS INMOBILIARIOS S.A. Meeting Date:JUN 29, 2015 Record Date:JUN 24, 2015 Meeting Type:ANNUAL Ticker:HIS Security ID:E6164H106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements Management For For 2 Approve Treatment of Net Loss Management For For 3 Approve Discharge of Board Management For For 4.1 Amend Article14 Re: Issuance of Bonds Management For Against 4.2 Amend Articles Re: General Shareholders Meeting Management For Against 4.3 Amend Articles Re: Board of Directors Management For For 4.4 Amend Articles Re: Annual Corporate Governance Report and Corporate Website Management For For 4.5 Remove Transitional Provision of Company Bylaws Management For For 5.1 Amend Article 4 of General Meeting Regulations Re: Competences Management For Against 5.2 Amend Article 5 of General Meeting Regulations Re: Convening of Meeting Management For For 5.3 Amend Articles of General Meeting Regulations Re: Shareholders' Right to Information Management For For 5.4 Amend Articles of General Meeting Regulations Re: Attendance and Representation Management For For 5.5 Amend Articles of General Meeting Regulations Re: Adoption of Resolutions Management For For 5.6 Amend Articles of General Meeting Regulations Re: Renumbering Management For For 5.7 Remove Transitional Provision of General Meeting Regulations Management For For 6 Receive Amendments to Board of Directors Regulations Management None None 7.1 Amend Investment Manager Agreement between Azora Gestion SGIIC SAU and Company Re: Interpretation of Investment Restrictions Management For For 7.2 Amend Investment Manager Agreement between Azora Gestion SGIIC SAU and Company Re: Approval by Executive Committee and board of Directors Management For For 7.3 Amend Investment Manager Agreement between Azora Gestion SGIIC SAU and Company Re: Technical Amendments Management For For 7.4 Amend Investment Manager Agreement between Azora Gestion SGIIC SAU and Company Re: Powers of Representation Management For For 8 Authorize Company to Call EGM with 15 Days' Notice Management For For 9 Authorize Increase in Capital up to 50 Percent via Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For 10 Authorize Increase in Capital up to 50 Percent via Issuance of Equity or Equity-Linked Securities, Excluding Preemptive Rights of up to 20 Percent Management For For 11 Authorize Issuance of Convertible Bonds, Debentures, Warrants, and Other Debt Securities with Exclusion of Preemptive Rights up to 20 Percent of Capital Management For For 12 Authorize Share Repurchase Program Management For For 13 Approve Remuneration Policy Management For For 14 Authorize Board to Ratify and Execute Approved Resolutions Management For For 15 Advisory Vote on Remuneration Policy Report Management For For HONGKONG LAND HOLDINGS LTD. Meeting Date:MAY 06, 2015 Record Date: Meeting Type:ANNUAL Ticker:H78 Security ID:G4587L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Auditors' Report and Declare Final Dividend Management For For 2 Re-elect Mark Greenberg as Director Management For Against 3 Re-elect Adam Keswick as Director Management For Against 4 Re-elect Anthony Nightingale as Director Management For Against 5 Re-elect James Watkins as Director Management For For 6 Re-elect Percy Weatherall as Director Management For Against 7 Approve Remuneration of Directors Management For For 8 Re-appoint Pricewaterhousecoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 9 Approve Issuance of Equity or Equity-Linked Securities with and without Preemptive Rights Management For For HOSHINO RESORTS REIT INC. Meeting Date:JAN 28, 2015 Record Date:OCT 31, 2014 Meeting Type:SPECIAL Ticker:3287 Security ID:J2245U104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles to Authorize Unit Buybacks - Allow Acquisition of Majority Stake in Foreign Real Estate Companies Management For For 2 Elect Executive Director Akimoto, Kenji Management For For 3.1 Appoint Supervisory Director Shinagawa, Hiroshi Management For For 3.2 Appoint Supervisory Director Fujikawa, Yukiko Management For For 4 Elect Alternate Executive Director Takashi, Tetsuro Management For For 5 Appoint Alternate Supervisory Director Yoshimura, Tomoaki Management For For HOST HOTELS & RESORTS, INC. Meeting Date:MAY 14, 2015 Record Date:MAR 19, 2015 Meeting Type:ANNUAL Ticker:HST Security ID:44107P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mary L. Baglivo Management For For 1.2 Elect Director Sheila C. Bair Management For For 1.3 Elect Director Terence C. Golden Management For For 1.4 Elect Director Ann McLaughlin Korologos Management For For 1.5 Elect Director Richard E. Marriott Management For For 1.6 Elect Director John B. Morse, Jr. Management For For 1.7 Elect Director Walter C. Rakowich Management For For 1.8 Elect Director Gordon H. Smith Management For For 1.9 Elect Director W. Edward Walter Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Vote Requirements to Amend Bylaws Shareholder Against For HUFVUDSTADEN AB Meeting Date:MAR 26, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:HUFV A Security ID:W30061126 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Designate Inspector(s) of Minutes of Meeting Management For For 5 Approve Agenda of Meeting Management For For 6 Acknowledge Proper Convening of Meeting Management For For 7 Receive President's Report Management None None 8 Receive Financial Statements and Statutory Reports Management None None 9 Accept Financial Statements and Statutory Reports Management For For 10 Approve Allocation of Income and Dividends of SEK 2.90 Per Share Management For For 11 Approve Discharge of Board and President Management For For 12 Determine Number of Directors (9) and Deputy Directors (0) of Board; Determine Number of Auditors (1) and Deputy Auditors (0) Management For For 13 Approve Remuneration of Directors in the Amount of SEK 400,000 for Chairman and SEK 200,000 for Other Non-Executive Directors; Approve Remuneration of Auditors Management For For 14 Reelect Claes Boustedt, Bengt Braun, Peter Egardt, Louise Lindh, Fredrik Lundberg, Hans Mertzig, Sten Peterson, Anna-Greta Sjoberg, and Ivo Stopner as Directors; Elect KPMG as Auditor Management For Against 15 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 16 Authorize Repurchase of Class A Shares up to Ten Percent of Total Issued Share Capital and Reissuance of Class A Shares Without Preemptive Rights Management For For 17a Request Board to Propose to the Swedish Government Legislation on the Abolition of Voting Power Differences at Swedish Limited Liability Companies Shareholder None Against 17b Intruct Board of Directors to Take Appropriate Measures to Form a Shareholder Association Shareholder None Against 18 Amend Articles Re: Give All Shares Equal Voting Rights Shareholder None Against 19 Close Meeting Management None None HULIC REIT, INC. Meeting Date:MAY 28, 2015 Record Date:FEB 28, 2015 Meeting Type:SPECIAL Ticker:3295 Security ID:J2359T109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles to Clarify Director Authority on Board Meetings - Amend Permitted Investment Types - Amend Dividend Payout Policy to Reflect Tax Reform Management For For 2 Elect Executive Director Tokita, Eiji Management For For 3 Elect Alternate Executive Director Chokki, Kazuaki Management For For 4.1 Appoint Supervisory Director Shimada, Kunio Management For Against 4.2 Appoint Supervisory Director Sugimoto, Shigeru Management For For HYSAN DEVELOPMENT CO. LTD. Meeting Date:MAY 15, 2015 Record Date:MAY 13, 2015 Meeting Type:ANNUAL Ticker:00014 Security ID:Y38203124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2.1 Elect Siu Chuen Lau as Director Management For For 2.2 Elect Philip Yan Hok Fan as Director Management For For 2.3 Elect Lawrence Juen-Yee Lau as Director Management For For 2.4 Elect Michael Tze Hau Lee as Director Management For For 2.5 Elect Joseph Chung Yin Poon as Director Management For For 3 Approve Deloitte Touche Tohmatsu as Auditor and Authorize Board to Fix Their Remuneration Management For For 4 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5 Authorize Repurchase of Issued Share Capital Management For For 6 Adopt Share Option Scheme Management For Against INVINCIBLE INVESTMENT CORP Meeting Date:NOV 28, 2014 Record Date:OCT 10, 2014 Meeting Type:SPECIAL Ticker:8963 Security ID:J2442V103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles to Amend Compensation for Asset Management Company Management For For 2 Elect Executive Director Fukuda, Naoki Management For For 3 Elect Alternate Executive Director Christopher Reed Management For For 4.1 Appoint Supervisory Director Takahashi, Takashi Management For For 4.2 Appoint Supervisory Director Fujimoto, Hiroyuki Management For For JAPAN REAL ESTATE INVESTMENT CORP. Meeting Date:MAR 17, 2015 Record Date:JAN 31, 2015 Meeting Type:SPECIAL Ticker:8952 Security ID:J27523109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles to Amend Dividend Payout Policy to Reflect Tax Reform - Amend Permitted Investment Types Management For For 2 Elect Executive Director Nakajima, Hiroshi Management For For 3 Elect Alternate Executive Director Katayama, Hiroshi Management For For 4.1 Appoint Supervisory Director Kusakabe, Kenji Management For Against 4.2 Appoint Supervisory Director Okanoya, Tomohiro Management For For KILROY REALTY CORPORATION Meeting Date:MAY 21, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:KRC Security ID:49427F108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John Kilroy Management For For 1b Elect Director Edward Brennan Management For For 1c Elect Director Jolie Hunt Management For For 1d Elect Director Scott Ingraham Management For For 1e Elect Director Gary Stevenson Management For For 1f Elect Director Peter Stoneberg Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For KIMCO REALTY CORPORATION Meeting Date:MAY 05, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:KIM Security ID:49446R109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Milton Cooper Management For For 1.2 Elect Director Philip E. Coviello Management For For 1.3 Elect Director Richard G. Dooley Management For Withhold 1.4 Elect Director Joe Grills Management For For 1.5 Elect Director David B. Henry Management For For 1.6 Elect Director Frank Lourenso Management For For 1.7 Elect Director Colombe M. Nicholas Management For For 1.8 Elect Director Richard B. Saltzman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For KLEPIERRE Meeting Date:DEC 11, 2014 Record Date:DEC 05, 2014 Meeting Type:SPECIAL Ticker:LI Security ID:F5396X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares Reserved for Corio Shareholders in order to Remunerate Public Exchange Offer Initiated by Klepierre for all Corio Shares Management For For 2 Subject to Approval of Items 1, 3, and 4, Approve Merger by Absorption of Corio NV Management For For 3 Subject to Approval of Items 1, 2, and 4, Issue Shares in Connection with Merger Above Management For For 4 Subject to Approval of Items 1, 2, 3, 4, Delegate Powers to the Management Board to Acknowledge Completion of Merger and Execute All Formalities Related to Merger Management For For 5 Subject to Approval of Items 1, 2, and 4, Approve Issuance of Equity or Equity-Linked Securities Reserved for Oddo Corporate Finance, up to Aggregate Nominal Amount of EUR 8.042 Million Management For For 6 Authorize Board to Set Issue Price for 10 Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights Management For For 7 Amend Article 11 of Bylaws Re: Length of Term for Supervisory Board Members Management For For 8 Amend Article 18 of Bylaws Re: Management Board Management For For 9 Amend Article 28 of Bylaws Re: Absence of Double Voting Rights Management For For 10 Subject to Approval of Item 1, Elect Jeroen Drost as Supervisory Board Member Management For Against 11 Subject to Approval of Item 1, Elect John Anthony Carrafiell as Supervisory Board Member Management For For 12 Authorize Filing of Required Documents/Other Formalities Management For For 13 Ratify Appointment of Philippe Thel as Supervisory Board Member Management For Against 14 Ratify Change of Registered Office to 26 Boulevard des Capucines, 75009 Paris and Amend Article 4 of Bylaws Accordingly Management For For KLEPIERRE Meeting Date:APR 14, 2015 Record Date:APR 09, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:LI Security ID:F5396X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.60 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For Against 5 Reelect Rose Marie Van Lerberghe as Supervisory Board Member Management For For 6 Reelect Bertrand Jacquillat as Supervisory Board Member Management For Against 7 Reelect David Simon as Supervisory Board Member Management For For 8 Reelect Steven Fivel as Supervisory Board Member Management For Against 9 Elect Stanley Shashoua as Supervisory Board Member Management For Against 10 Advisory Vote on Compensation of Laurent Morel, Chairman of the Management Board Management For Against 11 Advisory Vote on Compensation of Jean Michel Gault and Jean Marc Jestin, Members of the Management Board Management For Against 12 Approve Remuneration of Supervisory Board Members in the Aggregate Amount of EUR 400,000 Management For Against 13 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 14 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 15 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 90 Million Management For For 16 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 40 Million Management For For 17 Approve Issuance of Equity or Equity-Linked Securities for up to 20 Percent of Issued Capital Per Year for Private Placements, up to Aggregate Nominal Amount of EUR 40 Million Management For For 18 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 19 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 20 Authorize Capitalization of Reserves of Up to EUR 100 Million for Bonus Issue or Increase in Par Value Management For For 21 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management Against For 22 Authorize up to 1 Percent of Issued Capital for Use in Stock Option Plans Management For Against 23 Set Total Limit for Capital Increase to Result from All Issuance Requests at EUR 100 Million Management For For 24 Allow Board to Use Delegations Granted Under Items 15-19 and 21 in the Event of a Public Tender Offer or Share Exchange Offer Management For Against 25 Amend Article 2 of Bylaws Re: Corporate Purpose Management For For 26 Amend Article 16 of Bylaws Re: Powers of the Supervisory Board Management For Against 27 Authorize Filing of Required Documents/Other Formalities Management For For KWG PROPERTY HOLDING LTD. Meeting Date:JUN 05, 2015 Record Date:MAY 29, 2015 Meeting Type:ANNUAL Ticker:01813 Security ID:G53224104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Elect Kong Jian Nan as Director Management For For 3b Elect Li Jian Ming as Director Management For For 3c Elect Lee Ka Sze, Carmelo JP as Director Management For Against 3d Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Ernst & Young Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against LAND SECURITIES GROUP PLC Meeting Date:JUL 18, 2014 Record Date:JUL 16, 2014 Meeting Type:ANNUAL Ticker:LAND Security ID:G5375M118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Policy Management For For 4 Approve Remuneration Report Management For For 5 Re-elect Dame Alison Carnwath as Director Management For For 6 Re-elect Robert Noel as Director Management For For 7 Re-elect Martin Greenslade as Director Management For For 8 Re-elect Kevin O'Byrne as Director Management For For 9 Re-elect Simon Palley as Director Management For For 10 Re-elect Christopher Bartram as Director Management For For 11 Re-elect Stacey Rauch as Director Management For For 12 Elect Cressida Hogg as Director Management For For 13 Elect Edward Bonham Carter as Director Management For For 14 Reappoint Ernst & Young LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise EU Political Donations and Expenditure Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For LEG IMMOBILIEN AG Meeting Date:JUN 24, 2015 Record Date: Meeting Type:ANNUAL Ticker:LEG Security ID:D4960A103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2014 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.96 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2014 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2014 Management For For 5 Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2015 Management For For 6 Elect Natalie Hayday to the Supervisory Board Management For For 7 Approve Creation of EUR 28.5 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 8 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds with Partial Exclusion of Preemptive Rights up to Aggregate Nominal Amount of EUR 1.2 Billion; Approve Creation of EUR 21.7 Million Pool of Capital to Guarantee Conversion Rights Management For For 9 Approve Remuneration of Supervisory Board Management For For MAPLETREE LOGISTICS TRUST Meeting Date:JUL 15, 2014 Record Date: Meeting Type:ANNUAL Ticker:M44U Security ID:Y5759Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements, Report of Trustee, Statement by Manager, and Auditors' Report Management For For 2 Reappoint PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For MELIA HOTELS INTERNATIONAL SA Meeting Date:JUN 04, 2015 Record Date:MAY 29, 2015 Meeting Type:ANNUAL Ticker:MEL Security ID:E7366C101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements Management For For 2 Approve Allocation of Financial Results and Payment of Dividends Management For For 3 Approve Discharge of Board Management For For 4.1 Reelect Gabriel Escarrer Julia as Director Management For For 4.2 Reelect Juan Vives Cerda as Director Management For For 4.3 Reelect Alfredo Pastor Bodmer as Director Management For For 5 Fix Number of Directors at 11 Management For For 6 Renew Appointment of PricewaterhouseCoopers as Auditor Management For For 7.1 Amend Article 6 Re: Account Entries Management For For 7.2 Amend Article 7 Re: Accounting Register of Shares and Register of Shareholders Management For For 7.3 Amend Article 8 Re: Legitimation of Shareholders Management For For 7.4 Amend Article 9 Re: Membership Status Management For For 7.5 Amend Article 19 Re: Preference Shares Management For For 7.6 Amend Article 20 Re: Bonds Management For For 7.7 Amend Article 21 Re: Corporate Bodies Management For For 7.8 Amend Article 22 Re: General Shareholders Meeting Management For For 7.9 Amend Article 24 Re: Calling and Preparation of the General Shareholders Meeting Management For For 7.10 Amend Article 25 Re: Representation to Attend the General Shareholders Meeting Management For For 7.11 Amend Article 26 Re: Designation of Positions at the General Shareholders Meeting Management For For 7.12 Amend Article 27 Re: Development of the General Shareholders Meeting Management For For 7.13 Amend Article 28 Re: Majorities for Approval of Resolutions Management For For 7.14 Amend Article 29 Re: Minutes of the General Shareholders Meeting Management For For 7.15 Amend Article 30 Re: Powers of the General Shareholders Meeting Management For For 7.16 Amend Article 31 Re: Structure and Appointments to Board of Directors Management For For 7.17 Amend Article 32 Re: Board Term Management For For 7.18 Amend Article 33 Re: Appointments to Board of Directors Management For For 7.19 Amend Article 35 Re: Functioning of Board of Directors Management For For 7.20 Amend Article 36 Re: Performance of Duties Management For For 7.21 Amend Article 37 Re: Director Remuneration Management For For 7.22 Amend Article 38 Re: Delegation of Powers Management For For 7.23 Amend Article 39 bis Re: Audit and Compliance Committee Management For For 7.24 Amend Article 42 Re: Annual Accounts Management For For 7.25 Amend Article 43 Re: Approval and Deposit of Annual Accounts Management For For 7.26 Amend Article 45 Re: Censure and Verification of Annual Accounts Management For For 7.27 Amend Article 46 Re: Reasons for Winding-up Management For For 7.28 Amend Article 47 Re: Liquidation of the Company Management For For 7.29 Amend First Additional Provision Re: Resolution of Conflicts Management For For 7.30 Amend Second Additional Provision Re: Referral Management For For 7.31 Add Article 39 ter Re: Appointments and Remuneration Committee Management For For 8.1 Amend Article 1 of General Meeting Regulations Re: Objective Management For For 8.2 Amend Article 2 of General Meeting Regulations Re: General Shareholders Meeting Management For For 8.3 Amend Article 3 of General Meeting Regulations Re: Powers Management For For 8.4 Amend Article 5 of General Meeting Regulations Re: Power and Obligation to Call Management For For 8.5 Amend Article 6 of General Meeting Regulations Re: Meeting Publication Management For For 8.6 Amend Article 7 of General Meeting Regulations Re: Right to Information Prior to the Meeting Management For For 8.7 Amend Article 8 of General Meeting Regulations Re: Attendance Management For For 8.8 Amend Article 9 of General Meeting Regulations Re: Representation Management For For 8.9 Amend Article 11 of General Meeting Regulations Re: Extension and Suspension Management For For 8.10 Amend Article 13 of General Meeting Regulations Re: Constitution Management For For 8.11 Amend Article 14 of General Meeting Regulations Re: Board Management For For 8.12 Amend Article 16 of General Meeting Regulations Re: Proceedings Management For For 8.13 Amend Article 17 of General Meeting Regulations Re: Voting on the Proposed Resolutions Management For For 8.14 Amend Article 18 of General Meeting Regulations Re: Approval of Resolutions Management For For 8.15 Remove Current Preamble of General Meeting Regulations Management For For 9 Receive Information on Cancellation of Issuance of Bonds of Sol Melia SA Management None None 10 Authorize Increase in Capital up to 50 Percent via Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 11 Authorize Issuance of Non-Convertible and/or Convertible Bonds, Debentures, Warrants, and Other Debt Securities without Preemptive Rights up to EUR 1.5 Billion Management For Against 12 Authorize Share Repurchase Program Management For For 13 Advisory Vote on Remuneration Policy Report Management For For 14 Authorize Board to Ratify and Execute Approved Resolutions Management For For MIRVAC GROUP LTD. Meeting Date:NOV 20, 2014 Record Date:NOV 18, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:MGR Security ID:Q62377108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2.1 Elect Peter Hawkins as Director Management For For 2.2 Elect Elana Rubin as Director Management For For 3 Approve the Remuneration Report Management For For 4 Approve the Increase in Maximum Aggregate Remuneration of Non-Executive Directors Management None For 5 Approve the Grant of Performance Rights to Susan Lloyd-Hurwitz, CEO and Managing Director of the Company Management For For MITSUBISHI ESTATE CO LTD Meeting Date:JUN 26, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:8802 Security ID:J43916113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 8 Management For For 2.1 Elect Director Kimura, Keiji Management For For 2.2 Elect Director Sugiyama, Hirotaka Management For For 2.3 Elect Director Kato, Jo Management For For 2.4 Elect Director Kazama, Toshihiko Management For For 2.5 Elect Director Ono, Masamichi Management For For 2.6 Elect Director Aiba, Naoto Management For For 2.7 Elect Director Hayashi, Soichiro Management For For 2.8 Elect Director Okusa, Toru Management For For 2.9 Elect Director Tanisawa, Junichi Management For For 2.10 Elect Director Matsuhashi, Isao Management For For 2.11 Elect Director Ebihara, Shin Management For For 2.12 Elect Director Tomioka, Shu Management For For 2.13 Elect Director Egami, Setsuko Management For For 3.1 Appoint Statutory Auditor Yanagisawa, Yutaka Management For For 3.2 Appoint Statutory Auditor Taka, Iwao Management For For MITSUI FUDOSAN CO. LTD. Meeting Date:JUN 26, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:8801 Security ID:J4509L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 14 Management For For 2.1 Elect Director Iwasa, Hiromichi Management For For 2.2 Elect Director Komoda, Masanobu Management For For 2.3 Elect Director Iinuma, Yoshiaki Management For For 2.4 Elect Director Saito, Hitoshi Management For For 2.5 Elect Director Kitahara, Yoshikazu Management For For 2.6 Elect Director Iino, Kenji Management For For 2.7 Elect Director Fujibayashi, Kiyotaka Management For For 2.8 Elect Director Sato, Masatoshi Management For For 2.9 Elect Director Matsushima, Masayuki Management For For 2.10 Elect Director Yamashita, Toru Management For For 2.11 Elect Director Egashira, Toshiaki Management For For 2.12 Elect Director Egawa, Masako Management For For 3.1 Appoint Statutory Auditor Asai, Hiroshi Management For For 3.2 Appoint Statutory Auditor Kato, Yoshitaka Management For For 3.3 Appoint Statutory Auditor Manago, Yasushi Management For For 4 Approve Annual Bonus Payment to Directors Management For For NIPPON PROLOGIS REIT INC. Meeting Date:AUG 18, 2014 Record Date:MAY 31, 2014 Meeting Type:SPECIAL Ticker:3283 Security ID:J5528H104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles to Authorize Unit Buybacks Management For For 2 Elect Executive Director Sakashita, Masahiro Management For For 3 Elect Alternate Executive Director Yamaguchi, Satoshi Management For For 4.1 Appoint Supervisory Director Shimamura, Katsumi Management For For 4.2 Appoint Supervisory Director Hamaoka, Yoichiro Management For For 5 Appoint Alternate Supervisory Director Oku, Kuninori Management For For OMEGA HEALTHCARE INVESTORS, INC. Meeting Date:MAR 27, 2015 Record Date:FEB 12, 2015 Meeting Type:SPECIAL Ticker:OHI Security ID:681936100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Increase Authorized Common Stock Management For For 3 Declassify the Board of Directors Management For For 4 Remove Supermajority Vote Requirement Management For For 5 Adjourn Meeting Management For For PARAMOUNT GROUP, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:PGRE Security ID:69924R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Albert Behler Management For For 1b Elect Director Thomas Armbrust Management For For 1c Elect Director Dan Emmett Management For For 1d Elect Director Lizanne Galbreath Management For For 1e Elect Director Peter Linneman Management For Against 1f Elect Director David O'Connor Management For For 1g Elect Director Katharina Otto-Bernstein Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For PEBBLEBROOK HOTEL TRUST Meeting Date:JUN 17, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:PEB Security ID:70509V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jon E. Bortz Management For For 1.2 Elect Director Cydney C. Donnell Management For For 1.3 Elect Director Ron E. Jackson Management For For 1.4 Elect Director Phillip M. Miller Management For For 1.5 Elect Director Michael J. Schall Management For For 1.6 Elect Director Earl E. Webb Management For For 1.7 Elect Director Laura H. Wright Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Articles to Opt Out of Maryland's Unsolicited Takeover Act and Require Majority Vote to Opt Back into Act Shareholder Against Against POST PROPERTIES, INC. Meeting Date:JUN 03, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:PPS Security ID:737464107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert C. Goddard, III Management For For 1.2 Elect Director David P. Stockert Management For For 1.3 Elect Director Herschel M. Bloom Management For For 1.4 Elect Director Walter M. Deriso, Jr. Management For For 1.5 Elect Director Russell R. French Management For For 1.6 Elect Director Toni Jennings Management For For 1.7 Elect Director Ronald De Waal Management For For 1.8 Elect Director Donald C. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For PROLOGIS, INC. Meeting Date:APR 29, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:PLD Security ID:74340W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Hamid R. Moghadam Management For For 1b Elect Director George L. Fotiades Management For For 1c Elect Director Christine N. Garvey Management For For 1d Elect Director Lydia H. Kennard Management For For 1e Elect Director J. Michael Losh Management For For 1f Elect Director Irving F. Lyons, III Management For For 1g Elect Director David P. O'Connor Management For For 1h Elect Director Jeffrey L. Skelton Management For For 1i Elect Director Carl B. Webb Management For For 1j Elect Director William D. Zollars Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify KPMG LLP as Auditors Management For For PUBLIC STORAGE Meeting Date:APR 30, 2015 Record Date:MAR 06, 2015 Meeting Type:ANNUAL Ticker:PSA Security ID:74460D109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald L. Havner, Jr. Management For For 1.2 Elect Director Tamara Hughes Gustavson Management For For 1.3 Elect Director Uri P. Harkham Management For For 1.4 Elect Director B. Wayne Hughes, Jr Management For Against 1.5 Elect Director Avedick B. Poladian Management For For 1.6 Elect Director Gary E. Pruitt Management For For 1.7 Elect Director Ronald P. Spogli Management For For 1.8 Elect Director Daniel C. Staton Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For REALTY INCOME CORPORATION Meeting Date:MAY 12, 2015 Record Date:MAR 05, 2015 Meeting Type:ANNUAL Ticker:O Security ID:756109104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kathleen R. Allen Management For For 1b Elect Director John P. Case Management For For 1c Elect Director A. Larry Chapman Management For For 1d Elect Director Priya Cherian Huskins Management For For 1e Elect Director Michael D. McKee Management For For 1f Elect Director Gregory T. McLaughlin Management For For 1g Elect Director Ronald L. Merriman Management For For 1h Elect Director Stephen E. Sterrett Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For REGENCY CENTERS CORPORATION Meeting Date:MAY 12, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:REG Security ID:758849103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martin E. Stein, Jr. Management For For 1.2 Elect Director Raymond L. Bank Management For For 1.3 Elect Director Bryce Blair Management For For 1.4 Elect Director C. Ronald Blankenship Management For For 1.5 Elect Director A.r. Carpenter Management For For 1.6 Elect Director J. Dix Druce, Jr. Management For For 1.7 Elect Director Mary Lou Fiala Management For For 1.8 Elect Director David P. O'Connor Management For For 1.9 Elect Director John C. Schweitzer Management For For 1.10 Elect Director Brian M. Smith Management For For 1.11 Elect Director Thomas G. Wattles Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For RIOCAN REAL ESTATE INVESTMENT TRUST Meeting Date:JUN 17, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:REI.UN Security ID:766910103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Trustee Bonnie Brooks Management For For 1.2 Elect Trustee Clare R. Copeland Management For For 1.3 Elect Trustee Raymond M. Gelgoot Management For For 1.4 Elect Trustee Paul Godfrey Management For For 1.5 Elect Trustee Dale H. Lastman Management For For 1.6 Elect Trustee Jane Marshall Management For For 1.7 Elect Trustee Sharon Sallows Management For For 1.8 Elect Trustee Edward Sonshine Management For For 1.9 Elect Trustee Luc Vanneste Management For For 1.10 Elect Trustee Charles M. Winograd Management For For 2 Approve Ernst & Young LLP Auditors and Authorize Trustees to Fix Their Remuneration Management For For 3 Amend Unit Option Plan Management For For 4 Amend Declaration of Trust Management For For 5 Advisory Vote on Executive Compensation Approach Management For For SABRA HEALTH CARE REIT, INC. Meeting Date:JUN 17, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:SBRA Security ID:78573L106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Craig A. Barbarosh Management For For 1b Elect Director Robert A. Ettl Management For For 1c Elect Director Michael J. Foster Management For For 1d Elect Director Richard K. Matros Management For For 1e Elect Director Milton J. Walters Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SCENTRE GROUP Meeting Date:MAY 07, 2015 Record Date:MAY 05, 2015 Meeting Type:ANNUAL Ticker:SCG Security ID:Q8351E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Remuneration Report for the Financial Year Ended December 31, 2014 Management For For 3 Elect Brian M Schwartz as Director Management For For 4 Elect Andrew W Harmos as Director Management For For 5 Elect Michael F Ihlein as Director Management For For 6 Elect Aliza Knox as Director Management For For SENIOR HOUSING PROPERTIES TRUST Meeting Date:MAY 19, 2015 Record Date:JAN 21, 2015 Meeting Type:ANNUAL Ticker:SNH Security ID:81721M109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey P. Somers Management For Withhold 1.2 Elect Director Barry M. Portnoy Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For SIMON PROPERTY GROUP, INC. Meeting Date:MAY 14, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:SPG Security ID:828806109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Melvyn E. Bergstein Management For For 1b Elect Director Larry C. Glasscock Management For For 1c Elect Director Karen N. Horn Management For For 1d Elect Director Allan Hubbard Management For For 1e Elect Director Reuben S. Leibowitz Management For For 1f Elect Director Daniel C. Smith Management For For 1g Elect Director J. Albert Smith, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Provide Vote Counting to Exclude Abstentions Shareholder Against Against SINO LAND COMPANY LTD. Meeting Date:OCT 23, 2014 Record Date:OCT 20, 2014 Meeting Type:ANNUAL Ticker:00083 Security ID:Y80267126 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3.1 Elect Robert Ng Chee Siong as Director Management For For 3.2 Elect Adrian David Li Man-kiu as Director Management For Against 3.3 Elect Alice Ip Mo Lin as Director Management For For 3.4 Authorize Board to Fix Remuneration of Directors Management For For 4 Appoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5.1 Authorize Repurchase of Issued Share Capital Management For For 5.2 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5.3 Authorize Reissuance of Repurchased Shares Management For Against 6 Adopt New Articles of Association Management For Against SL GREEN REALTY CORP. Meeting Date:JUN 04, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:SLG Security ID:78440X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John H. Alschuler Management For For 1.2 Elect Director Stephen L. Green Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Ernst & Young LLP as Auditors Management For For SPIRIT REALTY CAPITAL, INC. Meeting Date:MAY 28, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:SRC Security ID:84860W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin M. Charlton Management For For 1.2 Elect Director Todd A. Dunn Management For For 1.3 Elect Director David J. Gilbert Management For For 1.4 Elect Director Richard I. Gilchrist Management For For 1.5 Elect Director Diane M. Morefield Management For For 1.6 Elect Director Thomas H. Nolan, Jr. Management For For 1.7 Elect Director Sheli Z. Rosenberg Management For For 1.8 Elect Director Thomas D. Senkbeil Management For For 1.9 Elect Director Nicholas P. Shepherd Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STAG INDUSTRIAL, INC. Meeting Date:MAY 04, 2015 Record Date:MAR 06, 2015 Meeting Type:ANNUAL Ticker:STAG Security ID:85254J102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Benjamin S. Butcher Management For For 1.2 Elect Director Virgis W. Colbert Management For For 1.3 Elect Director Jeffrey D. Furber Management For For 1.4 Elect Director Larry T. Guillemette Management For For 1.5 Elect Director Francis X. Jacoby, III Management For For 1.6 Elect Director Christopher P. Marr Management For For 1.7 Elect Director Hans S. Weger Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STOCKLAND Meeting Date:OCT 28, 2014 Record Date:OCT 26, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:SGP Security ID:Q8773B105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Elect Tom Pockett as Director Management For For 3 Elect Peter Scott as Director Management For For 4 Approve the Remuneration Report Management For For 5 Approve the Grant of Up to 811,000 Performance Rights to Mark Steinert, Managing Director of the Company Management For For SUN HUNG KAI PROPERTIES LTD. Meeting Date:NOV 15, 2014 Record Date:NOV 10, 2014 Meeting Type:ANNUAL Ticker:00016 Security ID:Y82594121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1a Elect Tung Chi-ho, Eric as Director Management For For 3.1b Elect Fung Yuk-lun, Allen as Director Management For For 3.1c Elect Lee Shau-kee as Director Management For For 3.1d Elect Yip Dicky Peter as Director Management For For 3.1e Elect Wong Yue-chim, Richard as Director Management For For 3.1f Elect Fung Kwok-lun, William as Director Management For For 3.1g Elect Leung Nai-pang, Norman as Director Management For For 3.1h Elect Leung Kui-king, Donald as Director Management For For 3.1i Elect Kwan Cheuk-yin, William as Director Management For For 3.1j Elect Wong Yick-kam, Michael as Director Management For For 3.2 Approve Remuneration of Directors Management For For 4 Appoint Deloitte Touche Tohmatsu as Auditor and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against 8 Adopt New Set of Articles of Association Management For Against SUNSTONE HOTEL INVESTORS, INC. Meeting Date:APR 30, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:SHO Security ID:867892101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John V. Arabia Management For For 1.2 Elect Director Andrew Batinovich Management For For 1.3 Elect Director Z. Jamie Behar Management For For 1.4 Elect Director Thomas A. Lewis, Jr. Management For For 1.5 Elect Director Keith M. Locker Management For For 1.6 Elect Director Douglas M. Pasquale Management For For 1.7 Elect Director Keith P. Russell Management For For 1.8 Elect Director Lewis N. Wolff Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SUNTEC REAL ESTATE INVESTMENT TRUST Meeting Date:APR 15, 2015 Record Date: Meeting Type:ANNUAL Ticker:T82U Security ID:Y82954101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Report of the Trustee, Statement by the Manager, Audited Financial Statements and Auditors' Report Management For For 2 Approve KPMG LLP as Auditors and Authorize Manager to Fix Their Remuneration Management For For 3 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For Against 4 Other Business (Voting) Management For Against TAUBMAN CENTERS, INC. Meeting Date:MAY 29, 2015 Record Date:MAR 30, 2015 Meeting Type:ANNUAL Ticker:TCO Security ID:876664103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Graham T. Allison Management For For 1.2 Elect Director Peter Karmanos, Jr. Management For For 1.3 Elect Director William S. Taubman Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TF ADMINISTRADORA S. DE R.L. DE C.V. (TERRAFINA) Meeting Date:AUG 18, 2014 Record Date:AUG 11, 2014 Meeting Type:SPECIAL Ticker:TERRA13 Security ID:P1565C150 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Present Report and Corrective Plan to Reduce Company's Debt Management For For 2 Authorize Board to Ratify and Execute Approved Resolutions Management For For TF ADMINISTRADORA S. DE R.L. DE C.V. (TERRAFINA) Meeting Date:SEP 01, 2014 Record Date:AUG 25, 2014 Meeting Type:SPECIAL Ticker:TERRA13 Security ID:P1565C150 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Amendments to the Trust and Other Legal Documents Management For For 2 Approve Modifications of Servicing Advisory Contract Management For For 3 Authorize the Update of the Registration of the Stock Exchange Certificates Management For For 4 Authorize Board to Ratify and Execute Approved Resolutions Management For For TF ADMINISTRADORA S. DE R.L. DE C.V. (TERRAFINA) Meeting Date:SEP 01, 2014 Record Date:AUG 25, 2014 Meeting Type:SPECIAL Ticker:TERRA13 Security ID:P1565C150 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Ratify Leverage Guidelines and Investment Guidelines of Trust Management For For 2 Authorize Issuance of 280 Million Real Estate Trust Certificates Management For For 3 Authorize Update of Real Estate Trust Certificates in National Securities Registry and to Carry Out Corresponding Replacement of Certificate at Indeval Management For For 4 Authorize Common Representative and or Trustee to Carry out All Necessary Actions to Formalize Adopted Resolutions Management For For 5 Authorize Board to Ratify and Execute Approved Resolutions Management For For TF ADMINISTRADORA S. DE R.L. DE C.V. (TERRAFINA) Meeting Date:MAR 17, 2015 Record Date:MAR 06, 2015 Meeting Type:ANNUAL Ticker:TERRA13 Security ID:P2R51T187 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements Management For For 2 Approve Annual Report Management For For 3 Elect or Dismiss Members of Trust Technical Committee Management For For 4 Authorize Board to Ratify and Execute Approved Resolutions Management For For THE BRITISH LAND COMPANY PLC Meeting Date:JUL 18, 2014 Record Date:JUL 16, 2014 Meeting Type:ANNUAL Ticker:BLND Security ID:G15540118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Elect Tim Score as Director Management For For 5 Re-elect Aubrey Adams as Director Management For For 6 Re-elect Lucinda Bell as Director Management For For 7 Re-elect Simon Borrows as Director Management For For 8 Re-elect John Gildersleeve as Director Management For For 9 Re-elect Chris Grigg as Director Management For For 10 Re-elect Dido Harding as Director Management For For 11 Re-elect William Jackson as Director Management For For 12 Re-elect Charles Maudsley as Director Management For For 13 Re-elect Tim Roberts as Director Management For For 14 Re-elect Lord Turnbull as Director Management For For 15 Appoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 22 Approve Savings-Related Share Option Scheme Management For For THE LINK REAL ESTATE INVESTMENT TRUST Meeting Date:JUL 23, 2014 Record Date:JUL 18, 2014 Meeting Type:ANNUAL Ticker:00823 Security ID:Y5281M111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Note the Financial Statements and Statutory Reports Management None None 2 Note the Appointment of Auditor of The Link REIT and the Fixing of Their Remuneration Management None None 3a Elect William Chan Chak Cheung as Director Management For For 3b Elect David Charles Watt as Director Management For For 4 Elect Eva Cheng Li Kam Fun as Director Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Units Management For For THE LINK REAL ESTATE INVESTMENT TRUST Meeting Date:JAN 15, 2015 Record Date:JAN 12, 2015 Meeting Type:SPECIAL Ticker:00823 Security ID:Y5281M111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Expansion of Investment Strategy Management For For THE MACERICH COMPANY Meeting Date:MAY 28, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:MAC Security ID:554382101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Douglas D. Abbey Management For Against 1b Elect Director John H. Alschuler Management For For 1c Elect Director Steven R. Hash Management For For 1d Elect Director Stanley A. Moore Management For Against 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE UNITE GROUP PLC Meeting Date:MAY 14, 2015 Record Date:MAY 12, 2015 Meeting Type:ANNUAL Ticker:UTG Security ID:G9283N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Phil White as Director Management For For 5 Re-elect Mark Allan as Director Management For For 6 Re-elect Joe Lister as Director Management For For 7 Re-elect Richard Simpson as Director Management For For 8 Re-elect Richard Smith as Director Management For For 9 Re-elect Manjit Wolstenholme as Director Management For For 10 Re-elect Sir Tim Wilson as Director Management For For 11 Re-elect Andrew Jones as Director Management For For 12 Re-elect Elizabeth McMeikan as Director Management For For 13 Reappoint KPMG LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise the Company to Call EGM with Two Weeks' Notice Management For For THE WHARF (HOLDINGS) LTD. Meeting Date:MAY 15, 2015 Record Date:APR 30, 2015 Meeting Type:ANNUAL Ticker:00004 Security ID:Y8800U127 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2a Elect Stephen Tin Hoi Ng as Director Management For For 2b Elect Andrew On Kiu Chow as Director Management For For 2c Elect Doreen Yuk Fong Lee as Director Management For For 2d Elect Paul Yiu Cheung Tsui as Director Management For For 2e Elect Eng Kiong Yeoh as Director Management For For 3 Approve KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 4a Approve Increase in the Rate of Fee Payable to Chairman of the Company Management For For 4b Approve Increase in Rate of Fee Payable to Directors Other than the Chairman Management For For 4c Approve Increase in Rate of Fee Payable to Audit Committee Members Management For For 5 Authorize Repurchase of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against TOKYO TATEMONO CO. LTD. Meeting Date:MAR 26, 2015 Record Date:DEC 31, 2014 Meeting Type:ANNUAL Ticker:8804 Security ID:J88333117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 3 Management For For 2 Approve 2 into 1 Reverse Stock Split Management For For 3 Amend Articles to Update Authorized Capital to Reflect Reverse Stock Split - Reduce Share Trading Unit - Clarify Provisions on Alternate Statutory Auditors Management For For 4.1 Elect Director Hatanaka, Makoto Management For For 4.2 Elect Director Sakuma, Hajime Management For For 4.3 Elect Director Shibayama, Hisao Management For For 4.4 Elect Director Nomura, Hitoshi Management For For 4.5 Elect Director Kamo, Masami Management For For 4.6 Elect Director Fukui, Kengo Management For For 4.7 Elect Director Sasaki, Kyonosuke Management For For 4.8 Elect Director Kuroda, Norimasa Management For For 4.9 Elect Director Ogoshi, Tatsuo Management For For 5.1 Appoint Statutory Auditor Toyama, Mitsuyoshi Management For For 5.2 Appoint Statutory Auditor Uehara, Masahiro Management For For 5.3 Appoint Statutory Auditor Hattori, Shuichi Management For For 6 Appoint Alternate Statutory Auditor Yamaguchi, Takao Management For For UDR, INC. Meeting Date:MAY 21, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:UDR Security ID:902653104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Katherine A. Cattanach Management For For 1.2 Elect Director Robert P. Freeman Management For For 1.3 Elect Director Jon A. Grove Management For For 1.4 Elect Director James D. Klingbeil Management For For 1.5 Elect Director Robert A. McNamara Management For For 1.6 Elect Director Mark R. Patterson Management For For 1.7 Elect Director Lynne B. Sagalyn Management For For 1.8 Elect Director Thomas W. Toomey Management For For 2 Ratify Ernst & Young LLP as Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against UNIBAIL RODAMCO SE Meeting Date:APR 16, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:UL Security ID:F95094110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 9.60 per Share Management For For 4 Acknowledge Auditors' Special Report on Related-Party Transactions Management For For 5 Advisory Vote on Compensation of Christophe Cuvillier, Chairman of the Management Board Management For For 6 Advisory Vote on Compensation of Olivier Bossard, Armelle Carminati-Rabasse, Fabrice Mouchel, Jaap Tonckens and Jean-Marie Tritant, Members of the Management Board Management For For 7 Reelect Mary Harris as Supervisory Board Member Management For For 8 Reelect Jean-Louis Laurens as Supervisory Board Member Management For For 9 Reelect Alec Pelmore as Supervisory Board Member Management For For 10 Elect Sophie Stabile as Supervisory Board Member Management For For 11 Elect Jacqueline Tammenoms Bakker as Supervisory Board Member Management For For 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 13 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 14 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 75 Million Management For For 15 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 45 Million Management For For 16 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 17 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For For 18 Authorize up to 0.8 Percent of Issued Capital for Use in Restricted Stock Plans Management For For 19 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 20 Amend Article 18 of Bylaws Re: Absence of Double Voting Rights Management For For 21 Amend Article 18 of Bylaws Re: Attendance to General Meetings Management For For 22 Authorize Filing of Required Documents/Other Formalities Management For For VENTAS, INC. Meeting Date:MAY 14, 2015 Record Date:MAR 18, 2015 Meeting Type:ANNUAL Ticker:VTR Security ID:92276F100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Melody C. Barnes Management For For 1b Elect Director Debra A. Cafaro Management For For 1c Elect Director Douglas Crocker, II Management For For 1d Elect Director Ronald G. Geary Management For For 1e Elect Director Jay M. Gellert Management For For 1f Elect Director Richard I. Gilchrist Management For For 1g Elect Director Matthew J. Lustig Management For For 1h Elect Director Douglas M. Pasquale Management For For 1i Elect Director Robert D. Reed Management For For 1j Elect Director Glenn J. Rufrano Management For For 1k Elect Director James D. Shelton Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For VORNADO REALTY TRUST Meeting Date:MAY 21, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:VNO Security ID:929042109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven Roth Management For Withhold 1.2 Elect Director Michael D. Fascitelli Management For Withhold 1.3 Elect Director Russell B. Wight, Jr. Management For Withhold 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For W. P. CAREY INC. Meeting Date:JUN 18, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:WPC Security ID:92936U109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Trevor P. Bond Management For For 1.2 Elect Director Nathaniel S. Coolidge Management For For 1.3 Elect Director Mark J. DeCesaris Management For For 1.4 Elect Director Benjamin H. Griswold, IV Management For For 1.5 Elect Director Axel K.A. Hansing Management For For 1.6 Elect Director Jean Hoysradt Management For For 1.7 Elect Director Richard C. Marston Management For For 1.8 Elect Director Robert E. Mittelstaedt, Jr. Management For For 1.9 Elect Director Charles E. Parente Management For For 1.10 Elect Director Mary M. VanDeWeghe Management For For 1.11 Elect Director Nick J.M. van Ommen Management For For 1.12 Elect Director Karsten von Koller Management For For 1.13 Elect Director Reginald Winssinger Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For WEINGARTEN REALTY INVESTORS Meeting Date:APR 28, 2015 Record Date:MAR 05, 2015 Meeting Type:ANNUAL Ticker:WRI Security ID:948741103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew M. Alexander Management For For 1.2 Elect Director Stanford Alexander Management For For 1.3 Elect Director Shelaghmichael Brown Management For For 1.4 Elect Director James W. Crownover Management For For 1.5 Elect Director Robert J. Cruikshank Management For For 1.6 Elect Director Melvin A. Dow Management For For 1.7 Elect Director Stephen A. Lasher Management For For 1.8 Elect Director Thomas L. Ryan Management For For 1.9 Elect Director Douglas W. Schnitzer Management For For 1.10 Elect Director C. Park Shaper Management For For 1.11 Elect Director Marc J. Shapiro Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WERELDHAVE NV Meeting Date:SEP 23, 2014 Record Date:AUG 26, 2014 Meeting Type:SPECIAL Ticker:WHA Security ID:N95060120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Robert Bolier as CFO Management For For 3 Allow Questions Management None None 4 Close Meeting Management None None WERELDHAVE NV Meeting Date:NOV 28, 2014 Record Date:OCT 31, 2014 Meeting Type:SPECIAL Ticker:WHA Security ID:N95060120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Announcements Re: Company Strategy Management None None 3a Grant Board Authority to Issue Shares Within Framework of Rights Offering of up to EUR 550 Million Management For For 3b Authorize Board to Exclude Preemptive Rights Re: Item 3a Management For For 3c Amend Articles to Reflect Changes in Capital Re: Item 3a Management For For 4 Allow Questions Management None None 5 Close Meeting Management None None WERELDHAVE NV Meeting Date:APR 24, 2015 Record Date:MAR 27, 2015 Meeting Type:ANNUAL Ticker:WHA Security ID:N95060120 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Receive Explanation on Company's Reserves and Dividend Policy Management None None 4 Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 5 Allow Questions to External Auditor Management None None 6a Approve Dividends of EUR 2.87 Per Share Management For For 6b Adopt Financial Statements and Statutory Reports Management For For 7 Approve Discharge of Management Board Management For For 8 Approve Discharge of Supervisory Board Management For For 9a Approve Remuneration Policy of Management Board and Supervisory Board Management For For 9b Approve Remuneration of Supervisory Board Management For For 10 Reelect J.A.P. van Oosten as Supervisory Board Member Management For For 11 Reelect H.J. van Everdingen as Supervisory Board Member Management For For 12a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger and Restricting Management For For 12b Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 13 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 14 Ratify KPMG as Auditors Management For For 15 Allow Questions Management None None 16 Close Meeting Management None None WESTFIELD CORP Meeting Date:MAY 14, 2015 Record Date:MAY 12, 2015 Meeting Type:ANNUAL Ticker:WFD Security ID:Q9701H107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Remuneration Report Management For For 3 Elect Don W Kingsborough as Director Management For For 4 Elect Michael J Gutman as Director Management For For Franklin International Growth Fund ABERDEEN ASSET MANAGEMENT PLC Meeting Date:FEB 03, 2015 Record Date:JAN 30, 2015 Meeting Type:ANNUAL Ticker:ADN Security ID:G00434111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Reappoint KPMG Audit plc as Auditors Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5 Re-elect Julie Chakraverty as Director Management For For 6 Re-elect Roger Cornick as Director Management For For 7 Re-elect Martin Gilbert as Director Management For For 8 Re-elect Andrew Laing as Director Management For For 9 Re-elect Rod MacRae as Director Management For For 10 Re-elect Richard Mully as Director Management For For 11 Re-elect Jim Pettigrew as Director Management For For 12 Re-elect Bill Rattray as Director Management For For 13 Re-elect Anne Richards as Director Management For For 14 Re-elect Jutta af Rosenborg as Director Management For For 15 Re-elect Akira Suzuki as Director Management For For 16 Re-elect Simon Troughton as Director Management For For 17 Re-elect Hugh Young as Director Management For For 18 Approve Remuneration Report Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise EU Political Donations and Expenditure Management For For ALKERMES PLC Meeting Date:MAY 27, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:ALKS Security ID:G01767105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Floyd E. Bloom Management For For 1.2 Elect Director Nancy J. Wysenski Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Change Location of Annual Meeting Management For For 4 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For AMEC FOSTER WHEELER PLC Meeting Date:MAY 14, 2015 Record Date:MAY 12, 2015 Meeting Type:ANNUAL Ticker:AMFW Security ID:G02604117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Policy Management For For 4 Approve Remuneration Report Management For For 5 Elect Stephanie Newby as Director Management For For 6 Elect Kent Masters as Director Management For For 7 Re-elect John Connolly as Director Management For For 8 Re-elect Samir Brikho as Director Management For For 9 Re-elect Ian McHoul as Director Management For For 10 Re-elect Linda Adamany as Director Management For For 11 Re-elect Neil Carson as Director Management For For 12 Re-elect Colin Day as Director Management For For 13 Reappoint Ernst & Young LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Approve UK and International Savings Related Share Options Schemes Management For For 16 Approve Long Term Incentive Plan Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For ARM HOLDINGS PLC Meeting Date:APR 30, 2015 Record Date:APR 28, 2015 Meeting Type:ANNUAL Ticker:ARM Security ID:G0483X122 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Elect John Liu as Director Management For For 5 Re-elect Stuart Chambers as Director Management For For 6 Re-elect Simon Segars as Director Management For For 7 Re-elect Andy Green as Director Management For For 8 Re-elect Larry Hirst as Director Management For For 9 Re-elect Mike Muller as Director Management For For 10 Re-elect Kathleen O'Donovan as Director Management For For 11 Re-elect Janice Roberts as Director Management For For 12 Re-elect Tim Score as Director Management For For 13 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For Against ASML HOLDING NV Meeting Date:APR 22, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL Ticker:ASML Security ID:N07059202 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Discuss the Company's Business, Financial Situation and Sustainability Management None None 3 Discuss Remuneration Policy for Management Board Members Management None None 4 Adopt Financial Statements and Statutory Reports Management For For 5 Approve Discharge of Management Board Management For For 6 Approve Discharge of Supervisory Board Management For For 7 Receive Explanation on Company's Reserves and Dividend Policy Management None None 8 Approve Dividends of EUR 0.70 Per Ordinary Share Management For For 9 Approve Adjustments to the Remuneration Policy Management For For 10 Approve Performance Share Arrangement According to Remuneration Policy Management For For 11 Approve Number of Stock Options, Respectively Shares, for Employees Management For For 12 Discussion of Updated Supervisory Board Profile Management None None 13a Elect Annet Aris to Supervisory Board Management For For 13b Elect Gerard Kleisterlee to Supervisory Board Management For For 13c Elect Rolf-Dieter Schwalb to Supervisory Board Management For For 14 Discuss Vacancies on the Board Arising in 2016 Management None None 15 Ratify KPMG as Auditors Re: Financial Year 2016 Management For For 16a Grant Board Authority to Issue Shares Up To 5 Percent of Issued Capital Management For For 16b Authorize Board to Exclude Preemptive Rights from Share Issuances Re: Item 16a Management For For 16c Grant Board Authority to Issue Shares Up To 5 Percent in Case of Takeover/Merger Management For For 16d Authorize Board to Exclude Preemptive Rights from Share Issuances Re: Item 16c Management For For 17a Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 17b Authorize Additional Repurchase of Up to 10 Percent of Issued Share Capital Management For For 18 Authorize Cancellation of Repurchased Shares Management For For 19 Other Business (Non-Voting) Management None None 20 Close Meeting Management None None AZIMUT HOLDING S.P.A. Meeting Date:APR 30, 2015 Record Date:APR 21, 2015 Meeting Type:ANNUAL Ticker:AZM Security ID:T0783G106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For For 2 Approve Incentive Plan for Financial Advisers Management For For 3 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For Against 4 Approve Remuneration Report Management For For A Deliberations on Possible Legal Action Against Directors if Presented by Shareholders Management None Against BANK OF NOVA SCOTIA Meeting Date:APR 09, 2015 Record Date:FEB 10, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:BNS Security ID:064149107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nora A. Aufreiter Management For For 1.2 Elect Director Guillermo E. Babatz Management For For 1.3 Elect Director Ronald A. Brenneman Management For For 1.4 Elect Director Charles H. Dallara Management For For 1.5 Elect Director N. Ashleigh Everett Management For For 1.6 Elect Director William R. Fatt Management For For 1.7 Elect Director Thomas C. O'Neill Management For For 1.8 Elect Director Brian J. Porter Management For For 1.9 Elect Director Aaron W. Regent Management For For 1.10 Elect Director Indira V. Samarasekera Management For For 1.11 Elect Director Susan L. Segal Management For For 1.12 Elect Director Paul D. Sobey Management For For 1.13 Elect Director Barbara S. Thomas Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Approve Increase in Aggregate Compensation Ceiling for Directors Management For For 4 Amend By-Law No. 1 Management For For 5 Advisory Vote on Executive Compensation Approach Management For For 6 SP 1: Phase Out Stock Options as a Form of Compensation Shareholder Against Against 7 SP 2: Adopt a Pension Plan for New Senior Executives that is the same as for all Employees Shareholder Against Against BURBERRY GROUP PLC Meeting Date:JUL 11, 2014 Record Date:JUL 09, 2014 Meeting Type:ANNUAL Ticker:BRBY Security ID:G1700D105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For Against 4 Approve Final Dividend Management For For 5 Re-elect Sir John Peace as Director Management For For 6 Re-elect Philip Bowman as Director Management For For 7 Re-elect Ian Carter as Director Management For For 8 Elect Jeremy Darroch as Director Management For For 9 Re-elect Stephanie George as Director Management For For 10 Elect Matthew Key as Director Management For For 11 Re-elect David Tyler as Director Management For For 12 Elect Christopher Bailey as Director Management For For 13 Re-elect Carol Fairweather as Director Management For For 14 Re-elect John Smith as Director Management For For 15 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 16 Authorise Board to Fix Remuneration of Auditors Management For For 17 Approve Executive Share Plan Management For For 18 Authorise EU Political Donations and Expenditure Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise the Company to Call EGM with Two Weeks' Notice Management For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. Meeting Date:JUN 09, 2015 Record Date:MAY 01, 2015 Meeting Type:ANNUAL Ticker:CHKP Security ID:M22465104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Reelect Gil Shwed as Director Until the End of the Next Annual General Meeting Management For For 1.2 Reelect Marius Nacht as Director Until the End of the Next Annual General Meeting Management For For 1.3 Reelect Jerry Ungerman as Director Until the End of the Next Annual General Meeting Management For For 1.4 Reelect Dan Propper as Director Until the End of the Next Annual General Meeting Management For For 1.5 Reelect David Rubner as Director Until the End of the Next Annual General Meeting Management For For 1.6 Reelect Tal Shavit as Director Until the End of the Next Annual General Meeting Management For For 2.1 Reelect Yoav Chelouche as External Director for an Additional Three Year Term Management For For 2.2 Reelect Guy Gecht as External Director for an Additional Three Year Term Management For For 3 Reappoint Kost Forer Gabbay & Kasierer as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Amend and Extend Employee Stock Purchase Plan Management For For 5 Increase Coverage of Comapny D&O Policy Management For For 6 Approve Employment Terms of Gil Shwed, CEO and Chairman Management For For 7 Authorize Board Chairman to Serve as CEO Management For Against A Vote FOR if you are a controlling shareholder or have a personal interest in one or several resolutions, as indicated in the proxy card; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager Management None Against COCHLEAR LTD. Meeting Date:OCT 14, 2014 Record Date:OCT 12, 2014 Meeting Type:ANNUAL Ticker:COH Security ID:Q25953102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Approve the Financial Statements and Reports of the Directors and Auditor Management For For 2.1 Approve the Remuneration Report Management For For 3.1 Elect Roderic Holliday-Smith as Director Management For For 3.2 Elect Andrew Denver as Director Management For For 4.1 Approve the Grant of Securities to Christopher Roberts, Chief Executive Officer and President of the Company Management For For 5.1 Approve the Future Retirement Allowance Payment to Edward Byrne, Non-Executive Director of the Company Management For For 6.1 Approve the Temporary Increase in Maximum Aggregate Remuneration of Non-Executive Directors Management None For CSL LTD. Meeting Date:OCT 15, 2014 Record Date:OCT 13, 2014 Meeting Type:ANNUAL Ticker:CSL Security ID:Q3018U109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2a Elect John Shine as Director Management For For 2b Elect Christine O'Reilly as Director Management For For 2c Elect Bruce Brook as Director Management For For 3 Approve the Remuneration Report Management For For 4 Approve the Grant of Performance Options and Performance Rights to Paul Perreault Managing Director and Chief Executive Officer of the Company Management For For 5 Approve the Increase in Maximum Aggregate Remuneration of Non-Executive Directors Management For For DASSAULT SYSTEMES Meeting Date:MAY 28, 2015 Record Date:MAY 25, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:DSY Security ID:F2457H472 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 0.43 per Share Management For For 4 Approve Stock Dividend Program (Cash or New Shares) Management For For 5 Acknowledge Auditors' Special Report on Related-Party Transactions Mentioning the Absence of New Transactions Except the One Listed under Item 6 Management For For 6 Approve Renewal of Severance Payment Agreement with Bernard Charles, CEO Management For Against 7 Advisory Vote on Compensation of Charles Edelstenne, Chairman Management For For 8 Advisory Vote on Compensation of Bernard Charles, CEO Management For For 9 Reelect Jean Pierre Chahid Nourai as Director Management For For 10 Reelect Arnould De Meyer as Director Management For For 11 Reelect Nicole Dassault as Director Management For Against 12 Reelect Toshiko Mori as Director Management For For 13 Ratify Appointment of Marie Helene Habert as Director Management For Against 14 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 15 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 16 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 12 Million Management For For 17 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 12 Million Management For For 18 Approve Issuance of Equity or Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 12 Million Management For For 19 Authorize Capitalization of Reserves of Up to EUR 12 Million for Bonus Issue or Increase in Par Value Management For For 20 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind Management For Against 21 Authorize up to 2 Percent of Issued Capital for Use in Restricted Stock Plans Management For Against 22 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 23 Amend Articles 14, 22, and 27 of Bylaws Re: Directors' Length of Term, Related Party Transactions, and Record Date Management For For 24 Approve Change of Corporate Form to Societas Europaea (SE) Management For For 25 Subject to Approval of Item 24, Change Company Name to Dassault Systemes SE Management For For 26 Subject to Approval of Items 24 and 25, Adopt New Bylaws Management For For 27 Authorize Filing of Required Documents/Other Formalities Management For For DEUTSCHE BOERSE AG Meeting Date:MAY 13, 2015 Record Date: Meeting Type:ANNUAL Ticker:DB1 Security ID:D1882G119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve Allocation of Income and Dividends of EUR 2.10 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2014 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2014 Management For For 5.1 Elect Richard Berliand to the Supervisory Board Management For For 5.2 Elect Joachim Faber to the Supervisory Board Management For For 5.3 Elect Karl-Heinz Floether to the Supervisory Board Management For For 5.4 Elect Craig Heimark to the Supervisory Board Management For For 5.5 Elect Monica Maechler to the Supervisory Board Management For For 5.6 Elect Gerhard Roggemann to the Supervisory Board Management For For 5.7 Elect Erhard Schipporeit to the Supervisory Board Management For For 5.8 Elect Amy Yok Tak Yip to the Supervisory Board Management For For 6 Approve Creation of EUR 19.3 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 7 Approve Creation of EUR 38.6 Million Pool of Capital with Preemptive Rights Management For For 8 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For 9 Authorize Use of Financial Derivatives when Repurchasing Shares Management For For 10 Ratify KPMG AG as Auditors for Fiscal 2015 Management For For DOLLARAMA INC. Meeting Date:JUN 10, 2015 Record Date:APR 22, 2015 Meeting Type:ANNUAL Ticker:DOL Security ID:25675T107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joshua Bekenstein Management For For 1.2 Elect Director Gregory David Management For For 1.3 Elect Director Elisa D. Garcia C. Management For For 1.4 Elect Director Stephen Gunn Management For For 1.5 Elect Director Nicholas Nomicos Management For For 1.6 Elect Director Larry Rossy Management For For 1.7 Elect Director Neil Rossy Management For For 1.8 Elect Director Richard Roy Management For For 1.9 Elect Director John J. Swidler Management For For 1.10 Elect Director Huw Thomas Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For DSV A/S Meeting Date:MAR 12, 2015 Record Date:MAR 05, 2015 Meeting Type:ANNUAL Ticker:DSV Security ID:K3013J154 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Report of Board Management None None 2 Accept Financial Statements and Statutory Reports Management For For 2.1 Approve Remuneration for Nomination and Remuneration Committees Management For For 3 Approve Remuneration of Directors for 2014 in the Amount of DKK 1.2 Million for the Chairman, DKK 600,000 for the Vice Chairman, and DKK 400,000 for Other Directors Management For For 4 Approve Allocation of Income and Dividends of DKK 1.60 Per Share Management For For 5.1 Reelect Kurt Larsen as Director Management For For 5.2 Reelect Annette Sadolin as Director Management For For 5.3 Reelect Birgit Norgaard as Director Management For For 5.4 Reelect Thomas Plenborg as Director Management For For 5.5 Reelect Robert Kledal as Director Management For For 5.6 Elect Jorgen Moller as New Director Management For For 6 Ratify Ernst & Young as Auditors Management For For 7.1 Approve Guidelines for Incentive-Based Compensation for Executive Management and Board Management For For 7.2 Approve DKK 2 Million Reduction in Share Capital via Share Cancellation; Amend Articles Accordingly Management For For 7.3 Authorize Share Repurchase Program Management For For 7.4 Approve Issuance of Convertible Bonds without Preemptive Rights Management For For 7.5 Amend Articles Re: Remove Directors Retirement Age Management For For 7.6 Approve Publication of Annual Reports in English Management For For 8 Other Business Management None None ELEKTA AB Meeting Date:AUG 28, 2014 Record Date:AUG 22, 2014 Meeting Type:ANNUAL Ticker:EKTA B Security ID:W2479G107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Approve Agenda of Meeting Management For For 5 Designate Inspector(s) of Minutes of Meeting Management For For 6 Acknowledge Proper Convening of Meeting Management For For 7 Receive Financial Statements and Statutory Reports Management None None 8 Receive President's Report Management None None 9 Accept Financial Statements and Statutory Reports Management For For 10 Approve Allocation of Income and Dividends of SEK 2.00 Per Share Management For For 11 Approve Discharge of Board and President Management For For 12 Receive Nomination Committee's Report Management None None 13 Determine Number of Members and Deputy Members of Board Management For For 14 Approve Remuneration of Directors in the Aggregate Amount of SEK 3.71 Million; Approve Remuneration of Auditors Management For For 15 Reelect Hans Barella, Luciano Cattani, Laurent Leksell (Chairman), Siaou-Sze Lien, Tomas Puusepp, Wolfgang Reim, Jan Secher, and Birgitta Stymne Goransson as Directors Management For For 16 Ratify PwC as Auditors Management For For 17 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 18 Approve Performance Share Plan 2014 Management For Against 19a Authorize Share Repurchase Program Management For For 19b Authorize Reissuance of Repurchased Shares Management For For 19c Approve Equity Plan Financing Management For Against 19d Authorize Transfer of Shares in Conjunction with Performance Share Plan 2011, 2012, and 2013 Management For For 20 Authorize Chairman of Board and Representatives of Four of Company's Largest Shareholders to Serve on Nominating Committee Management For Against 21 Close Meeting Management None None EXPERIAN PLC Meeting Date:JUL 16, 2014 Record Date:JUL 14, 2014 Meeting Type:ANNUAL Ticker:EXPN Security ID:G32655105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Elect Jan Babiak as Director Management For For 5 Re-elect Fabiola Arredondo as Director Management For For 6 Re-elect Brian Cassin as Director Management For For 7 Re-elect Roger Davis as Director Management For For 8 Re-elect Alan Jebson as Director Management For For 9 Re-elect Deirdre Mahlan as Director Management For For 10 Re-elect Don Robert as Director Management For Abstain 11 Re-elect George Rose as Director Management For For 12 Re-elect Judith Sprieser as Director Management For For 13 Re-elect Paul Walker as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For GEA GROUP AG Meeting Date:APR 16, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL Ticker:G1A Security ID:D28304109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2014 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.70 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2014 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2014 Management For For 5 Ratify KPMG as Auditors for Fiscal 2015 Management For For 6 Approve Creation of EUR 130 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 7 Approve Creation of EUR 52 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 8 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds with Partial Exclusion of Preemptive Rights up to Aggregate Nominal Amount of EUR 750 Million; Approve Creation of EUR 51.9 Million Pool of Capital to Guarantee Conversion Rights Management For For 9 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares without Preemptive Rights Management For For GN STORE NORD A/S Meeting Date:MAR 19, 2015 Record Date:MAR 12, 2015 Meeting Type:ANNUAL Ticker:GN Security ID:K4001S214 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Report of Board Management None None 2 Approve Financial Statements and Statutory Report; Approve Discharge of Directors Management For For 3 Approve Allocation of Income and Dividends of DKK 0.90 Per Share Management For For 4 Approve Remuneration of Directors in the Amount of DKK 750,000 for Chairman, DKK 500,000 for Vice Chairman, and DKK 250,000 for Other Members; Approve Remuneration for Committee Work Management For For 5.1 Reelect Per Wold-Olsen as Director Management For For 5.2 Reelect William Hoover as Director Management For For 5.3 Reelect Wolfgang Reim as Director Management For For 5.4 Reelect Carsten Thomsen as Director Management For For 5.5 Reelect Helene Barnekow as Director Management For For 5.6 Elect Ronica Wang as New Director Management For For 6 Ratify Ernst & Young as Auditors Management For For 7.1 Authorize Share Repurchase Program Management For For 7.2 Approve DKK 23.3 Million Reduction in Share Capital via Share Cancellation; Amend Articles of Association Accordingly Management For For 7.3 Extend Board's Authorizations to Create up to DKK 125 Million Pool of Capital Without Preemptive Rights until April 30, 2016 Management For For 8 Other Proposals From Shareholders (None Submitted) Management None None 9 Other Business Management None None ITV PLC Meeting Date:MAY 14, 2015 Record Date:MAY 12, 2015 Meeting Type:ANNUAL Ticker:ITV Security ID:G4984A110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Approve Special Dividend Management For For 5 Elect Mary Harris as Director Management For For 6 Re-elect Sir Peter Bazalgette as Director Management For For 7 Re-elect Adam Crozier as Director Management For For 8 Re-elect Roger Faxon as Director Management For For 9 Re-elect Ian Griffiths as Director Management For For 10 Re-elect Andy Haste as Director Management For For 11 Re-elect Archie Norman as Director Management For For 12 Re-elect John Ormerod as Director Management For For 13 Reappoint KPMG LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise the Company to Call EGM with Two Weeks' Notice Management For Against KBC GROEP NV Meeting Date:MAY 07, 2015 Record Date:APR 23, 2015 Meeting Type:ANNUAL Ticker:KBC Security ID:B5337G162 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Directors' Reports (Non-Voting) Management None None 2 Receive Auditors' Reports (Non-Voting) Management None None 3 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None 4 Adopt Financial Statements Management For For 5 Approve Allocation of Income and Dividends of EUR 2 per Share Management For For 6 Approve Remuneration Report Management For Against 7 Approve Discharge of Directors Management For For 8 Approve Discharge of Auditors Management For For 9a Elect Koen Algoed as Director Management For For 9b Approve Cooptation and Elect Alain Bostoen as Director Management For For 9c Reelect Franky Depickere as Director Management For For 9d Reelect Luc Discry as Director Management For For 9e Reelect Frank Donck as Director Management For Against 9f Reelect Thomas Leysen as Independent Director Management For For 9g Reelect Luc Popelier as Director Management For For 10 Transact Other Business Management None None LUXOTTICA GROUP S.P.A. Meeting Date:APR 24, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:LUX Security ID:T6444Z110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For 4.a Fix Number of Directors Shareholder None For 4.b.1 Slate Submitted by Delfin Sarl Shareholder None Did Not Vote 4.b.2 Slate Submitted by Institutional Investors (Assogestioni) Shareholder None For 4.c Approve Remuneration of Directors Shareholder None For 5.a.1 Slate Submitted by Delfin Sarl Shareholder None Against 5.a.2 Slate Submitted by Institutional Investors (Assogestioni) Shareholder None For 5.b Approve Internal Auditors' Remuneration Shareholder None For 6 Approve Remuneration Report Management For Against MERCADOLIBRE, INC. Meeting Date:JUN 12, 2015 Record Date:APR 17, 2015 Meeting Type:ANNUAL Ticker:MELI Security ID:58733R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A.1 Elect Director Nicolas Galperin Management For For 1A.2 Elect Director Meyer "Micky" Malka Rais Management For For 1A.3 Elect Director Javier Olivan Management For For 1B.4 Elect Director Roberto Balls Sallouti Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Co. S.A. as Auditors Management For For MTU AERO ENGINES AG Meeting Date:APR 15, 2015 Record Date: Meeting Type:ANNUAL Ticker:MTX Security ID:D5565H104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2014 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.45 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2014 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2014 Management For For 5 Ratify Ernst & Young GmbH as Auditors for Fiscal 2015 Management For For 6 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For 7 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds with Partial Exclusion of Preemptive Rights up to Aggregate Nominal Amount of EUR 500 Million; Approve Creation of EUR 5.2 Million Pool of Capital to Guarantee Conversion Rights Management For For 8 Approve Creation of EUR 15.6 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For NOBLE GROUP LIMITED Meeting Date:APR 17, 2015 Record Date: Meeting Type:ANNUAL Ticker:N21 Security ID:G6542T119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Elect Irene Yun Lien Lee as Director Management For For 3 Elect Robert Tze Leung Chan as Director Management For For 4 Elect Christopher Dale Pratt as Director Management For For 5 Approve Directors' Fees Management For For 6 Approve Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For Against 8 Authorize Share Repurchase Program Management For For 9 Approve Grant of Options and Issuance of Shares Under the Noble Group Share Option Scheme 2014 Management For Against 10 Approve Issuance of Shares Under the Noble Group Limited Scrip Dividend Scheme Management For For 11 Approve Grant of Awards and Issuance of Shares Under the Noble Group Performance Share Plan Management For Against 12 Approve Grant of Awards and Issuance of Shares Under the Noble Group Restricted Share Plan 2014 Management For Against NOBLE GROUP LTD. Meeting Date:JUL 07, 2014 Record Date: Meeting Type:SPECIAL Ticker:N21 Security ID:G6542T119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Noble Group Share Option Scheme 2014 Management For Against 2 Adopt Noble Group Restricted Share Plan 2014 Management For Against 3 Approve Issuance of Shares to Yusuf Alireza Management For Against 4 Approve Issuance of Shares to William James Randall Management For Against RECKITT BENCKISER GROUP PLC Meeting Date:DEC 11, 2014 Record Date:DEC 09, 2014 Meeting Type:SPECIAL Ticker:RB. Security ID:G74079107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Demerger of the Pharmaceuticals Business by Way of Dividend in Specie Management For For RECKITT BENCKISER GROUP PLC Meeting Date:MAY 07, 2015 Record Date:MAY 05, 2015 Meeting Type:ANNUAL Ticker:RB. Security ID:G74079107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Jaspal Bindra as Director Management For For 5 Elect Mary Harris as Director Management For For 6 Elect Pamela Kirby as Director Management For For 7 Elect Sue Shim as Director Management For For 8 Elect Christopher Sinclair as Director Management For For 9 Elect Douglas Tough as Director Management For For 10 Re-elect Adrian Bellamy as Director Management For For 11 Re-elect Nicandro Durante as Director Management For For 12 Re-elect Peter Harf as Director Management For For 13 Re-elect Adrian Hennah as Director Management For For 14 Re-elect Kenneth Hydon as Director Management For For 15 Re-elect Rakesh Kapoor as Director Management For For 16 Re-elect Andre Lacroix as Director Management For For 17 Re-elect Judith Sprieser as Director Management For For 18 Re-elect Warren Tucker as Director Management For For 19 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 20 Authorise Board to Fix Remuneration of Auditors Management For For 21 Authorise EU Political Donations and Expenditure Management For For 22 Authorise Issue of Equity with Pre-emptive Rights Management For For 23 Amend the Annual Limit of Directors' Fees Management For For 24 Authorise Issue of Equity without Pre-emptive Rights Management For For 25 Authorise Market Purchase of Ordinary Shares Management For For 26 Approve 2015 Long Term Incentive Plan Management For For 27 Approve 2015 Savings Related Share Option Plan Management For For 28 Authorise Directors to Establish a Further Plan or Plans Management For For 29 Authorise the Company to Call EGM with Two Weeks' Notice Management For For RECRUIT HOLDINGS CO., LTD. Meeting Date:JUN 17, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:6098 Security ID:J6433A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles to Amend Business Lines - Indemnify Directors - Indemnify Statutory Auditors Management For For 2.1 Elect Director Minegishi, Masumi Management For For 2.2 Elect Director Ikeuchi, Shogo Management For For 2.3 Elect Director Kusahara, Shigeru Management For For 2.4 Elect Director Sagawa, Keiichi Management For For 2.5 Elect Director Oyagi, Shigeo Management For For 2.6 Elect Director Shingai, Yasushi Management For For 3.1 Appoint Statutory Auditor Inoue, Hiroki Management For For 3.2 Appoint Alternate Statutory Auditor Hasegawa, Satoko Management For For 4 Approve Retirement Bonus Payment for Director Management For Against 5 Approve Deep Discount Stock Option Plan Management For Against START TODAY CO LTD Meeting Date:JUN 24, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:3092 Security ID:J7665M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 20 Management For For 2 Amend Articles to Indemnify Directors - Indemnify Statutory Auditors Management For For 3.1 Elect Director Maezawa, Yusaku Management For For 3.2 Elect Director Yanagisawa, Koji Management For For 3.3 Elect Director Oishi, Akiko Management For For 3.4 Elect Director Muto, Takanobu Management For For 3.5 Elect Director Okura, Mineki Management For For 3.6 Elect Director Sawada, Kotaro Management For For 3.7 Elect Director Shimizu, Toshiaki Management For For 3.8 Elect Director Ono, Koji Management For For 4.1 Appoint Statutory Auditor Hattori, Shichiro Management For For 4.2 Appoint Statutory Auditor Motai, Junichi Management For Against 4.3 Appoint Statutory Auditor Hatakeyama, Seiji Management For For SYMRISE AG Meeting Date:MAY 12, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:SY1 Security ID:D827A1108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2014 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.75 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2014 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2014 Management For For 5 Ratify KPMG AG as Auditors for Fiscal 2015 Management For For 6 Approve Remuneration System for Management Board Members Management For For 7 Approve Creation of EUR 25 Million Pool of Capital without Preemptive Rights Management For For 8 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For THE SAGE GROUP PLC Meeting Date:MAR 03, 2015 Record Date:MAR 01, 2015 Meeting Type:ANNUAL Ticker:SGE Security ID:G7771K142 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Re-elect Donald Brydon as Director Management For For 4 Re-elect Neil Berkett as Director Management For For 5 Re-elect Drummond Hall as Director Management For For 6 Re-elect Steve Hare as Director Management For For 7 Re-elect Jonathan Howell as Director Management For For 8 Elect Stephen Kelly as Director Management For For 9 Elect Inna Kuznetsova as Director Management For For 10 Re-elect Ruth Markland as Director Management For For 11 Appoint Ernst & Young LLP as Auditors Management For For 12 Authorise Board to Fix Remuneration of Auditors Management For For 13 Approve Remuneration Report Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise the Company to Call EGM with Two Weeks' Notice Management For Against 18 Approve Performance Share Plan Management For For THE WEIR GROUP PLC Meeting Date:APR 29, 2015 Record Date:APR 27, 2015 Meeting Type:ANNUAL Ticker:WEIR Security ID:G95248137 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Elect Sir Jim McDonald as Director Management For For 5 Re-elect Charles Berry as Director Management For For 6 Re-elect Keith Cochrane as Director Management For For 7 Re-elect Alan Ferguson as Director Management For For 8 Re-elect Melanie Gee as Director Management For For 9 Re-elect Mary Jo Jacobi as Director Management For For 10 Re-elect Richard Menell as Director Management For For 11 Re-elect John Mogford as Director Management For For 12 Re-elect Jon Stanton as Director Management For For 13 Reappoint Ernst & Young LLP as Auditors Management For For 14 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For UMICORE Meeting Date:SEP 26, 2014 Record Date:SEP 12, 2014 Meeting Type:SPECIAL Ticker:UMI Security ID:B95505168 Proposal No Proposal Proposed By Management Recommendation Vote Cast A.1 Approve Change-of-Control Clause Re : Credit Facility Agreement with Natixis Management For For B.1 Approve Cancellation of 8 Million Repurchased Shares through Reduction of Non-Distributable Reserves Management For For B.2 Amend Article 8 Re: Update References to FSMA Management For For B.3 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For UMICORE Meeting Date:APR 28, 2015 Record Date:APR 14, 2015 Meeting Type:ANNUAL Ticker:UMI Security ID:B95505168 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Directors' and Auditors' Reports (Non-Voting) Management None None 2 Approve Remuneration Report Management For For 3 Approve Financial Statements, Allocation of Income, and Dividends of EUR 1.00 per Share Management For For 4 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None 5 Approve Discharge of Directors Management For For 6 Approve Discharge of Auditors Management For For 7.1 Reelect Thomas Leysen as Director Management For For 7.2 Reelect Marc Grynberg as Director Management For For 7.3 Reelect Rudi Thomaes as Independent Director Management For For 7.4 Elect Mark Garrett as Independent Director Management For For 7.5 Elect Eric Meurice as Independent Director Management For For 7.6 Elect Ian Gallienne as Director Management For For 7.7 Approve Remuneration of Directors Management For For UNITED OVERSEAS BANK LIMITED Meeting Date:APR 24, 2015 Record Date: Meeting Type:ANNUAL Ticker:U11 Security ID:Y9T10P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Approve Final Dividend and Special Dividend Management For For 3 Approve Directors' Fees Management For For 4 Approve Fee to the Chairman Emeritus and Adviser of the Bank for the Period from January 2014 to December 2014 Management For For 5 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Elect Hsieh Fu Hua as Director Management For For 7 Elect Wee Ee Cheong as Director Management For For 8 Elect Lim Hwee Hua as Director Management For For 9 Elect Wee Cho Yaw as Director Management For For 10 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For Against 11 Approve Issuance of Shares Pursuant to the UOB Scrip Dividend Scheme Management For For 12 Authorize Share Repurchase Program Management For For WHITBREAD PLC Meeting Date:JUN 16, 2015 Record Date:JUN 12, 2015 Meeting Type:ANNUAL Ticker:WTB Security ID:G9606P197 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Richard Baker as Director Management For For 5 Re-elect Wendy Becker as Director Management For For 6 Re-elect Nicholas Cadbury as Director Management For For 7 Re-elect Sir Ian Cheshire as Director Management For For 8 Re-elect Andy Harrison as Director Management For For 9 Re-elect Simon Melliss as Director Management For For 10 Re-elect Christopher Rogers as Director Management For For 11 Re-elect Louise Smalley as Director Management For For 12 Re-elect Susan Martin as Director Management For For 13 Re-elect Stephen Williams as Director Management For For 14 Appoint Deloitte LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise the Company to Call EGM with Two Weeks' Notice Management For For WORLEYPARSONS LIMITED Meeting Date:OCT 28, 2014 Record Date:OCT 26, 2014 Meeting Type:ANNUAL Ticker:WOR Security ID:Q9857K102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Elect Ron McNeilly as Director Management For Against 3 Approve the Remuneration Report Management For For YASKAWA ELECTRIC CORP. Meeting Date:JUN 18, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:6506 Security ID:J9690T102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 12 Management For For 2 Amend Articles to Abolish Board Structure with Statutory Auditors - Adopt Board Structure with Audit Committee - Authorize Directors to Execute Day to Day Operations without Full Board Approval - Increase Maximum Board Size - Indemnify Directors Management For For 3.1 Elect Director Tsuda, Junji Management For For 3.2 Elect Director Usami, Noboru Management For For 3.3 Elect Director Ogasawara, Hiroshi Management For For 3.4 Elect Director Murakami, Shuji Management For For 3.5 Elect Director Minami, Yoshikatsu Management For For 3.6 Elect Director Nakayama, Yuji Management For For 4.1 Elect Director and Audit Committee Member Oda, Masahiko Management For For 4.2 Elect Director and Audit Committee Member Noda, Konosuke Management For For 4.3 Elect Director and Audit Committee Member Akita, Yoshiki Management For For 4.4 Elect Director and Audit Committee Member Tatsumi, Kazumasa Management For For 4.5 Elect Director and Audit Committee Member Tanaka, Yasuto Management For For 5 Elect Alternate Director and Audit Committee Member Takeshita, Masafumi Management For For 6 Approve Aggregate Fixed Compensation Ceiling and Performance-Based Cash Compensation Ceiling for Directors Who Are Not Audit Committee Members Management For For 7 Approve Aggregate Compensation Ceiling for Directors Who Are Audit Committee Members Management For For Franklin International Small Cap Growth Fund ADERANS CO., LTD. Meeting Date:MAY 28, 2015 Record Date:FEB 28, 2015 Meeting Type:ANNUAL Ticker:8170 Security ID:J0012S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 15 Management For For 2.1 Elect Director Nemoto, Nobuo Management For For 2.2 Elect Director Ishiko, Shigeru Management For For 2.3 Elect Director Kanazawa, Hisatake Management For For 2.4 Elect Director Tsumura, Yoshihiro Management For For 2.5 Elect Director Mizuo, Junichi Management For For 3 Appoint Alternate Statutory Auditor Seki, Yoshiyuki Management For For ALENT PLC Meeting Date:SEP 26, 2014 Record Date:SEP 24, 2014 Meeting Type:SPECIAL Ticker:ALNT Security ID:G0R24A103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Share Consolidation Management For For 2 Authorise Market Purchase of Ordinary Shares Management For For ALENT PLC Meeting Date:MAY 07, 2015 Record Date:MAY 05, 2015 Meeting Type:ANNUAL Ticker:ALNT Security ID:G0R24A111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Andrew Heath as Director Management For For 4 Re-elect Peter Hill as Director Management For For 5 Re-elect David Egan as Director Management For For 6 Re-elect Dr Emma FitzGerald as Director Management For For 7 Re-elect Lars Forberg as Director Management For For 8 Re-elect Noel Harwerth as Director Management For For 9 Re-elect Mark Williamson as Director Management For For 10 Reappoint KPMG LLP as Auditors Management For For 11 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 12 Approve Remuneration Report Management For For 13 Authorise EU Political Donations and Expenditure Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise the Company to Call EGM with Two Weeks' Notice Management For For ARA ASSET MANAGEMENT LIMITED Meeting Date:APR 24, 2015 Record Date: Meeting Type:ANNUAL Ticker:D1R Security ID:G04512102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Lee Yock Suan as Director Management For For 4 Elect Lim How Teck as Director Management For For 5 Elect Colin Stevens Russel as Director Management For For 6 Approve Directors' Fees Management For For 7 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For Against 9 Approve Mandate for Interested Person Transactions Management For For 10 Authorize Share Repurchase Program Management For For ARCH CAPITAL GROUP LTD. Meeting Date:MAY 07, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:ACGL Security ID:G0450A105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Eric W. Doppstadt Management For For 1b Elect Director Constantine Iordanou Management For For 1c Elect Director John M. Pasquesi Management For For 2a Elect Director Anthony Asquith as Designated Company Director of Non-U.S. Subsidiaries Management For For 2b Elect Director Edgardo Balois as Designated Company Director of Non-U.S. Subsidiaries Management For For 2c Elect Director Dennis R. Brand as Designated Company Director of Non-U.S. Subsidiaries Management For For 2d Elect Director Ian Britchfield as Designated Company Director of Non-U.S. Subsidiaries Management For For 2e Elect Director Paul Cole as Designated Company Director of Non-U.S. Subsidiaries Management For For 2f Elect Director Graham B.R. Collis as Designated Company Director of Non-U.S. Subsidiaries Management For For 2g Elect Director Michael Constantinides as Designated Company Director of Non-U.S. Subsidiaries Management For For 2h Elect Director William J. Cooney as Designated Company Director of Non-U.S. Subsidiaries Management For For 2i Elect Director Stephen J. Curley as Designated Company Director of Non-U.S. Subsidiaries Management For For 2j Elect Director Nick Denniston as Designated Company Director of Non-U.S. Subsidiaries Management For For 2k Elect Director Michael Feetham as Designated Company Director of Non-U.S. Subsidiaries Management For For 2l Elect Director Stephen Fogarty as Designated Company Director of Non-U.S. Subsidiaries Management For For 2m Elect Director Giuliano Giovannetti as Designated Company Director of Non-U.S. Subsidiaries Management For For 2n Elect Director Marc Grandisson as Designated Company Director of Non-U.S. Subsidiaries Management For For 2o Elect Director Michael Hammer as Designated Company Director of Non-U.S. Subsidiaries Management For For 2p Elect Director Pat Hartman as Designated Company Director of Non-U.S. Subsidiaries Management For For 2q Elect Director David W. Hipkin as Designated Company Director of Non-U.S. Subsidiaries Management For For 2r Elect Director W. Preston Hutchings as Designated Company Director of Non-U.S. Subsidiaries Management For For 2s Elect Director Constantine Iordanou as Designated Company Director of Non-U.S. Subsidiaries Management For For 2t Elect Director Wolbert H. Kamphuijs as Designated Company Director of Non-U.S. Subsidiaries Management For For 2u Elect Director Cathy Kelly as Designated Company Director of Non-U.S. Subsidiaries Management For For 2v Elect Director Michael H. Kier as Designated Company Director of Non-U.S. Subsidiaries Management For For 2w Elect Director Jason Kittinger as Designated Company Director of Non-U.S. Subsidiaries Management For For 2x Elect Director Gerald Konig as Designated Company Director of Non-U.S. Subsidiaries Management For For 2y Elect Director Lin Li-Williams as Designated Company Director of Non-U.S. Subsidiaries Management For For 2z Elect Director Mark D. Lyons as Designated Company Director of Non-U.S. Subsidiaries Management For For 2aa Elect Director Patrick Mailloux as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ab Elect Director Robert McDowell as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ac Elect Director David H. McElroy as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ad Elect Director Rommel Mercado as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ae Elect Director David J. Mulholland as Designated Company Director of Non-U.S. Subsidiaries Management For For 2af Elect Director Paul Muller as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ag Elect Director Mark Nolan as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ah Elect Director Marita Oliver as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ai Elect Director Nicolas Papadopoulo as Designated Company Director of Non-U.S. Subsidiaries Management For For 2aj Elect Director Elisabeth Quinn as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ak Elect Director Maamoun Rajeh as Designated Company Director of Non-U.S. Subsidiaries Management For For 2al Elect Director Andrew T. Rippert as Designated Company Director of Non-U.S. Subsidiaries Management For For 2am Elect Director Carla Santamaria-Sena as Designated Company Director of Non-U.S. Subsidiaries Management For For 2an Elect Director Arthur Scace as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ao Elect Director Scott Schenker as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ap Elect Director Soren Scheuer as Designated Company Director of Non-U.S. Subsidiaries Management For For 2aq Elect Director Budhi Singh as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ar Elect Director Damian Smith as Designated Company Director of Non-U.S. Subsidiaries Management For For 2as Elect Director William A. Soares as Designated Company Director of Non-U.S. Subsidiaries Management For For 2at Elect Director Scott Stirling as Designated Company Director of Non-U.S. Subsidiaries Management For For 2au Elect Director Hugh Sturgess as Designated Company Director of Non-U.S. Subsidiaries Management For For 2av Elect Director Richard Sullivan as Designated Company Director of Non-U.S. Subsidiaries Management For For 2aw Elect Director Ryan Taylor as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ax Elect Director Ross Totten as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ay Elect Director Iwan van Munster as Designated Company Director of Non-U.S. Subsidiaries Management For For 2az Elect Director Angus Watson as Designated Company Director of Non-U.S. Subsidiaries Management For For 2ba Elect Director James R. Weatherstone as Designated Company Director of Non-U.S. Subsidiaries Management For For 2bb Elect Director Gerald Wolfe as Designated Company Director of Non-U.S. Subsidiaries Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ASATSU-DK INC. Meeting Date:MAR 27, 2015 Record Date:DEC 31, 2014 Meeting Type:ANNUAL Ticker:9747 Security ID:J03014107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ueno, Shinichi Management For For 1.2 Elect Director Kato, Takeshi Management For For 1.3 Elect Director Oshiba, Kenji Management For For 1.4 Elect Director Stuart Neish Management For For 1.5 Elect Director Kido, Hideaki Management For For 1.6 Elect Director Nakai, Noriyuki Management For For 1.7 Elect Director Kinoshita, Toshio Management For For 2.1 Appoint Statutory Auditor Motohashi, Nobuyuki Management For For 2.2 Appoint Statutory Auditor Onishi, Yoshitake Management For For 2.3 Appoint Statutory Auditor Yoshinari, Masayuki Management For For 2.4 Appoint Statutory Auditor Suto, Megumi Management For For BENETEAU S.A. Meeting Date:JAN 30, 2015 Record Date:JAN 27, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:BEN Security ID:F09419106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Auditors' Special Report on Related-Party Transactions Management For For 4 Advisory Vote on Compensation of Yves Lyon-Caen, Chairman of the Supervisory Board Management For Against 5 Advisory Vote on Compensation of Annette Roux, Vice Chairman of the Supervisory Board Management For Against 6 Advisory Vote on Compensation of Bruno Cathelinais, Chairman of the Management Board Management For Against 7 Advisory Vote on Compensation of Carla Demaria, Member of the Management Board Management For Against 8 Advisory Vote on Compensation of Dieter Gust, Member of the Management Board Management For Against 9 Advisory Vote on Compensation of Aymeric Duthoit, Member of the Management Board Management For Against 10 Advisory Vote on Compensation of Jean-Paul Chapeleau, Member of the Management Board Management For Against 11 Approve Treatment of Losses and Dividends of EUR 0.04 per Share Management For For 12 Reelect Annette Roux as Supervisory Board Member Management For For 13 Reelect Yves Lyon-Caen as Supervisory Board Member Management For Against 14 Reelect Luc Dupe as Supervisory Board Member Management For For 15 Approve Remuneration of Supervisory Board Members in the Aggregate Amount of EUR 200,000 Management For Against 16 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 17 Authorize Restricted Stock Plans Management For Against 18 Authorize Capital Issuances for Use in Employee Stock Purchase Plans Management For For 19 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 20 Authorize Filing of Required Documents/Other Formalities Management For For BHF KLEINWORT BENSON Meeting Date:JUN 16, 2015 Record Date:JUN 02, 2015 Meeting Type:ANNUAL Ticker:RHJI Security ID:B1266R105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Directors' Report (Non-Voting) Management None None 2 Receive Auditors' Report (Non-Voting) Management None None 3 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None 4 Approve Financial Statements and Allocation of Income Management For For 5 Approve Remuneration Report Management For For 6 Fix Maximum Variable Compensation Ratio Management For For 7 Approve Discharge of Directors Management For For 8 Approve Discharge of Auditors Management For For BHF KLEINWORT BENSON Meeting Date:JUN 16, 2015 Record Date:JUN 02, 2015 Meeting Type:SPECIAL Ticker:RHJI Security ID:B1266R105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Article 4 Re: Change Company Objective Management For For 2.1 Approve Reduction of Available Reserves by Allocation of Losses Management For For 2.2 Approve Reduction of Share Premium Account by Allocation of Losses Management For For 2.3 Amend Article 5 to Reflect Changes in Capital Re: Item 2.1- 2.2 Management For For 3 Cancel Article 6 Re: Rules Applying to U.S. Resident Beneficial Owners Management For For 4.1 Renew Authorization to Increase Share Capital Up to 100 Percent of the Company Share Capital with Preemptive Rights Management For For 4.2 Amend Article 8 to Reflect Changes in Capital Re: Item 4.1 Management For For 4.3 Renew Authorization to Increase Share Capital Up to 10 Percent of the Company Share Capital without Preemptive Rights Management For For 4.4 Amend Article 9 to Reflect Changes in Capital Re: Item 4.3 Management For For 5 Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry Management For For C&C GROUP PLC Meeting Date:JUL 03, 2014 Record Date:JUL 01, 2014 Meeting Type:ANNUAL Ticker:GCC Security ID:G1826G107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividends Management For For 3a Elect Emer Finnan as Director Management For For 3b Reelect Sir Brian Stewart as Director Management For For 3c Reelect Stephen Glancey as Director Management For For 3d Reelect Kenny Neison as Director Management For For 3e Reelect Joris Brams as Director Management For For 3f Reelect Stewart Gilliland as Director Management For For 3g Reelect John Hogan as Director Management For For 3h Reelect Richard Holroyd as Director Management For For 3i Reelect Breege O'Donoghue as Director Management For For 3j Reelect Anthony Smurfit as Director Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5a Approve Remuneration Report Management For For 5b Approve Remuneration Policy Management For For 6 Authorise Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For 7 Authorise Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 8 Authorise Share Repurchase Program Management For For 9 Authorise Reissuance of Repurchased Shares Management For For 10 Authorise the Company to Call EGM with Two Weeks' Notice Management For For CARPETRIGHT PLC Meeting Date:SEP 04, 2014 Record Date:SEP 02, 2014 Meeting Type:ANNUAL Ticker:CPR Security ID:G19083107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Lord Harris of Peckham as Director Management For For 5 Elect Wilfred Walsh as Director Management For For 6 Re-elect Neil Page as Director Management For For 7 Re-elect Sandra Turner as Director Management For For 8 Re-elect David Clifford as Director Management For For 9 Re-elect Andrew Page as Director Management For For 10 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 11 Authorise Board to Fix Remuneration of Auditors Management For For 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Authorise Issue of Equity without Pre-emptive Rights Management For For 14 Authorise EU Political Donations and Expenditure Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For 16 Authorise the Company to Call EGM with Two Weeks' Notice Management For For DALATA HOTEL GROUP PLC Meeting Date:JAN 05, 2015 Record Date:JAN 03, 2015 Meeting Type:SPECIAL Ticker:DHG Security ID:G2630L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition of Each of Swintron Ltd, Trackdale Ltd, Islandvale Ltd, Crescentbrook Ltd and Hallowridge Ltd Management For For DALATA HOTEL GROUP PLC Meeting Date:APR 28, 2015 Record Date:APR 26, 2015 Meeting Type:ANNUAL Ticker:DHG Security ID:G2630L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3a Elect John Hennessy as a Director Management For For 3b Elect Patrick McCann as a Director Management For For 3c Elect Stephen McNally as a Director Management For For 3d Elect Dermot Crowley as a Director Management For For 3e Elect Robert Dix as a Director Management For For 3f Elect Alf Smiddy as a Director Management For For 3g Elect Margaret Sweeney as a Director Management For For 4 Authorize Board to Fix Remuneration of Auditors Management For For 5 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For 6 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 7 Adopt New Articles of Association Management For For 8 Allow Electronic Distribution of Company Communications Management For For EULER HERMES GROUP Meeting Date:MAY 27, 2015 Record Date:MAY 22, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:ELE Security ID:F2013Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 4.40 per Share Management For For 4 Acknowledge Reevaluation of Reserve Account Management For For 5 Acknowledge Auditors' Special Report on Related-Party Transactions Mentioning the Absence of New Transactions Management For For 6 Reelect Clement Boothas Supervisory Board Member Management For For 7 Reelect Philippe Carli as Supervisory Board Member Management For For 8 Elect Maria Garana as Supervisory Board Member Management For For 9 Elect Axel Theis as Supervisory Board Member Management For For 10 Advisory Vote on Compensation of Wilfried Verstraete, Chairman of the Management Board Management For For 11 Advisory Vote on Compensation of Gerd-Uwe Baden, Frederic Biziere, Clarisse Kopff, Dirk Oevermann and Paul Oevereem, Members of the Management Board Management For For 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 13 Amend Article 3 of Bylaws Re: Corporate Purpose Management For For 14 Amend Articles 13 and 20 of Bylaws Re: Related-Party Transactions and Record Date Management For For 15 Authorize Filing of Required Documents/Other Formalities Management For For FAIRFAX FINANCIAL HOLDINGS LIMITED Meeting Date:APR 16, 2015 Record Date:MAR 06, 2015 Meeting Type:ANNUAL Ticker:FFH Security ID:303901102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Anthony F. Griffiths Management For For 1.2 Elect Director Robert J. Gunn Management For For 1.3 Elect Director Alan D. Horn Management For For 1.4 Elect Director John R.V. Palmer Management For For 1.5 Elect Director Timothy R. Price Management For For 1.6 Elect Director Brandon W. Sweitzer Management For For 1.7 Elect Director Benjamin P. Watsa Management For For 1.8 Elect Director V. Prem Watsa Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For GRAFTON GROUP PLC Meeting Date:MAY 12, 2015 Record Date:MAY 10, 2015 Meeting Type:ANNUAL Ticker:GFTU Security ID:G4035Q189 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2a Re-elect Michael Chadwick as Director Management For For 2b Re-elect Charles Fisher as Director Management For For 2c Re-elect Annette Flynn as Director Management For For 2d Re-elect Roderick Ryan as Director Management For For 2e Re-elect Frank van Zanten as Director Management For For 2f Re-elect David Arnold as Director Management For For 2g Re-elect Gavin Slark as Director Management For For 3 Authorise Board to Fix Remuneration of Auditors Management For For 4a Approve Remuneration Report Management For For 4b Approve Remuneration Policy Management For For 5 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 6 Authorise Issue of Equity with Pre-emptive Rights Management For For 7 Authorise Issue of Equity without Pre-emptive Rights Management For For 8 Authorise Market Purchase Management For For 9 Authorise Reissuance of Repurchased Shares Management For For 10 Adopt Memorandum of Association Management For For 11 Adopt Articles of Association Management For For 12 Approve Increase in the Limit of Fees Payable to Directors Management For For GREEN REIT PLC Meeting Date:DEC 05, 2014 Record Date:DEC 03, 2014 Meeting Type:ANNUAL Ticker:GN1 Security ID:G40968102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Authorize Board to Fix Remuneration of Auditors Management For For 4.1 Elect Stephen Vernon as Director Management For For 4.2 Elect Jerome Kennedy as Director Management For For 4.3 Elect Thom Wernink as Director Management For For 4.4 Elect Gary Kennedy as Director Management For For 4.5 Elect Pat Gunne as Director Management For For 4.6 Elect Gary McGann as Director Management For For 5 Approve Change of Fundamental Investment Policy Management For For 6 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For 7 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 8 Authorize Share Repurchase Program Management For For 9 Allow Electronic Distribution of Company Communications Management For For HEADLAM GROUP PLC Meeting Date:MAY 21, 2015 Record Date:MAY 19, 2015 Meeting Type:ANNUAL Ticker:HEAD Security ID:G43680100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Re-elect Steve Wilson as Director Management For For 4 Re-elect Dick Peters as Director Management For For 5 Reappoint KPMG LLP as Auditors Management For For 6 Authorise Board to Fix Remuneration of Auditors Management For For 7 Approve Remuneration Report Management For For 8 Authorise Issue of Equity with Pre-emptive Rights Management For For 9 Authorise Issue of Equity without Pre-emptive Rights Management For For 10 Authorise Market Purchase of Ordinary Shares Management For For 11 Authorise the Company to Call EGM with Two Weeks' Notice Management For For IRISH CONTINENTAL GROUP PLC Meeting Date:MAY 20, 2015 Record Date:MAY 18, 2015 Meeting Type:ANNUAL Ticker:IR5B Security ID:G49406179 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3i Re-elect John McGuckian as a Director Management For For 3ii Re-elect Eamonn Rothwell as a Director Management For For 3iii Re-elect Catherine Duffy as a Director Management For For 3iv Re-elect Brian O'Kelly as a Director Management For For 3v Re-elect John Sheehan as a Director Management For For 4 Authorize Board to Fix Remuneration of Auditors Management For For 5 Approve Remuneration Report Management For For 6 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For 7 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 8 Authorize Share Repurchase Program Management For For 9 Authorize Reissuance of Repurchased Shares Management For For 10 Authorize the Company to Call EGM with Two Weeks' Notice Management For For IRISH RESIDENTIAL PROPERTIES REIT PLC Meeting Date:OCT 07, 2014 Record Date:OCT 05, 2014 Meeting Type:ANNUAL Ticker:IRES Security ID:G49456109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect David Ehrlich as a Director Management For For 1b Elect Declan Moylan as a Director Management For For 1c Elect Aidan O'Hogan as a Director Management For For 1d Elect Colm O Nuallain as a Director Management For For 1e Elect Thomas Schwartz as a Director Management For For 2 Authorize Board to Fix Remuneration of Auditors Management For For 3 Allow Electronic Distribution of Company Communications Management For For IRISH RESIDENTIAL PROPERTIES REIT PLC Meeting Date:MAR 25, 2015 Record Date:MAR 23, 2015 Meeting Type:SPECIAL Ticker:IRES Security ID:G49456109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorise Issue of Equity Pursuant to the Firm Placing and Placing and Open Offer Management For For 2 Authorise Issue of Equity without Pre-emptive Rights Pursuant to the Firm Placing and Placing and Open Offer Management For For 3 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 4 Approve Pipeline Agreement and the Pipeline Transactions Management For For 5 Amend Investment Policy Re: Pipeline and Warehousing Arrangements Management For For 6 Amend Investment Policy Re: Investment Criteria Management For For IRISH RESIDENTIAL PROPERTIES REIT PLC Meeting Date:MAY 26, 2015 Record Date:MAY 24, 2015 Meeting Type:ANNUAL Ticker:IRES Security ID:G49456109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2a Re-elect David Ehrlich as a Director Management For For 2b Re-elect Declan Moylan as a Director Management For For 2c Re-elect Aidan O'Hogan as a Director Management For For 2d Re-elect Colm O Nuallain as a Director Management For For 2e Re-elect Thomas Schwartz as a Director Management For For 3 Authorize Board to Fix Remuneration of Auditors Management For For 4 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For 5 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 6 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights Pursuant to the 2014 Long Term Incentive Plan Management For For 7 Authorize Share Repurchase Program Management For For 8 Authorize Re-issuance of Treasury Shares Management For For 9a Amend Memorandum of Association Management For For 9b Amend Articles of Association Management For For ISS A/S Meeting Date:APR 15, 2015 Record Date:APR 08, 2015 Meeting Type:ANNUAL Ticker:ISS Security ID:K5591Y107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Report of Board Management None None 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of DKK 4.90 Per Share Management For For 4 Approve Discharge of Management and Board Management For For 5 Authorize Share Repurchase Program Management For For 6 Approve Remuneration of Directors in the Amount of DKK 1.2 Million for the Chairman, DKK 600,000 for the Vice Chairman, and DKK 400,000 for Other Directors; Approve Remuneration for Committee Work Management For For 7a Reelect Allen of Kensington as Director Management For For 7b Reelect Thomas Berglund as Director Management For For 7c Reelect Henrik Poulsen as Director Management For For 7d Reelect Jo Taylor as Director Management For For 7e Elect Cynthia Trudell as New Director Management For For 7f Elect Claire Chiang as New Director Management For For 7g Reelect Iain Kennedy as Alternate Director to Jo Taylor Management For For 8 Ratify Ernst & Young as Auditors Management For For 9 Other Business Management None None JUMBO SA Meeting Date:OCT 17, 2014 Record Date:OCT 10, 2014 Meeting Type:ANNUAL Ticker:BELA Security ID:X4114P111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Financial Year 2012-2013 Management For For 2 Ratify Capitalization of Reserves for Bonus Issue Management For For 3 Accept Financial Statements and Statutory Reports for Financial Year 2013-2014 Management For For 4 Approve Allocation of Income Management For For 5 Approve Discharge of Board and Auditors Management For For 6 Approve Auditors and Fix Their Remuneration Management For For 7 Approve Director Remuneration for Financial Year 2013-2014 Management For For 8 Pre-approve Director Remuneration for Financial Year 2014-2015 Management For For KELLER GROUP PLC Meeting Date:MAY 14, 2015 Record Date:MAY 12, 2015 Meeting Type:ANNUAL Ticker:KLR Security ID:G5222K109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Reappoint KPMG LLP as Auditors Management For For 5 Authorise Board to Fix Remuneration of Auditors Management For For 6 Elect Nancy Tuor Moore as Director Management For For 7 Re-elect Roy Franklin as Director Management For For 8 Re-elect Justin Atkinson as Director Management None None 9 Re-elect Ruth Cairnie as Director Management For For 10 Re-elect Chris Girling as Director Management For For 11 Re-elect James Hind as Director Management For For 12 Re-elect Dr Wolfgang Sondermann as Director Management For For 13 Re-elect Paul Withers as Director Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For KENNEDY WILSON EUROPE REAL ESTATE PLC Meeting Date:APR 29, 2015 Record Date:APR 27, 2015 Meeting Type:ANNUAL Ticker:KWE Security ID:G9877R104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Ratify KPMG as Auditors Management For For 3 Authorize Board to Fix Remuneration of Auditors Management For For 4 Reelect Charlotte Valeur as Director Management For For 5 Reelect William McMorrow as Director Management For For 6 Reelect Mark McNicholas as Director Management For For 7 Reelect Simon Radford as Director Management For For 8 Reelect Mary Ricks as Director Management For For 9 Allow Electronic Distribution of Company Communications Management For For 10 Approve Share Repurchase Program Management For For 11 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For LAR ESPANA REAL ESTATE SOCIMI SA Meeting Date:APR 27, 2015 Record Date:APR 22, 2015 Meeting Type:ANNUAL Ticker:LRE Security ID:E7S5A1113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements Management For For 2 Approve Consolidated and Standalone Management Reports Management For For 3 Approve Discharge of Board Management For For 4 Approve Allocation of Income and Dividends Management For For 5 Approve Remuneration Policy Management For For 6 Authorize Increase in Capital up to 50 Percent via Issuance of Equity or Equity-Linked Securities, Excluding Preemptive Rights of up to 20 Percent Management For For 7 Authorize Issuance of Non-Convertible Bonds/Debentures and/or Other Debt Securities up to EUR 1 Billion and Issuance of Notes up to EUR 1 Billion Management For For 8 Authorize Issuance of Convertible Bonds, Debentures, Warrants, and Other Debt Securities up to EUR 400 Million with Exclusion of Preemptive Rights up to 20 Percent of Capital Management For For 9 Authorize Share Repurchase Program Management For For 10.1 Amend Articles Re: General Meetings Management For For 10.2 Amend Articles Re: Board of Directors Management For For 10.3 Remove Transitory Provision of Company Bylaws Management For For 11.1 Amend Articles of General Meeting Regulations Re: Meeting Types and Competences Management For For 11.2 Amend Articles of General Meeting Regulations Re: Convening and Preparation of General Meeting Management For For 11.3 Amend Articles of General Meeting Regulations Re: Development of General Meeting Management For For 11.4 Amend Articles of General Meeting Regulations Re: Renumbering of Articles Management For For 11.5 Remove Transitory Provision of General Meeting Regulations Management For For 12 Authorize Company to Call EGM with 15 Days' Notice Management For For 13 Approve Transfer of Assets to Company's Subsidiaries Management For For 14 Authorize Board to Ratify and Execute Approved Resolutions Management For For 15 Advisory Vote on Remuneration Policy Report Management For For 16 Receive Amendments to Board of Directors' Regulations Management None None MCBRIDE PLC Meeting Date:OCT 20, 2014 Record Date:OCT 16, 2014 Meeting Type:ANNUAL Ticker:MCB Security ID:G5922D108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Long Term Incentive Plan Management For For 5 Re-elect Iain Napier as Director Management For For 6 Re-elect Christopher Bull as Director Management For For 7 Re-elect Stephen Hannam as Director Management For For 8 Re-elect Neil Harrington as Director Management For For 9 Re-elect Sandra Turner as Director Management For For 10 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 11 Authorise Board to Fix Remuneration of Auditors Management For For 12 Authorise EU Political Donations and Expenditure Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Approve Bonus Issue of B Shares Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise the Company to Call EGM with Two Weeks Notice Management For For MICHAEL PAGE INTERNATIONAL PLC Meeting Date:JUN 04, 2015 Record Date:JUN 02, 2015 Meeting Type:ANNUAL Ticker:MPI Security ID:G68694119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Robin Buchanan as Director Management For For 5 Re-elect Simon Boddie as Director Management For For 6 Re-elect Steve Ingham as Director Management For For 7 Re-elect David Lowden as Director Management For For 8 Re-elect Ruby McGregor-Smith as Director Management For For 9 Re-elect Danuta Gray as Director Management For For 10 Elect Kelvin Stagg as Director Management For For 11 Reappoint Ernst & Young LLP as Auditors Management For For 12 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise EU Political Donations and Expenditure Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise the Company to Call EGM with Two Weeks' Notice Management For For MORGAN SINDALL GROUP PLC Meeting Date:MAY 07, 2015 Record Date:MAY 05, 2015 Meeting Type:ANNUAL Ticker:MGNS Security ID:G81560107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Re-elect Steve Crummett as Director Management For For 4 Re-elect Patrick De Smedt as Director Management For For 5 Re-elect Simon Gulliford as Director Management For For 6 Re-elect Adrian Martin as Director Management For For 7 Re-elect John Morgan as Director Management For For 8 Re-elect Liz Peace as Director Management For For 9 Approve Remuneration Policy Management For For 10 Approve Remuneration Report Management For For 11 Reappoint Deloitte LLP as Auditors Management For For 12 Authorise Board to Fix Remuneration of Auditors Management For For 13 Authorise EU Political Donations and Expenditure Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise the Company to Call EGM with Two Weeks' Notice Management For For OPTIMAL PAYMENTS PLC Meeting Date:APR 16, 2015 Record Date:APR 14, 2015 Meeting Type:SPECIAL Ticker:OPAY Security ID:G6770D109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition of Sentinel Topco Limited as a Reverse Takeover Management For For 2 Approve the New Facility Agreement and Other Finance Documents in Connection with the Acquisition Management For For 3 Increase Authorized Share Capital Management For For 4 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights Pursuant to the Acquisition and Rights Issue Management For For 5 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights Pursuant to the Acquisition and Rights Issue Management For For OPTIMAL PAYMENTS PLC Meeting Date:MAY 21, 2015 Record Date:MAY 19, 2015 Meeting Type:ANNUAL Ticker:OPAY Security ID:G6770D109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Dennis Jones as Director Management For For 4 Elect Andrew Dark as Director Management For For 5 Elect Ian Jenks as Director Management For For 6 Elect Brian McArthur-Muscroft as Director Management For For 7 Reelect Joel Leonoff as Director Management For For 8 Reelect Ian Francis as Director Management For For 9 Reappoint KPMG Audit LLC as Auditors Management For For 10 Authorize Board to Fix Remuneration of Auditors Management For For 11 Approve Share Repurchase Program Management For For 12 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For 13 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For PANALPINA WELTTRANSPORT (HOLDING) AG Meeting Date:MAY 12, 2015 Record Date: Meeting Type:ANNUAL Ticker:PWTN Security ID:H60147107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 2.75 per Share Management For For 4 Approve Creation of CHF 300,000 Pool of Capital without Preemptive Rights Management For For 5.1 Approve Remuneration of Directors in the Amount of CHF 2.2 Million Management For For 5.2 Approve Remuneration of Executive Committee in the Amount of CHF 16.4 Million Management For Against 5.3 Approve Remuneration Report Management For Against 6.1 Reelect Rudolf Hug as Director and Board Chairman Management For For 6.2 Reelect Beat Walti as Director Management For For 6.3 Reelect IIias Laeber as Director Management For Against 6.4 Reelect Chris Muntwyler as Director Management For For 6.5 Reelect Roger Schmid as Director Management For Against 6.6 Reelect Knud Elmholdt Stubkjaer as Director Management For For 6.7 Elect Thomas Kern as Director Management For For 6.8 Elect Pamela Knapp as Director Management For For 7.1 Appoint Rudolf Hug as Member of the Compensation Committee Management For For 7.2 Appoint Chris Muntwyler as Member of the Compensation Committee Management For For 7.3 Appoint Knud Elmholdt Stubkjaer as Member of the Compensation Committee Management For For 7.4 Appoint Thomas Kern as Member of the Compensation Committee Management For For 8 Designate Peter Andreas Zahn as Independent Proxy Management For For 9 Ratify KPMG AG as Auditors Management For For 10 Transact Other Business (Voting) Management For Against PRYSMIAN S.P.A. Meeting Date:APR 16, 2015 Record Date:APR 07, 2015 Meeting Type:ANNUAL/SPECIAL Ticker:PRY Security ID:T7630L105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Fix Number of Directors Management For For 4 Fix Board Terms for Directors Management For For 5.1 Slate Submitted by Management Management For For 5.2 Slate Submitted by Clubtre S.p.A. Shareholder None Did Not Vote 5.3 Slate Submitted by Institutional Investors (Assogestioni) Shareholder None Did Not Vote 6 Approve Remuneration of Directors Management For For 7 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For 8 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 9 Approve Long-Term Management Incentive Plan 2015-2017 Management For For 10 Approve Remuneration Report Management For For 1 Approve Equity Plan Financing Management For For RENAISSANCERE HOLDINGS LTD. Meeting Date:MAY 20, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:RNR Security ID:G7496G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian G. J. Gray Management For For 1.2 Elect Director William F. Hagerty, IV Management For For 1.3 Elect Director Kevin J. O'Donnell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Restricted Stock Plan Management For For 4 Approve Ernst & Young Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For RHJ INTERNATIONAL SA Meeting Date:FEB 24, 2015 Record Date:FEB 10, 2015 Meeting Type:SPECIAL Ticker:RHJI Security ID:B70883101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Change Company Name to BHF Kleinwort Benson Group Management For For 1.2 Amend Articles Re: Company Name Management For For 2.1 Elect Johannes Fritz as Director Management For For 2.2 Elect Gerd Hausler as Director Management For For 2.3 Elect Anne van Aaken as Director Management For For 2.4 Elect Patrick Lei Zhong as Director Management For For 3 Indicate Gerd Hausler and Anne van Aken as Independent Board Members Management For For 4 Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry Management For For SANKYO CO. LTD. (6417) Meeting Date:JUN 26, 2015 Record Date:MAR 31, 2015 Meeting Type:ANNUAL Ticker:6417 Security ID:J67844100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 75 Management For For 2 Amend Articles to Indemnify Directors - Indemnify Statutory Auditors Management For For 3.1 Elect Director Kitani, Taro Management For For 3.2 Elect Director Miura, Takashi Management For For 4.1 Appoint Statutory Auditor Ugawa, Shohachi Management For For 4.2 Appoint Statutory Auditor Ishiyama, Toshiaki Management For For 4.3 Appoint Statutory Auditor Sanada, Yoshiro Management For For 4.4 Appoint Statutory Auditor Noda, Fumiyoshi Management For For SERCO GROUP PLC Meeting Date:MAR 30, 2015 Record Date:MAR 26, 2015 Meeting Type:SPECIAL Ticker:SRP Security ID:G80400107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorise Issue of Equity Pursuant to the Rights Issue Management For For SERCO GROUP PLC Meeting Date:MAY 06, 2015 Record Date:MAY 04, 2015 Meeting Type:ANNUAL Ticker:SRP Security ID:G80400107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Edward Casey Jr as Director Management For For 4 Re-elect Michael Clasper as Director Management For For 5 Elect Angus Cockburn as Director Management For For 6 Re-elect Ralph Crosby Jr as Director Management For For 7 Re-elect Tamara Ingram as Director Management For For 8 Re-elect Rachel Lomax as Director Management For For 9 Re-elect Alastair Lyons as Director Management For For 10 Re-elect Angie Risley as Director Management For For 11 Re-elect Rupert Soames as Director Management For For 12 Re-elect Malcolm Wyman as Director Management For For 13 Reappoint Deloitte LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Approve 2015 Sharesave Plan Management For For 19 Authorise Remuneration Committee of the Company's Board to Establish Future Share Plans for the Benefit of Employees outside the United Kingdom based on the 2015 Sharesave Plan Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For SLIGRO FOOD GROUP NV Meeting Date:MAR 18, 2015 Record Date:FEB 18, 2015 Meeting Type:ANNUAL Ticker:SLIGR Security ID:N8084E155 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Discuss Minutes of Previous Meeting Management None None 3 Receive Report of Management Board (Non-Voting) Management None None 4a Discuss Remuneration Report Management None None 4b Presentation on the Audit of the Financial Statements by Auditor Management None None 4c Adopt Financial Statements and Statutory Reports Management For For 4d Approve Allocation of Income Management For For 4e Approve Discharge of Management Board Management For For 4f Approve Discharge of Supervisory Board Management For For 5 Receive Explanation on Company's Reserves and Dividend Policy Management None None 6 Approve Remuneration of Supervisory Board Management For For 7 Amend Articles Re: Closure of Fiscal Year and Convocation of General Meetings Management For For 8 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 9a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 9b Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 10 Elect J.H. Kamps to Supervisory Board Management For For 11a Receive Information Re: Resignation of H.L. van Rozendaal as a Board Member (Non-contentious) Management None None 11b Announce Intention to Appoint R.W.A.J van der Sluijs to Management Board Management None None 12 Other Business (Non-Voting) Management None None STHREE PLC Meeting Date:APR 23, 2015 Record Date:APR 21, 2015 Meeting Type:ANNUAL Ticker:STHR Security ID:G8499E103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Clay Brendish as Director Management For For 5 Re-elect Gary Elden as Director Management For For 6 Re-elect Alex Smith as Director Management For For 7 Re-elect Justin Hughes as Director Management For For 8 Re-elect Steve Quinn as Director Management For For 9 Re-elect Tony Ward as Director Management For For 10 Re-elect Nadhim Zahawi as Director Management For For 11 Elect Fiona MacLeod as Director Management For For 12 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 13 Authorise Board to Fix Remuneration of Auditors Management For For 14 Authorise EU Political Donations and Expenditure Management For For 15 Authorise the Company to Offer Key Individuals the Opportunity to Purchase Shareholdings in Certain of the Company's Subsidiaries Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For THE STRAITS TRADING COMPANY LIMITED Meeting Date:NOV 14, 2014 Record Date: Meeting Type:SPECIAL Ticker:S20 Security ID:Y81708110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Proposed Sale of Property Management For For THE STRAITS TRADING COMPANY LIMITED Meeting Date:APR 30, 2015 Record Date: Meeting Type:ANNUAL Ticker:S20 Security ID:Y81708110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2a Elect Chew Gek Khim as Director Management For For 2b Elect Yap Chee Keong as Director Management For For 2c Elect Tham Kui Seng Director Management For For 3a Elect Gary Hilton Weiss as Director Management For For 3b Elect Chia Chee Ming, Timothy as Director Management For For 4 Elect Elizabeth Sam as Director Management For For 5 Approve Directors' Fees Management For For 6 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For Against 8 Other Business (Voting) Management For Against TNT EXPRESS NV Meeting Date:SEP 18, 2014 Record Date:AUG 21, 2014 Meeting Type:SPECIAL Ticker:TNTE Security ID:N8726Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Approve Discharge of Former Executive Board Member B.L. Bot Management For For 3 Elect Maarten Jan de Vries to Executive Board Management For For 4 Allow Questions Management None None 5 Close Meeting Management None None TNT EXPRESS NV Meeting Date:APR 08, 2015 Record Date:MAR 11, 2015 Meeting Type:ANNUAL Ticker:TNTE Security ID:N8726Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Discuss Performance Report by Tex Gunning (Non-Voting) Management None None 3 Discuss Report of Management Board (Non-Voting) Management None None 4 Discussion on Company's Corporate Governance Structure Management None None 5 Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 6 Adopt Financial Statements and Statutory Reports Management For For 7a Receive Explanation on Company's Reserves and Dividend Policy Management None None 7b Approve Dividends of EUR 0.08 Per Share Management For For 8 Approve Discharge of Management Board Management For For 9 Approve Discharge of Supervisory Board Management For For 10 Approve Amendment of Bonus Matching Plan for Management Board Management For Against 11 Amend Increase of Rights on Performance Shares for Management Board Management For For 12a Reelect Antony Burgmans to Supervisory Board Management For For 12b Reelect Mary Harris to Supervisory Board Management For For 13 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 14 Authorize Board to Exclude Preemptive Rights from Share Issuances Management For For 15 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 16 Allow Questions Management None None 17 Close Meeting Management None None UPONOR Meeting Date:MAR 17, 2015 Record Date:MAR 05, 2015 Meeting Type:ANNUAL Ticker:UNR1V Security ID:X9518X107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Prepare and Approve List of Shareholders Management For For 6 Receive CEO's Review Management None None 7 Receive Financial Statements and Statutory Reports Management None None 8 Receive Auditor's Report Management None None 9 Accept Financial Statements and Statutory Reports Management For For 10 Approve Allocation of Income and Dividends of EUR 0.42 Per Share Management For For 11 Approve Discharge of Board and President Management For For 12 Approve Remuneration of Directors in the Amount of EUR 88,000 for Chairman, EUR 49,000 for Vice Chairman, and EUR 44,000 for Other Directors; Approve Meeting Fees; Approve Remuneration for Committee Work Management For For 13 Fix Number of Directors at Six Management For For 14 Reelect Jorma Eloranta, Timo Ihamuotila, Eva Nygren, Annika Paasikivi, and Jari Rosendal as Directors; Elect Markus Lengauer as New Director Management For For 15 Approve Remuneration of Auditors Management For For 16 Ratify Deloitte & Touche as Auditors Management For For 17 Amend Articles Re: Notice to General Meetings Management For For 18 Authorize Share Repurchase Program Management For For 19 Approve Issuance of up to 7.2 Million Shares without Preemptive Rights Management For For 20 Close Meeting Management None None VALMET CORP Meeting Date:MAR 27, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:VALMT Security ID:X96478114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Prepare and Approve List of Shareholders Management For For 6 Receive Financial Statements and Statutory Reports Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Dividends of EUR 0.25 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Approve Remuneration of Directors in the Amount of EUR 100,000 for Chairman, EUR 60,000 for Vice Chairman, EUR 60,000 for Chairman of Audit Committee, and EUR 48,000 for Other Directors; Approve Meeting Fees; Approve Remuneration for Committee Work Management For For 11 Fix Number of Directors at Seven Management For For 12 Reelect Mikael von Frenckell, Lone Schroder, Friederike Helfer, Pekka Lundmark, Erkki Pehu-Lehtonen, and Rogerio Ziviani as Directors; Elect Bo Risberg as New Director Management For For 13 Approve Remuneration of Auditors Management For For 14 Ratify PricewaterhouseCoopers as Auditors Management For For 15 Authorize Share Repurchase Program Management For For 16 Approve Issuance of up to 15 Million Shares and Conveyance of up to 10 Million Treasury Shares without Preemptive Rights Management For For 17 Close Meeting Management None None VESUVIUS PLC Meeting Date:MAY 14, 2015 Record Date:MAY 12, 2015 Meeting Type:ANNUAL Ticker:VSVS Security ID:G9339E105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Nelda Connors as Director Management For For 5 Re-elect Christer Gardell as Director Management For For 6 Elect Hock Goh as Director Management For For 7 Re-elect Jane Hinkley as Director Management For For 8 Elect Douglas Hurt as Director Management For For 9 Re-elect John McDonough as Director Management For For 10 Re-elect Chris O'Shea as Director Management For For 11 Re-elect Francois Wanecq as Director Management For For 12 Reappoint KPMG LLP as Auditors Management For For 13 Authorise Board to Fix Remuneration of Auditors Management For For 14 Authorise EU Political Donations and Expenditure Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For ZARDOYA OTIS S.A. Meeting Date:MAY 25, 2015 Record Date:MAY 21, 2015 Meeting Type:ANNUAL Ticker:ZOT Security ID:E9853W160 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Approve Discharge of Directors and Ratify Dividends Paid in FY2014 Management For For 4 Approve Special Cash Dividends Management For For 5 Renew Appointment of PriceWaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 6.1 Fix Number of Directors at 11 Management For For 6.2 Reelect Mario Abajo Garcia as Director Management For For 6.3 Reelect Euro-Syns SA as Director and Present Pedro Sainz de Baranda Riva as New Representative Management For For 6.4 Reelect Otis Elevator Company as Director Management For For 6.5 Elect Jose Miguel Andres Torrecillas as Director Management For For 6.6 Elect Patrick Blethon as Director Management For For 6.7 Present New Board Composition Management None None 7 Authorize Capitalization of Reserves for Bonus Issue Management For For 8.1 Amend Articles Re: General Meetings Management For For 8.2 Amend Articles Re: Board of Directors Management For For 8.3 Amend Article 24 bis Re: Audit Committee Management For For 8.4 Add Article 24 ter Re: Appointments and Remuneration Committee Management For For 9 Amend Articles of General Meeting Regulations Re: Convening of Meeting, Shareholders' Rights, Representation, and Adoption of Resolutions Management For For 10 Receive Amendments to Board of Directors' Regulations Management None None 11 Advisory Vote on Remuneration Policy Report Management For For 12 Authorize Share Repurchase Program Management For For 13 Receive Information on Applicable Ratio Regarding Remuneration by Profit Sharing Management None None 14 Authorize Board to Ratify and Execute Approved Resolutions Management For For 15 Allow Questions Management None None 16 Approve Minutes of Meeting Management For For Franklin Large Cap Equity Fund ABBOTT LABORATORIES Meeting Date:APR 24, 2015 Record Date:FEB 25, 2015 Meeting Type:ANNUAL Ticker:ABT Security ID:002824100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Alpern Management For For 1.2 Elect Director Roxanne S. Austin Management For For 1.3 Elect Director Sally E. Blount Management For For 1.4 Elect Director W. James Farrell Management For For 1.5 Elect Director Edward M. Liddy Management For For 1.6 Elect Director Nancy McKinstry Management For For 1.7 Elect Director Phebe N. Novakovic Management For For 1.8 Elect Director William A. Osborn Management For For 1.9 Elect Director Samuel C. Scott, III Management For For 1.10 Elect Director Glenn F. Tilton Management For For 1.11 Elect Director Miles D. White Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Products Containing GE Ingredients Shareholder Against Against 5 Require Independent Board Chairman Shareholder Against For ACE LIMITED Meeting Date:MAY 21, 2015 Record Date:MAR 27, 2015 Meeting Type:ANNUAL Ticker:ACE Security ID:H0023R105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2.1 Allocate Disposable Profit Management For For 2.2 Approve Dividend Distribution From Legal Reserves Through Capital Contributions Reserve Subaccount Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1 Ratify PricewaterhouseCoopers AG (Zurich) as Auditors Management For For 4.2 Ratify PricewaterhouseCoopers LLP (United States) as Independent Registered Accounting Firm as Auditors Management For For 4.3 Ratify BDO AG (Zurich) as Special Auditors Management For For 5.1 Elect Director Evan G. Greenberg Management For For 5.2 Elect Director Robert M. Hernandez Management For For 5.3 Elect Director Michael G. Atieh Management For For 5.4 Elect Director Mary A. Cirillo Management For For 5.5 Elect Director Michael P. Connors Management For For 5.6 Elect Director John Edwardson Management For For 5.7 Elect Director Peter Menikoff Management For For 5.8 Elect Director Leo F. Mullin Management For For 5.9 Elect Director Kimberly Ross Management For For 5.10 Elect Director Robert Scully Management For For 5.11 Elect Director Eugene B. Shanks, Jr. Management For For 5.12 Elect Director Theodore E. Shasta Management For For 5.13 Elect Director David Sidwell Management For For 5.14 Elect Director Olivier Steimer Management For For 6 Elect Evan G. Greenberg as Board Chairman Management For Against 7.1 Appoint Michael P. Connors as Member of the Compensation Committee Management For For 7.2 Appoint Mary A. Cirillo as Member of the Compensation Committee Management For For 7.3 Appoint John Edwardson as Member of the Compensation Committee Management For For 7.4 Appoint Robert M. Hernandez as Member of the Compensation Committee Management For For 8 Designate Homburger AG as Independent Proxy Management For For 9 Amend Articles Re: Implement New Requirements Regarding Elections, Related Corporate Governance and Certain Other Matters Management For For 10 Amend Articles Re: Implement New Requirements Regarding the Compensation of the Board of Directors and Executive Management and Related Matters Management For Against 11.1 Approve Compensation of the Board of Directors until the Next Annual General Meeting Management For For 11.2 Approve Compensation of Executive Management for the Next Calendar Year Management For Against 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Transact Other Business (Voting) Management For Against AMAZON.COM, INC. Meeting Date:JUN 10, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:AMZN Security ID:023135106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jeffrey P. Bezos Management For For 1b Elect Director Tom A. Alberg Management For For 1c Elect Director John Seely Brown Management For For 1d Elect Director William B. Gordon Management For For 1e Elect Director Jamie S. Gorelick Management For For 1f Elect Director Judith A. McGrath Management For For 1g Elect Director Alain Monie Management For For 1h Elect Director Jonathan J. Rubinstein Management For For 1i Elect Director Thomas O. Ryder Management For Against 1j Elect Director Patricia Q. Stonesifer Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Adopt Proxy Access Right Shareholder Against Against 4 Report on Political Contributions Shareholder Against For 5 Report on Sustainability, Including GHG Goals Shareholder Against For 6 Report on Human Rights Risk Assessment Process Shareholder Against Against AMERICAN EXPRESS COMPANY Meeting Date:MAY 11, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:AXP Security ID:025816109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charlene Barshefsky Management For Against 1b Elect Director Ursula M. Burns Management For For 1c Elect Director Kenneth I. Chenault Management For For 1d Elect Director Peter Chernin Management For For 1e Elect Director Anne Lauvergeon Management For For 1f Elect Director Michael O. Leavitt Management For For 1g Elect Director Theodore J. Leonsis Management For For 1h Elect Director Richard C. Levin Management For For 1i Elect Director Samuel J. Palmisano Management For For 1j Elect Director Daniel L. Vasella Management For For 1k Elect Director Robert D. Walter Management For For 1l Elect Director Ronald A. Williams Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Prepare Employment Diversity Report Shareholder Against Against 5 Report on Board Oversight of Privacy and Data Security and Requests for Customer Information Shareholder Against Against 6 Provide Right to Act by Written Consent Shareholder Against For 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Require Independent Board Chairman Shareholder Against For AMERICAN TOWER CORPORATION Meeting Date:MAY 20, 2015 Record Date:MAR 24, 2015 Meeting Type:ANNUAL Ticker:AMT Security ID:03027X100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Raymond P. Dolan Management For For 1b Elect Director Carolyn F. Katz Management For For 1c Elect Director Gustavo Lara Cantu Management For For 1d Elect Director Craig Macnab Management For For 1e Elect Director JoAnn A. Reed Management For For 1f Elect Director Pamela D.A. Reeve Management For For 1g Elect Director David E. Sharbutt Management For For 1h Elect Director James D. Taiclet, Jr. Management For For 1i Elect Director Samme L. Thompson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AMETEK, INC. Meeting Date:MAY 06, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:AME Security ID:031100100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James R. Malone Management For Against 1.2 Elect Director Elizabeth R. Varet Management For For 1.3 Elect Director Dennis K. Williams Management For For 2 Provide Right to Call Special Meeting Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For ANADARKO PETROLEUM CORPORATION Meeting Date:MAY 12, 2015 Record Date:MAR 17, 2015 Meeting Type:ANNUAL Ticker:APC Security ID:032511107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Anthony R. Chase Management For For 1.1b Elect Director Kevin P. Chilton Management For For 1.1c Elect Director H. Paulett Eberhart Management For For 1.1d Elect Director Peter J. Fluor Management For For 1.1e Elect Director Richard L. George Management For For 1.1f Elect Director Joseph W. Gorder Management For For 1.1g Elect Director John R. Gordon Management For For 1.1h Elect Director Mark C. McKinley Management For For 1.1i Elect Director Eric D. Mullins Management For For 1.1j Elect Director R. A. Walker Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Proxy Access Right Shareholder Against For 5 Report on Plans to Address Stranded Carbon Asset Risks Shareholder Against Against APPLE INC. Meeting Date:MAR 10, 2015 Record Date:JAN 09, 2015 Meeting Type:ANNUAL Ticker:AAPL Security ID:037833100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Tim Cook Management For For 1.2 Elect Director Al Gore Management For For 1.3 Elect Director Bob Iger Management For For 1.4 Elect Director Andrea Jung Management For For 1.5 Elect Director Art Levinson Management For For 1.6 Elect Director Ron Sugar Management For For 1.7 Elect Director Sue Wagner Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Report on Risks Associated with Repeal of Climate Change Policies Shareholder Against Against 6 Adopt Proxy Access Right Shareholder Against Against BANK OF AMERICA CORPORATION Meeting Date:MAY 06, 2015 Record Date:MAR 11, 2015 Meeting Type:ANNUAL Ticker:BAC Security ID:060505104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sharon L. Allen Management For For 1b Elect Director Susan S. Bies Management For For 1c Elect Director Jack O. Bovender, Jr. Management For For 1d Elect Director Frank P. Bramble, Sr. Management For For 1e Elect Director Pierre J. P. de Weck Management For For 1f Elect Director Arnold W. Donald Management For For 1g Elect Director Charles K. Gifford Management For For 1h Elect Director Linda P. Hudson Management For For 1i Elect Director Monica C. Lozano Management For For 1j Elect Director Thomas J. May Management For For 1k Elect Director Brian T. Moynihan Management For For 1l Elect Director Lionel L. Nowell, III Management For For 1m Elect Director R. David Yost Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Report on Climate Change Financing Risk Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Provide Right to Act by Written Consent Shareholder Against Against 8 Establish Other Governance Board Committee Shareholder Against Against BLACKROCK, INC. Meeting Date:MAY 28, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:BLK Security ID:09247X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Abdlatif Yousef Al-Hamad Management For For 1b Elect Director Mathis Cabiallavetta Management For For 1c Elect Director Pamela Daley Management For For 1d Elect Director William S. Demchak Management For For 1e Elect Director Jessica P. Einhorn Management For For 1f Elect Director Laurence D. Fink Management For For 1g Elect Director Fabrizio Freda Management For For 1h Elect Director Murry S. Gerber Management For For 1i Elect Director James Grosfeld Management For For 1j Elect Director Robert S. Kapito Management For For 1k Elect Director David H. Komansky Management For For 1l Elect Director Sir Deryck Maughan Management For For 1m Elect Director Cheryl D. Mills Management For For 1n Elect Director Thomas H. O'Brien Management For For 1o Elect Director Ivan G. Seidenberg Management For For 1p Elect Director Marco Antonio Slim Domit Management For For 1q Elect Director John S. Varley Management For For 1r Elect Director Susan L. Wagner Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Institute Procedures to Prevent Investments in Companies that Contribute to Genocide or Crimes Against Humanity Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against BORGWARNER INC. Meeting Date:APR 29, 2015 Record Date:MAR 03, 2015 Meeting Type:ANNUAL Ticker:BWA Security ID:099724106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alexis P. Michas Management For For 1b Elect Director Richard O. Schaum Management For For 1c Elect Director Thomas T. Stallkamp Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Reduce Supermajority Vote Requirement Management For For 6 Provide Right to Call Special Meeting Management For For 7 Amend Bylaws to Call Special Meetings Shareholder Against Against CABOT OIL & GAS CORPORATION Meeting Date:APR 23, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:COG Security ID:127097103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Rhys J. Best Management For For 1.1b Elect Director Dan O. Dinges Management For For 1.1c Elect Director James R. Gibbs Management For For 1.1d Elect Director Robert L. Keiser Management For For 1.1e Elect Director Robert Kelley Management For For 1.1f Elect Director W. Matt Ralls Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Disclosure Shareholder Against Against 5 Proxy Access Shareholder Against Against CELGENE CORPORATION Meeting Date:JUN 17, 2015 Record Date:APR 20, 2015 Meeting Type:ANNUAL Ticker:CELG Security ID:151020104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Hugin Management For For 1.2 Elect Director Richard W. Barker Management For For 1.3 Elect Director Michael W. Bonney Management For For 1.4 Elect Director Michael D. Casey Management For For 1.5 Elect Director Carrie S. Cox Management For For 1.6 Elect Director Michael A. Friedman Management For For 1.7 Elect Director Gilla Kaplan Management For For 1.8 Elect Director James J. Loughlin Management For For 1.9 Elect Director Ernest Mario Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Report on Specialty Drug Pricing Risks Shareholder Against Against CERNER CORPORATION Meeting Date:MAY 22, 2015 Record Date:MAR 25, 2015 Meeting Type:ANNUAL Ticker:CERN Security ID:156782104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mitchell E. Daniels, Jr. Management For For 1b Elect Director Clifford W. Illig Management For For 1c Elect Director William B. Neaves Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Amend Omnibus Stock Plan Management For For CHEVRON CORPORATION Meeting Date:MAY 27, 2015 Record Date:APR 01, 2015 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alexander B. Cummings, Jr. Management For For 1b Elect Director Linnet F. Deily Management For For 1c Elect Director Robert E. Denham Management For For 1d Elect Director Alice P. Gast Management For For 1e Elect Director Enrique Hernandez, Jr. Management For For 1f Elect Director Jon M. Huntsman, Jr. Management For For 1g Elect Director Charles W. Moorman, IV Management For For 1h Elect Director John G. Stumpf Management For For 1i Elect Director Ronald D. Sugar Management For For 1j Elect Director Inge G. Thulin Management For For 1k Elect Director Carl Ware Management For For 1l Elect Director John S. Watson Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Charitable Contributions Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Prohibit Political Spending Shareholder Against Against 7 Increase Return of Capital to Shareholders in Light of Climate Change Risks Shareholder Against Against 8 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against 9 Report on the Result of Efforts to Minimize Hydraulic Fracturing Impacts Shareholder Against Against 10 Proxy Access Shareholder Against For 11 Require Independent Board Chairman Shareholder Against For 12 Require Director Nominee with Environmental Experience Shareholder Against Against 13 Amend Bylaws Call Special Meetings Shareholder Against Against COMCAST CORPORATION Meeting Date:OCT 08, 2014 Record Date:AUG 18, 2014 Meeting Type:SPECIAL Ticker:CMCSA Security ID:20030N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For COMCAST CORPORATION Meeting Date:MAY 21, 2015 Record Date:MAR 12, 2015 Meeting Type:ANNUAL Ticker:CMCSA Security ID:20030N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth J. Bacon Management For For 1.2 Elect Director Sheldon M. Bonovitz Management For For 1.3 Elect Director Edward D. Breen Management For For 1.4 Elect Director Joseph J. Collins Management For Withhold 1.5 Elect Director J. Michael Cook Management For For 1.6 Elect Director Gerald L. Hassell Management For Withhold 1.7 Elect Director Jeffrey A. Honickman Management For For 1.8 Elect Director Eduardo G. Mestre Management For For 1.9 Elect Director Brian L. Roberts Management For For 1.10 Elect Director Ralph J. Roberts Management For For 1.11 Elect Director Johnathan A. Rodgers Management For For 1.12 Elect Director Judith Rodin Management For Withhold 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Pro-rata Vesting of Equity Awards Shareholder Against For 6 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For COSTCO WHOLESALE CORPORATION Meeting Date:JAN 29, 2015 Record Date:NOV 20, 2014 Meeting Type:ANNUAL Ticker:COST Security ID:22160K105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey H. Brotman Management For For 1.2 Elect Director Daniel J. Evans Management For Withhold 1.3 Elect Director Richard A. Galanti Management For Withhold 1.4 Elect Director Jeffrey S. Raikes Management For Withhold 1.5 Elect Director James D. Sinegal Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5a Eliminate Supermajority Vote Requirement for Removal of Directors Management For For 5b Reduce Supermajority Vote Requirement to Amend Article Eight Governing Director Removal Management For For 6 Establish Tenure Limit for Directors Shareholder Against Against CUMMINS INC. Meeting Date:MAY 12, 2015 Record Date:MAR 10, 2015 Meeting Type:ANNUAL Ticker:CMI Security ID:231021106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director N. Thomas Linebarger Management For For 2 Elect Director Robert J. Bernhard Management For For 3 Elect Director Franklin R. Chang Diaz Management For For 4 Elect Director Bruno V. Di Leo Allen Management For For 5 Elect Director Stephen B. Dobbs Management For For 6 Elect Director Robert K. Herdman Management For For 7 Elect Director Alexis M. Herman Management For For 8 Elect Director Thomas J. Lynch Management For For 9 Elect Director William I. Miller Management For For 10 Elect Director Georgia R. Nelson Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 13 Require Independent Board Chairman Shareholder Against For CYTEC INDUSTRIES INC. Meeting Date:APR 16, 2015 Record Date:FEB 20, 2015 Meeting Type:ANNUAL Ticker:CYT Security ID:232820100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David P. Hess Management For For 1b Elect Director Barry C. Johnson Management For For 1c Elect Director Carol P. Lowe Management For For 1d Elect Director Thomas W. Rabaut Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DANAHER CORPORATION Meeting Date:MAY 07, 2015 Record Date:MAR 09, 2015 Meeting Type:ANNUAL Ticker:DHR Security ID:235851102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald J. Ehrlich Management For Against 1.2 Elect Director Linda Hefner Filler Management For For 1.3 Elect Director Thomas P. Joyce, Jr. Management For For 1.4 Elect Director Teri List-Stoll Management For For 1.5 Elect Director Walter G. Lohr, Jr. Management For For 1.6 Elect Director Mitchell P. Rales Management For For 1.7 Elect Director Steven M. Rales Management For For 1.8 Elect Director John T. Schwieters Management For For 1.9 Elect Director Alan G. Spoon Management For Against 1.10 Elect Director Elias A. Zerhouni Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on Political Contributions Shareholder Against For DIAGEO PLC Meeting Date:SEP 18, 2014 Record Date:AUG 12, 2014 Meeting Type:ANNUAL Ticker:DGE Security ID:25243Q205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Final Dividend Management For For 5 Re-elect Peggy Bruzelius as Director Management For For 6 Re-elect Laurence Danon as Director Management For For 7 Re-elect Lord Davies of Abersoch as Director Management For For 8 Re-elect Ho KwonPing as Director Management For For 9 Re-elect Betsy Holden as Director Management For For 10 Re-elect Dr Franz Humer as Director Management For For 11 Re-elect Deirdre Mahlan as Director Management For For 12 Re-elect Ivan Menezes as Director Management For For 13 Re-elect Philip Scott as Director Management For For 14 Elect Nicola Mendelsohn as Director Management For For 15 Elect Alan Stewart as Director Management For For 16 Reappoint KPMG LLP as Auditors Management For For 17 Authorise Board to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise EU Political Donations and Expenditure Management For For 22 Approve 2014 Long Term Incentive Plan Management For For EOG RESOURCES, INC. Meeting Date:APR 30, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:EOG Security ID:26875P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1a Elect Director Janet F. Clark Management For For 1.1b Elect Director Charles R. Crisp Management For For 1.1c Elect Director James C. Day Management For For 1.1d Elect Director H. Leighton Steward Management For For 1.1e Elect Director Donald F. Textor Management For For 1.1f Elect Director William R. Thomas Management For For 1.1g Elect Director Frank G. Wisner Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Proxy Access Shareholder Against Against 5 Report on Methane Emissions Management and Reduction Targets Shareholder Against Against FACEBOOK, INC. Meeting Date:JUN 11, 2015 Record Date:APR 13, 2015 Meeting Type:ANNUAL Ticker:FB Security ID:30303M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marc L. Andreessen Management For Withhold 1.2 Elect Director Erskine B. Bowles Management For For 1.3 Elect Director Susan D. Desmond-Hellmann Management For For 1.4 Elect Director Reed Hastings Management For For 1.5 Elect Director Jan Koum Management For For 1.6 Elect Director Sheryl K. Sandberg Management For For 1.7 Elect Director Peter A. Thiel Management For For 1.8 Elect Director Mark Zuckerberg Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 5 Report on Sustainability Shareholder Against For 6 Report on Human Rights Risk Assessment Process Shareholder Against Against FORTINET, INC. Meeting Date:JUN 19, 2015 Record Date:APR 22, 2015 Meeting Type:ANNUAL Ticker:FTNT Security ID:34959E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ken Xie Management For For 1.2 Elect Director Hong Liang Lu Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GILEAD SCIENCES, INC. Meeting Date:MAY 06, 2015 Record Date:MAR 11, 2015 Meeting Type:ANNUAL Ticker:GILD Security ID:375558103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John F. Cogan Management For For 1b Elect Director Etienne F. Davignon Management For For 1c Elect Director Carla A. Hills Management For For 1d Elect Director Kevin E. Lofton Management For For 1e Elect Director John W. Madigan Management For For 1f Elect Director John C. Martin Management For For 1g Elect Director Nicholas G. Moore Management For For 1h Elect Director Richard J. Whitley Management For For 1i Elect Director Gayle E. Wilson Management For For 1j Elect Director Per Wold-Olsen Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Provide Right to Act by Written Consent Shareholder Against Against 6 Require Independent Board Chairman Shareholder Against Against 7 Report on Sustainability Shareholder Against Against 8 Report on Specialty Drug Pricing Risks Shareholder Against Against GOOGLE INC. Meeting Date:JUN 03, 2015 Record Date:APR 06, 2015 Meeting Type:ANNUAL Ticker:GOOG Security ID:38259P508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Page Management For For 1.2 Elect Director Sergey Brin Management For For 1.3 Elect Director Eric E. Schmidt Management For For 1.4 Elect Director L. John Doerr Management For Withhold 1.5 Elect Director Diane B. Greene Management For For 1.6 Elect Director John L. Hennessy Management For Withhold 1.7 Elect Director Ann Mather Management For For 1.8 Elect Director Alan R. Mulally Management For For 1.9 Elect Director Paul S. Otellini Management For For 1.10 Elect Director K. Ram Shriram Management For For 1.11 Elect Director Shirley M. Tilghman Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Require a Majority Vote for the Election of Directors Shareholder Against For 7 Report on Costs of Renewable Energy Investments Shareholder Against Against 8 Report on Risks Associated with Repeal of Climate Change Policies Shareholder Against Against JPMORGAN CHASE & CO. Meeting Date:MAY 19, 2015 Record Date:MAR 20, 2015 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda B. Bammann Management For For 1b Elect Director James A. Bell Management For For 1c Elect Director Crandall C. Bowles Management For For 1d Elect Director Stephen B. Burke Management For For 1e Elect Director James S. Crown Management For For 1f Elect Director James Dimon Management For For 1g Elect Director Timothy P. Flynn Management For For 1h Elect Director Laban P. Jackson, Jr. Management For For 1i Elect Director Michael A. Neal Management For For 1j Elect Director Lee R. Raymond Management For For 1k Elect Director William C. Weldon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Require Independent Board Chairman Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Amend Bylaws Call Special Meetings Shareholder Against Against 8 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 9 Report on Certain Vesting Program Shareholder Against Against 10 Disclosure of Recoupment Activity from Senior Officers Shareholder Against Against LAM RESEARCH CORPORATION Meeting Date:NOV 06, 2014 Record Date:SEP 08, 2014 Meeting Type:ANNUAL Ticker:LRCX Security ID:512807108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martin B. Anstice Management For For 1.2 Elect Director Eric K. Brandt Management For For 1.3 Elect Director Michael R. Cannon Management For For 1.4 Elect Director Youssef A. El-Mansy Management For For 1.5 Elect Director Christine A. Heckart Management For For 1.6 Elect Director Grant M. Inman Management For For 1.7 Elect Director Catherine P. Lego Management For For 1.8 Elect Director Stephen G. Newberry Management For For 1.9 Elect Director Krishna C. Saraswat Management For For 1.10 Elect Director William R. Spivey Management For For 1.11 Elect Director Abhijit Y. Talwalkar Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For LOWE'S COMPANIES, INC. Meeting Date:MAY 29, 2015 Record Date:MAR 27, 2015 Meeting Type:ANNUAL Ticker:LOW Security ID:548661107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Raul Alvarez Management For Withhold 1.2 Elect Director David W. Bernauer Management For For 1.3 Elect Director Angela F. Braly Management For For 1.4 Elect Director Laurie Z. Douglas Management For For 1.5 Elect Director Richard W. Dreiling Management For For 1.6 Elect Director Robert L. Johnson Management For Withhold 1.7 Elect Director Marshall O. Larsen Management For For 1.8 Elect Director Richard K. Lochridge Management For For 1.9 Elect Director James H. Morgan Management For For 1.10 Elect Director Robert A. Niblock Management For For 1.11 Elect Director Eric C. Wiseman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For MASTERCARD INCORPORATED Meeting Date:JUN 09, 2015 Record Date:APR 15, 2015 Meeting Type:ANNUAL Ticker:MA Security ID:57636Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard Haythornthwaite Management For For 1b Elect Director Ajay Banga Management For For 1c Elect Director Silvio Barzi Management For For 1d Elect Director David R. Carlucci Management For For 1e Elect Director Steven J. Freiberg Management For For 1f Elect Director Julius Genachowski Management For For 1g Elect Director Merit E. Janow Management For For 1h Elect Director Nancy J. Karch Management For For 1i Elect Director Marc Olivie Management For For 1j Elect Director Rima Qureshi Management For For 1k Elect Director Jose Octavio Reyes Lagunes Management For For 1l Elect Director Jackson P. Tai Management For For 1m Elect Director Edward Suning Tian Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For METLIFE, INC. Meeting Date:APR 28, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:MET Security ID:59156R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cheryl W. Grise Management For For 1.2 Elect Director Carlos M. Gutierrez Management For For 1.3 Elect Director R. Glenn Hubbard Management For For 1.4 Elect Director Steven A. Kandarian Management For For 1.5 Elect Director Alfred F. Kelly, Jr. Management For For 1.6 Elect Director Edward J. Kelly, III Management For For 1.7 Elect Director William E. Kennard Management For For 1.8 Elect Director James M. Kilts Management For For 1.9 Elect Director Catherine R. Kinney Management For For 1.10 Elect Director Denise M. Morrison Management For For 1.11 Elect Director Kenton J. Sicchitano Management For For 1.12 Elect Director Lulu C. Wang Management For For 2a Reduce Supermajority Vote Requirement to Amend Certificate of Incorporation Management For For 2b Reduce Supermajority Vote Requirement to Amend Bylaws Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MICROCHIP TECHNOLOGY INCORPORATED Meeting Date:AUG 25, 2014 Record Date:JUL 01, 2014 Meeting Type:ANNUAL Ticker:MCHP Security ID:595017104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steve Sanghi Management For For 1.2 Elect Director Matthew W. Chapman Management For For 1.3 Elect Director L.B. Day Management For Withhold 1.4 Elect Director Esther L. Johnson Management For For 1.5 Elect Director Wade F. Meyercord Management For For 2 Ratify Auditors Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Amend Nonqualified Employee Stock Purchase Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MONDELEZ INTERNATIONAL, INC. Meeting Date:MAY 20, 2015 Record Date:MAR 11, 2015 Meeting Type:ANNUAL Ticker:MDLZ Security ID:609207105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Stephen F. Bollenbach Management For For 1b Elect Director Lewis W.K. Booth Management For For 1c Elect Director Lois D. Juliber Management For For 1d Elect Director Mark D. Ketchum Management For For 1e Elect Director Jorge S. Mesquita Management For For 1f Elect Director Joseph Neubauer Management For For 1g Elect Director Nelson Peltz Management For For 1h Elect Director Fredric G. Reynolds Management For For 1i Elect Director Irene B. Rosenfeld Management For For 1j Elect Director Patrick T. Siewert Management For For 1k Elect Director Ruth J. Simmons Management For For 1l Elect Director Jean-Francois M. L. van Boxmeer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Assess Environmental Impact of Non-Recyclable Packaging Shareholder Against Against MORGAN STANLEY Meeting Date:MAY 19, 2015 Record Date:MAR 23, 2015 Meeting Type:ANNUAL Ticker:MS Security ID:617446448 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Erskine B. Bowles Management For For 1b Elect Director Thomas H. Glocer Management For For 1c Elect Director James P. Gorman Management For For 1d Elect Director Robert H. Herz Management For For 1e Elect Director Klaus Kleinfeld Management For For 1f Elect Director Jami Miscik Management For For 1g Elect Director Donald T. Nicolaisen Management For For 1h Elect Director Hutham S. Olayan Management For For 1i Elect Director James W. Owens Management For For 1j Elect Director Ryosuke Tamakoshi Management For For 1k Elect Director Masaaki Tanaka Management For For 1l Elect Director Perry M. Traquina Management For For 1m Elect Director Laura D. Tyson Management For For 1n Elect Director Rayford Wilkins, Jr. Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Omnibus Stock Plan Management For For 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 7 Report on Certain Vesting Program Shareholder Against Against NIKE, INC. Meeting Date:SEP 18, 2014 Record Date:JUL 18, 2014 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director John C. Lechleiter Management For For 1.3 Elect Director Michelle A. Peluso Management For For 1.4 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For PEPSICO, INC. Meeting Date:MAY 06, 2015 Record Date:FEB 27, 2015 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Shona L. Brown Management For For 1.2 Elect Director George W. Buckley Management For For 1.3 Elect Director Ian M. Cook Management For For 1.4 Elect Director Dina Dublon Management For For 1.5 Elect Director Rona A. Fairhead Management For For 1.6 Elect Director Richard W. Fisher Management For For 1.7 Elect Director Alberto Ibarguen Management For For 1.8 Elect Director William R. Johnson Management For For 1.9 Elect Director Indra K. Nooyi Management For For 1.10 Elect Director David C. Page Management For For 1.11 Elect Director Robert C. Pohlad Management For For 1.12 Elect Director Lloyd G. Trotter Management For For 1.13 Elect Director Daniel Vasella Management For For 1.14 Elect Director Alberto Weisser Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Establish a Board Committee on Sustainability Shareholder Against Against 5 Pro-Rata Vesting of Equity Awards Shareholder Against Against 6 Report on Plans to Minimize Pesticides' Impact on Pollinators Shareholder Against Against POLARIS INDUSTRIES INC. Meeting Date:APR 30, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:PII Security ID:731068102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Annette K. Clayton Management For For 1.2 Elect Director Kevin M. Farr Management For For 1.3 Elect Director John P. Wiehoff Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PRAXAIR, INC. Meeting Date:APR 28, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:PX Security ID:74005P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen F. Angel Management For For 1.2 Elect Director Oscar Bernardes Management For For 1.3 Elect Director Nance K. Dicciani Management For For 1.4 Elect Director Edward G. Galante Management For For 1.5 Elect Director Ira D. Hall Management For For 1.6 Elect Director Raymond W. LeBoeuf Management For For 1.7 Elect Director Larry D. McVay Management For For 1.8 Elect Director Denise L. Ramos Management For For 1.9 Elect Director Wayne T. Smith Management For For 1.10 Elect Director Robert L. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Require Independent Board Chairman Shareholder Against For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For QUALCOMM INCORPORATED Meeting Date:MAR 09, 2015 Record Date:JAN 12, 2015 Meeting Type:ANNUAL Ticker:QCOM Security ID:747525103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Barbara T. Alexander Management For For 1b Elect Director Donald G. Cruickshank Management For For 1c Elect Director Raymond V. Dittamore Management For For 1d Elect Director Susan Hockfield Management For For 1e Elect Director Thomas W. Horton Management For For 1f Elect Director Paul E. Jacobs Management For For 1g Elect Director Sherry Lansing Management For For 1h Elect Director Harish Manwani Management For For 1i Elect Director Steven M. Mollenkopf Management For For 1j Elect Director Duane A. Nelles Management For For 1k Elect Director Clark T. 'Sandy' Randt, Jr. Management For For 1l Elect Director Francisco Ros Management For For 1m Elect Director Jonathan J. Rubinstein Management For For 1n Elect Director Brent Scowcroft Management For For 1o Elect Director Marc I. Stern Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For QUINTILES TRANSNATIONAL HOLDINGS INC. Meeting Date:MAY 07, 2015 Record Date:MAR 05, 2015 Meeting Type:ANNUAL Ticker:Q Security ID:74876Y101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Fred E. Cohen Management For For 1.2 Elect Director John P. Connaughton Management For For 1.3 Elect Director John M. Leonard Management For For 1.4 Elect Director Leonard D. Schaeffer Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For RED HAT, INC. Meeting Date:AUG 07, 2014 Record Date:JUN 13, 2014 Meeting Type:ANNUAL Ticker:RHT Security ID:756577102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sohaib Abbasi Management For For 1.2 Elect Director Narendra K. Gupta Management For Against 1.3 Elect Director William S. Kaiser Management For For 1.4 Elect Director James M. Whitehurst Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For REGENERON PHARMACEUTICALS, INC. Meeting Date:JUN 12, 2015 Record Date:APR 16, 2015 Meeting Type:ANNUAL Ticker:REGN Security ID:75886F107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles A. Baker Management For For 1.2 Elect Director Arthur F. Ryan Management For For 1.3 Elect Director George L. Sing Management For For 1.4 Elect Director Marc Tessier-Lavigne Management For Withhold 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Increase Authorized Common Stock Management For For 5 Proxy Access Shareholder Against For ROCKWELL AUTOMATION, INC. Meeting Date:FEB 03, 2015 Record Date:DEC 08, 2014 Meeting Type:ANNUAL Ticker:ROK Security ID:773903109 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Elect Director Betty C. Alewine Management For For A2 Elect Director J. Phillip Holloman Management For For A3 Elect Director Verne G. Istock Management For For A4 Elect Director Lawrence D. Kingsley Management For For A5 Elect Director Lisa A. Payne Management For For B Ratify Auditors Management For For C Advisory Vote to Ratify Named Executive Officers' Compensation Management For For D Adopt Majority Voting for Uncontested Election of Directors Management For For ROYAL DUTCH SHELL PLC Meeting Date:MAY 19, 2015 Record Date:APR 09, 2015 Meeting Type:ANNUAL Ticker:RDSA Security ID:780259206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Ben van Beurden as Director Management For For 4 Re-elect Guy Elliott as Director Management For For 5 Re-elect Euleen Goh as Director Management For For 6 Re-elect Simon Henry as Director Management For For 7 Re-elect Charles Holliday as Director Management For For 8 Re-elect Gerard Kleisterlee as Director Management For For 9 Re-elect Sir Nigel Sheinwald as Director Management For For 10 Re-elect Linda Stuntz as Director Management For For 11 Re-elect Hans Wijers as Director Management For For 12 Re-elect Patricia Woertz as Director Management For For 13 Re-elect Gerrit Zalm as Director Management For For 14 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Authorise Issue of Equity with Pre-emptive Rights Management For For 17 Authorise Issue of Equity without Pre-emptive Rights Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Approve Scrip Dividend Scheme Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Approve Strategic Resilience for 2035 and Beyond Shareholder For For SALESFORCE.COM, INC. Meeting Date:JUN 04, 2015 Record Date:APR 09, 2015 Meeting Type:ANNUAL Ticker:CRM Security ID:79466L302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Marc R. Benioff Management For For 1b Elect Director Keith G. Block Management For For 1c Elect Director Craig A. Conway Management For For 1d Elect Director Alan G. Hassenfeld Management For For 1e Elect Director Colin L. Powell Management For For 1f Elect Director Sanford R. Robertson Management For For 1g Elect Director John V. Roos Management For For 1h Elect Director Lawrence J. Tomlinson Management For For 1i Elect Director Robin L. Washington Management For For 1j Elect Director Maynard G. Webb Management For For 1k Elect Director Susan D. Wojcicki Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For Against 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against SCHLUMBERGER LIMITED Meeting Date:APR 08, 2015 Record Date:FEB 11, 2015 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Peter L.S. Currie as Director Management For For 1b Elect K. Vaman Kamath as Director Management For For 1c Elect V. Maureen Kempston Darkes as Director Management For For 1d Elect Paal Kibsgaard as Director Management For For 1e Elect Nikolay Kudryavtsev as Director Management For For 1f Elect Michael E. Marks as Director Management For For 1g Elect Indra K. Nooyi as Director Management For For 1h Elect Lubna S. Olayan as Director Management For For 1i Elect Leo Rafael Reif as Director Management For For 1j Elect Tore I. Sandvold as Director Management For For 1k Elect Henri Seydoux as Director Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For SIGNATURE BANK Meeting Date:APR 23, 2015 Record Date:MAR 05, 2015 Meeting Type:ANNUAL Ticker:SBNY Security ID:82669G104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kathryn A. Byrne Management For For 1.2 Elect Director Alfonse M. D'Amato Management For For 1.3 Elect Director Jeffrey W. Meshel Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STARBUCKS CORPORATION Meeting Date:MAR 18, 2015 Record Date:JAN 08, 2015 Meeting Type:ANNUAL Ticker:SBUX Security ID:855244109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Howard Schultz Management For For 1b Elect Director William W. Bradley Management For For 1c Elect Director Robert M. Gates Management For For 1d Elect Director Mellody Hobson Management For For 1e Elect Director Kevin R. Johnson Management For For 1f Elect Director Olden Lee Management For For 1g Elect Director Joshua Cooper Ramo Management For For 1h Elect Director James G. Shennan, Jr. Management For For 1i Elect Director Clara Shih Management For For 1j Elect Director Javier G. Teruel Management For For 1k Elect Director Myron E. Ullman, III Management For For 1l Elect Director Craig E. Weatherup Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Amend Bylaws to Establish a Board Committee on Sustainability Shareholder Against Against 5 Require Independent Board Chairman Shareholder Against For STRATASYS LTD. Meeting Date:JUL 10, 2014 Record Date:JUN 10, 2014 Meeting Type:ANNUAL Ticker:SSYS Security ID:M85548101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Ziva Patir as Independent Director, to Serve as an Unclassified Director, Until the End of the Next Annual General Meeting Management For For 2 Approve Cash Bonus to David Reis, CEO and Director, for 2013 Management For Against 3 Approve Cash Bonus to S. Scott Crump, Chairman and Chief Innovation Officer, for 2013 Management For Against 4 Approve Cash Bonus to Ilan Levin, Director and Chairman of Makerbot, Subsidiary, for 2013 Management For Against 5.1 Grant Edward J. Fierko, Director, Options to Purchase 22,000 Shares Management For Against 5.2 Grant John J. McEleney, Director, Options to Purchase 22,000 Shares Management For Against 5.3 Grant Clifford H. Schwieter, Director, Options to Purchase 22,000 Shares Management For Against 6 Increase Liability Coverage of D&O Policy Management For For 7 Reappoint Kesselman & Kesselman as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Discuss Financial Statements and the Report of the Board for 2013 Management None None 9 Other Business (Voting if Applicable) Management For Against A Vote FOR if you are a controlling shareholder or have a personal interest in one or several resolutions, as indicated in the proxy card; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager Management None Against STRATASYS LTD. Meeting Date:FEB 03, 2015 Record Date:JAN 02, 2015 Meeting Type:SPECIAL Ticker:SSYS Security ID:M85548101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Company's Articles of Association Management For For 2.1 Reelect S. Scott Crump, Chairman, as Director Until the End of the Next Annual General Meeting Management For For 2.2 Reelect Elchanan Jaglom as Director Until the End of the Next Annual General Meeting Management For For 2.3 Reelect Edward J. Fierko as Director Until the End of the Next Annual General Meeting Management For For 2.4 Reelect Ilan Levin as Director Until the End of the Next Annual General Meeting Management For For 2.5 Reelect John J. McEleney as Director Until the End of the Next Annual General Meeting Management For For 2.6 Reelect David Reis as Director Until the End of the Next Annual General Meeting Management For For 2.7 Reelect Clifford H. Schwieter as Director Until the End of the Next Annual General Meeting Management For For 3 Amend Compensation Policy for the Directors and Officers of the Company Management For For 4 Transact Other Business (Non-Voting) Management None None A Vote FOR if you are a controlling shareholder or have a personal interest in one or several resolutions, as indicated in the proxy card; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager Management None Against THE DOW CHEMICAL COMPANY Meeting Date:MAY 14, 2015 Record Date:MAR 16, 2015 Meeting Type:ANNUAL Ticker:DOW Security ID:260543103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ajay Banga Management For For 1b Elect Director Jacqueline K. Barton Management For For 1c Elect Director James A. Bell Management For For 1d Elect Director Richard K. Davis Management For For 1e Elect Director Jeff M. Fettig Management For For 1f Elect Director Andrew N. Liveris Management For For 1g Elect Director Mark Loughridge Management For For 1h Elect Director Raymond J. Milchovich Management For For 1i Elect Director Robert S. Miller Management For For 1j Elect Director Paul Polman Management For For 1k Elect Director Dennis H. Reilley Management For For 1l Elect Director James M. Ringler Management For For 1m Elect Director Ruth G. Shaw Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Pro-rata Vesting of Equity Awards Shareholder Against Against THE ESTEE LAUDER COMPANIES INC. Meeting Date:NOV 14, 2014 Record Date:SEP 15, 2014 Meeting Type:ANNUAL Ticker:EL Security ID:518439104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charlene Barshefsky Management For For 1.2 Elect Director Wei Sun Christianson Management For For 1.3 Elect Director Fabrizio Freda Management For For 1.4 Elect Director Jane Lauder Management For For 1.5 Elect Director Leonard A. Lauder Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE TJX COMPANIES, INC. Meeting Date:JUN 11, 2015 Record Date:APR 14, 2015 Meeting Type:ANNUAL Ticker:TJX Security ID:872540109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Zein Abdalla Management For For 1.2 Elect Director Jose B. Alvarez Management For For 1.3 Elect Director Alan M. Bennett Management For For 1.4 Elect Director David T. Ching Management For For 1.5 Elect Director Michael F. Hines Management For For 1.6 Elect Director Amy B. Lane Management For For 1.7 Elect Director Carol Meyrowitz Management For For 1.8 Elect Director John F. O'Brien Management For For 1.9 Elect Director Willow B. Shire Management For For 1.10 Elect Director William H. Swanson Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE WALT DISNEY COMPANY Meeting Date:MAR 12, 2015 Record Date:JAN 12, 2015 Meeting Type:ANNUAL Ticker:DIS Security ID:254687106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan E. Arnold Management For For 1b Elect Director John S. Chen Management For For 1c Elect Director Jack Dorsey Management For For 1d Elect Director Robert A. Iger Management For For 1e Elect Director Fred H. Langhammer Management For For 1f Elect Director Aylwin B. Lewis Management For For 1g Elect Director Monica C. Lozano Management For For 1h Elect Director Robert W. Matschullat Management For For 1i Elect Director Sheryl K. Sandberg Management For For 1j Elect Director Orin C. Smith Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Require Independent Board Chairman Shareholder Against For 5 Pro-rata Vesting of Equity Awards Shareholder Against Against UNION PACIFIC CORPORATION Meeting Date:MAY 14, 2015 Record Date:MAR 13, 2015 Meeting Type:ANNUAL Ticker:UNP Security ID:907818108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew H. Card, Jr. Management For For 1.2 Elect Director Erroll B. Davis, Jr. Management For For 1.3 Elect Director David B. Dillon Management For For 1.4 Elect Director Lance M. Fritz Management For For 1.5 Elect Director Judith Richards Hope Management For For 1.6 Elect Director John J. Koraleski Management For For 1.7 Elect Director Charles C. Krulak Management For For 1.8 Elect Director Michael R. McCarthy Management For For 1.9 Elect Director Michael W. McConnell Management For For 1.10 Elect Director Thomas F. McLarty, III Management For For 1.11 Elect Director Steven R. Rogel Management For For 1.12 Elect Director Jose H. Villarreal Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Stock Retention/Holding Period Shareholder Against Against 5 Require Independent Board Chairman Shareholder Against For UNITED TECHNOLOGIES CORPORATION Meeting Date:APR 27, 2015 Record Date:MAR 02, 2015 Meeting Type:ANNUAL Ticker:UTX Security ID:913017109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John V. Faraci Management For For 1b Elect Director Jean-Pierre Garnier Management For For 1c Elect Director Gregory J. Hayes Management For For 1d Elect Director Edward A. Kangas Management For For 1e Elect Director Ellen J. Kullman Management For For 1f Elect Director Marshall O. Larsen Management For For 1g Elect Director Harold McGraw, III Management For For 1h Elect Director Richard B. Myers Management For For 1i Elect Director H. Patrick Swygert Management For For 1j Elect Director Andre Villeneuve Management For For 1k Elect Director Christine Todd Whitman Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For Franklin Templeton Emerging Market Debt Opportunities Fund SPHYNX CAPITAL MARKETS Meeting Date:JAN 29, 2015 Record Date: Meeting Type:BONDHOLDER Ticker: Security ID:V8286UAF4 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend the Terms and Conditions of the Notes Management For For 2 Condition 7(k) (Exchange of Notes for Collateral) of the Principal Trust Deed is deleted and replaced with a new condition Management For For 3 Existing condition 7(k) is replaced with a new condition 7(k) Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Global Trust By (Signature and Title)* /s/ LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 26, 2015 * Print the name and title of each signing officer under his or her signature.
